Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 1 of
                                        146




                             EXHIBIT 28
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 2 of
                                        146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 1 of 34




 SIDLEY AUSTIN LLP
 Penny P. Reid
 Paige Holden Montgomery
 Juliana L. Hoffman
 2021 McKinney Avenue
 Suite 2000
 Dallas, Texas 74201
 Telephone: (214) 981-3300
 Facsimile: (214) 981-3400

 Matthew A. Clemente (admitted pro hac vice)
 Dennis M. Twomey (admitted pro hac vice)
 Alyssa Russell (admitted pro hac vice)
 One South Dearborn Street
 Chicago, Illinois 60603
 Telephone: (312) 853-7000
 Facsimile: (312) 853-7036

 Counsel for the Official Committee of Unsecured Creditors

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:
                                                            Chapter 11
     HIGHLAND CAPITAL MANAGEMENT,
     L.P., 1                                                Case No. 19-34054-sgj11
                      Debtor.

     OFFICIAL COMMITTEE OF UNSECURED
     CREDITORS,

                                Plaintiff,                  Adversary Case No. 20-03195

               v.

     CLO HOLDCO, LTD.

                                Defendant.




 1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
       address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

 MOTION FOR PRELIMINARY INJUNCTION                                                                        Page i
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 3 of
                                        146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 2 of 34




                                                 TABLE OF CONTENTS

 I.     PRELIMINARY STATEMENT .........................................................................................1
 II.    STATEMENT OF FACTS ..................................................................................................3
        A.        The CLO Holdco Transaction ..................................................................................3
        B.        The Dugaboy Note ...................................................................................................5
        C.        The Debtor Files For Bankruptcy Amidst Pending Lawsuits ..................................6
 III.   ARGUMENT AND AUTHORITIES ..................................................................................8
        A.        The Committee Can Demonstrate A Substantial Likelihood of Success on the
                  Merits .......................................................................................................................9
                  1.         Fraudulent Transfer – Texas Uniform Fraudulent Transfer Act ................10
                  2.         Money Had and Received ..........................................................................15
                  3.         Unjust Enrichment .....................................................................................16
                  4.         Declaratory Judgment for Alter Ego Liability ...........................................17
                  5.         Conspiracy Claim.......................................................................................19
        B.        There Is A Substantial Threat of Irreparable Injury If the Injunction Is Not Issued
                  Because Funds Would Most Likely Be Removed From the Court’s Jurisdiction .21
        C.        Balancing The Hardships: The Harm to the Committee Outweighs Any Potential
                  Harm to CLO Holdco.............................................................................................22
        D.        The Public Interest Will Be Served By Issuance of the Injunctive Relief Sought 23
 IV.    CONCLUSION ..................................................................................................................24




 MOTION FOR PRELIMINARY INJUNCTION                                                                                                   Page ii
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 4 of
                                        146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 3 of 34




                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

                                                               Cases

 In re Acis Capital Mgmt., L.P.,
     584 B.R. 115 (Bankr. N.D. Tex. 2018) ................................................................................7, 13

 In re Acis Capital Mgmt., L.P.,
     No. 18-30264, 2019 WL 417149
     (Bankr. N.D. Tex. Jan. 31, 2019),
     aff’d, 604 B.R. 484 (N.D. Tex. 2019) .............................................................................. passim

 In re Adelphia Commc’ns Corp.,
     376 B.R. 87 (Bankr. S.D.N.Y. 2007) .......................................................................................17

 ASARCO LLC v. Ams. Min. Corp.,
    382 B.R. 49 (S.D. Tex. 2007) ............................................................................................17, 18

 In re Atlas Fin. Mortg., Inc.,
     No. 13-32683-BJH-7, 2014 WL 172283
     (Bankr. N.D. Tex. Jan. 14, 2014) .....................................................................................2, 8, 23

 In re Autobacs Strauss, Inc.,
     473 B.R. 525 (Bankr. D. Del. 2012) ........................................................................................17

 Bourland v. State,
    528 S.W.2d 350 (Tex. App.—Austin 1975, writ ref’d n.r.e.) ..................................................19

 Byrum v. Landreth,
    566 F.3d 442 (5th Cir. 2009) .....................................................................................................9

 Chu v. Hong,
    249 S.W.3d 441 (Tex. 2008)....................................................................................................19

 City of Dallas v. Delta Air Lines, Inc.,
     847 F.3d 279 (5th Cir. 2017) ...................................................................................................10

 First Tech Fed. Credit Union v. Fisher,
     No. 14-18-00140-CV, 2020 WL 830052
     (Tex. App.—Houston [14th Dist.] Feb. 20, 2020, pet. filed)...........................................4, 9, 15

 First United Pentecostal Church of Beaumont v. Parker,
     514 S.W.3d 214 (Tex. 2017)....................................................................................................19

 Griffin v. Box,
    910 F.2d 255 (5th Cir. 1990) .....................................................................................................8

 MOTION FOR PRELIMINARY INJUNCTION                                                                                          Page iii
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 5 of
                                         146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 4 of 34




  In re Heritage Org., LLC,
      No. 04-35574-BJH-11, 2008 WL 5215688
      (Bankr. N.D. Tex. Dec. 12, 2008)............................................................................................12

  In re Highland Capital Mgmt., L.P.,
      No. 19-34054-sgj11 (Nov. 24, 2020) .........................................................................................7

  Holland Am. Ins. Co. v. Succession of Roy,
     777 F.2d 992 (5th Cir. 1985) ...................................................................................................21

  Holt v. Kelso,
     No. 3-11-258-CV, 2014 WL 858345
     (Tex. App.—Austin Feb. 26, 2014, no pet.) ............................................................................19

  In re Houston Drywall, Inc.,
      No. 05-95161-H4-7, 2008 WL 2754526
      (Bankr. S.D. Tex. July 10, 2008) .......................................................................................10, 11

  Humana, Inc. v. Avram A. Jacobson, M.D., P.A.,
    804 F.2d 1390 (5th Cir. 1986) .................................................................................................21

  Janvey v. Alguire,
     647 F.3d 585 (5th Cir. 2011) ...............................................................................................9, 22

  Janvey v. Nanes,
     No. 3:15-CV-3171-N, 2016 WL 9527979
     (N.D. Tex. Oct. 5, 2016) ..........................................................................................................11

  Matter of Life Partners Holdings, Inc.,
     926 F.3d 103 (5th Cir. 2019) .............................................................................................10, 14

  Med-Cert Home Care, LLC v. Azar,
    365 F. Supp. 3d 742 (N.D. Tex. 2019) ................................................................................8, 22

  Mowbray v. Avery,
    76 S.W.3d 663 (Tex. App.—Corpus Christi 2002, pet. denied) ..............................................16

  In re OGA Charters, LLC,
      554 B.R. 415 (Bankr. S.D. Tex. 2016) ............................................................................ passim

  Redeemer Comm. of Highland Crusader Fund v.
     Highland Capital Mgmt., L.P., No. CV 12533-VCG,
     2017 WL 713633 (Del. Ch. Feb. 23, 2017) ...........................................................................6, 7

  In re Soza,
      542 F.3d 1060 (5th Cir. 2008) .................................................................................................12



  MOTION FOR PRELIMINARY INJUNCTION                                                                                            Page iv
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 6 of
                                        146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 5 of 34




 Staats v. Miller,
    150 Tex. 581, 243 S.W.2d 686 (1951).....................................................................................15

 Thompson v. Mayes,
    707 S.W.2d 951 (Tex. App.—Eastland 1986, writ ref’d n.r.e.) ...............................................16

 Travelers Cas. & Sur. Co. of Am. v. Padron,
    No. 5:15-CV-200-DAE, 2017 WL 9360906
    (W.D. Tex. Aug. 2, 2017) ........................................................................................................22

 U.S. Bank Nat’l Ass’n v. Verizon Commc’ns Inc.,
    817 F. Supp. 2d 934 (N.D. Tex. 2011) ....................................................................................11

 Union Carbide Corp. v. UGI Corp.,
    731 F.2d 1186 (5th Cir. 1984) ...................................................................................................9

 Univ. of Tex. v. Camenisch,
    451 U.S. 390 (1981) ...................................................................................................................8

 Wheeler v. Blacklands Prod. Credit Ass’n,
   627 S.W.2d 846 (Tex. App.—Fort Worth 1982, no writ) .......................................................16

                                                              Statutes/Rules

 11 U.S.C. § 105(a) .......................................................................................................................1, 8

 Tex. Bus. & Com. Code § 24.001 et seq. ......................................................................................10

 Tex. Bus. & Com. Code § 24.005 ......................................................................................10, 11, 12

 Fed. R. Bankr. P. 7065 .................................................................................................................1, 8

 Fed. R. Civ. P. 65 .............................................................................................................................8

                                                                    Other

 Charles Alan Wright, Arthur R. Miller, Mary Kay Kane,
    11A FEDERAL PRACTICE & PROCEDURE § 2948.3 (2d ed. 1995) ...................................9




 MOTION FOR PRELIMINARY INJUNCTION                                                                                                    Page v
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 7 of
                                        146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 6 of 34




                          MOTION FOR PRELIMINARY INJUNCTION 2

         The Official Committee of Unsecured Creditors (the “Committee”) of Highland Capital

 Management, L.P. (the “Debtor”), by and through its attorneys, hereby files this motion for

 preliminary injunction (“Motion”) and declaration in support (App. 096-097), pursuant to 11

 U.S.C. § 105(a) and Fed. R. Bankr. P. 7065, and seeks an order from this Court, ordering that the

 “Proceeds” 3 shall continue to be held in the Registry of the Court and shall not be distributed to

 CLO Holdco, Ltd. (“CLO Holdco”), because (1) the Committee has a substantial likelihood of

 success on the merits of the adversary proceeding filed on behalf of the Debtor’s Estate on

 December 17, 2020 (“Adversary Proceeding”); (2) there is a substantial threat of irreparable injury

 if the injunction is not issued; (3) the balance of hardships weighs in favor of granting an

 injunction; and (4) the public interest will be served by the injunction. Further, a preliminary

 injunction would otherwise preserve the status quo and relative position of the parties, as well as

 that of any assets that can be potentially used to satisfy valid claims against the bankruptcy estate.

                                   I.    PRELIMINARY STATEMENT

         If this Court does not issue a preliminary injunction, irreparable harm will likely occur.

 That is, any funds released to CLO Holdco, a Cayman Islands entity, most likely will leave the

 country and go beyond the reach and jurisdiction of this Court and the Estate. CLO Holdco should

 be enjoined from receiving disputed funds from this Court’s registry, particularly when, as here,




 2
  In connection with this Motion, the Committee has filed an adversary complaint, pursuant to this Court’s Order
 Granting Extension of Time to File an Adversary Proceeding Against CLO Holdco, Ltd. [Docket No. 1168]. The
 adversary complaint is expressly incorporated herein in its entirety.
 3
  See Order Denying Motion for Remittance of Funds Held in Registry of Court [Docket No. 825] (defining “Proceeds”
 as including both the “CLO Proceeds,” as defined in the Motion for Remittance of Funds Held in Registry of Court
 [Docket No. 590], together with the anticipated distributions of liquidation proceeds from the Dynamic and AROF
 funds (that is, the “Additional CLO Proceeds”)).

 MOTION FOR PRELIMINARY INJUNCTION                                                                       Page 1
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 8 of
                                         146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 7 of 34




  such funds are likely assets that can be potentially used to satisfy valid claims against the Debtor’s

  estate.

            The central purpose of a preliminary injunction is to preserve the status quo and relative

  position of the parties pending a trial on the merits. Here, such purposes are best served by issuance

  of a preliminary injunction “to preserve the court’s ability to render a meaningful decision on the

  merits.” See In re Atlas Fin. Mortg., Inc., No. 13-32683-BJH-7, 2014 WL 172283, at *3 (Bankr.

  N.D. Tex. Jan. 14, 2014); In re OGA Charters, LLC, 554 B.R. 415, 424 (Bankr. S.D. Tex. 2016).

  Importantly, the Committee need not prove that it will ultimately prevail on the merits for the relief

  requested in this motion to follow. The Committee need only establish a substantial likelihood of

  success on the merits by alleging a prima facie case. For the reasons stated herein, this low bar is

  met.

            Moreover, the balance of harms and the public interest favor injunctive relief. Any

  injunction granted pursuant to this motion is temporary and merely preserves the status quo until

  such time as the Adversary Proceeding can be resolved. And keeping the Proceeds in the Court’s

  registry ensures that such funds will not be depleted. However, any release of such funds to CLO

  Holdco may deprive the Debtor of its only opportunity to obtain redress for fraudulent or improper

  transactions involving CLO Holdco. The balance of harms weighs in favor of injunctive relief.

  Likewise, preserving potential assets for trial on the merits serves the public interest. In re OGA

  Charters, 554 B.R. at 428.

            To be sure, CLO Holdco is not some distant third party. In fact, as the Court has previously

  observed, Charitable DAF, the parent of CLO Holdco, “was seeded with contributions from

  Highland, is managed/advised by Highland, and whose independent trustee is a long-time

  friend of Highland’s chief executive officers, Mr. Dondero… .” In re Acis Capital Mgmt., L.P.,



  MOTION FOR PRELIMINARY INJUNCTION                                                             Page 2
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 9 of
                                         146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 8 of 34




 Case No. 18-30264, 2019 WL 417149 (Bankr. N.D. Tex. Jan. 31, 2019), aff’d, 604 B.R. 484 (N.D.

 Tex. 2019) (emphasis in original). Based on the foregoing and the reasons that follow, injunctive

 relief is proper.

                                        II.     STATEMENT OF FACTS 4

            A. The CLO Holdco Transaction

            On December 28, 2016, Jim Dondero (“Dondero”) effected a convoluted, four-step

 transaction, in which he caused the Debtor to exchange three separate assets with a total fair market

 value of approximately $23.4 million for a 97.6835% interest in an overvalued promissory note on

 which the Dugaboy Investment Trust (“Dugaboy”) (i.e., Dondero’s family trust regarding which

 Dondero has the power to remove/appoint trustees) 5 was the payor, and The Get Good Nonexempt

 Trust (“Get Good”) was the payee. 6 The assets included in the exchange were transferred four

 times in a series of transactions (collectively, the “CLO Holdco Transaction”) executed

 contemporaneously and ultimately funneled down to CLO Holdco. Notably, Dondero effectively

 owns and controls both Get Good and Dugaboy, and Grant James Scott III (“Scott”), Dondero’s




 4
     The Committee hereby expressly incorporates by reference the Adversary Complaint concurrently filed herewith.
 5
   See Appendix at APP 021-062 [DOC_00459140] (attaching Dugaboy Investment Trust Agreement which in Section
 3.1(a)(i) states that “Jim is the primary beneficiary of the trust.”)); See id. (confirming that “Grant James Scott, III” is
 the “Independent Trustee” of Dugaboy”).
 6
   Out of an abundance of caution, “Get Good” shall include all three trusts including “The Get Good Trust,” “The Get
 Good Nonexempt Trust No. 1,” and “The Get Good Nonexempt Trust No. 2,” due to the fact that the record reflects
 that, at times, they have been referred to interchangeably, and they share the same EIN number (XX-XXXXXXX),
 according to tax documents.

 MOTION FOR PRELIMINARY INJUNCTION                                                                                 Page 3
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 10 of
                                         146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 9 of 34




  long-time friend and former college roommate is a purported independent trustee for both Get

  Good and Dugaboy. 7

            First, Get Good transferred a 97.6835% interest in a $23,817,639.58 million promissory

  note from Dugaboy, of which Get Good was the payee, to the Debtor (the “Dugaboy Note”). 8 In

  exchange, the Debtor transferred to Get Good the following assets: (1) $2,032,183.24 (based on

  the November 30, 2016 NAV) Series A Interests in Highland Capital Loan Fund, L.P. (the “Series

  A Interests”); (2) $8,710,000.00 (based on the December 27, 2016 MV) participation interest in

  call options of American Airlines Group, Inc. (the “AA Interests”); and (3) a participation interest

  in certain Highland Crusader Fund, L.P. and Highland Crusader Fund II, Ltd. shares, as well as a

  tracking interest in certain participation shares of Highland Crusader Fund II, Ltd., collectively

  valued at $12,625,395.44 (based on the November 30, 2016 NAV) (the “Crusader Interests”)

  (collectively, with the Series A Interests and the AA Interests, the “Transferred Assets”). 9 This

  transaction was effectuated by a Purchase and Sale Agreement executed by Dondero, on behalf of

  the Debtor, and Scott, on behalf of Get Good.

            Second, Get Good donated the Transferred Assets to Highland Dallas Foundation by

  exercise of discretion, executed by Scott in his capacity as trustee of Get Good. 10 At that time, the

  Highland Dallas Foundation’s directors were Dondero, Scott and Mary Jalonick (“Jalonick”). 11


  7
   See Appendix at APP 021-062 [DOC_00459140] (attaching Dugaboy Investment Trust Agreement which in Section
  3.1(a)(i) states that “Jim is the primary beneficiary of the trust.”)); See id. (confirming “Grant James Scott, III” as
  “Independent Trustee” of Dugaboy).
  8
      See Appendix at APP 001-016 [DOC_00231365] (reflecting Dugaboy Note in the amount of $23,817,639.58).
  9
      See Appendix at APP 001-016 [DOC_00231365] (Purchase and Sale Agreement).
  10
    See Appendix at APP 086-090 [Highland/PEO-032698] (Donative Assignment of Interests); Appendix at APP 091-
  095 [Highland/PEO-032707] (Exercise of Discretion).
  11
    Both Dondero and Scott served as directors on multiple boards together, including but not limited to the Highland
  Dallas Foundation, Inc., Highland Santa Barbara Foundation, Inc., and Highland Kansas City Foundation, Inc. (the
  “Highland Foundations”); that is, boards that effectively owned DAF Holdco, DAF, and CLO Holdco, and where
  Dondero, likewise, served as President.

  MOTION FOR PRELIMINARY INJUNCTION                                                                            Page 4
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 11 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 10 of 34




             Third, Highland Dallas Foundation contributed the Transferred Assets to Charitable DAF

  Holdco by unanimous written consent, executed by Dondero, Scott, and Jalonick, each in their

  capacity as the sole directors of Highland Dallas Foundation. 12

             Fourth, by an omnibus assignment agreement, 13 Charitable DAF Holdco transferred the

  Transferred Assets to Charitable DAF Fund, which immediately transferred the Transferred Assets

  to CLO Holdco. Scott signed on behalf of each entity, as director of Charitable DAF Holdco,

  managing member of Charitable DAF, and director of CLO Holdco to effectuate these transfers. 14

             B. The Dugaboy Note

             As the first step of the CLO Holdco Transaction, Get Good transferred more than 97% of

  the Dugaboy Note to the Debtor. What is not evident from the transaction documents, however,

  is that the note was modified shortly before the CLO Holdco Transaction.

             An original promissory note was issued on December 7, 2012, whereby Dugaboy promised

  to pay Get Good the principal sum of $23,595,920, plus interest (the “Original Dugaboy Note”).

  Dondero exercised complete control over whether any payments were made on the Original

  Dugaboy Note. 15 Over the course of four years, no payments were made on the principal or the

  interest accrued. 16 And nearly four-years after its issuance and halfway into its term for maturity,

  the Original Dugaboy Note was effectively cancelled pursuant to an apparently unilateral,

  restructuring that would lengthen the prior term of ten years to twenty years (i.e., by an additional



  12
       See Appendix at APP 073-078 [Highland/PEO-032603] (Unanimous Written Consent of Directors).
  13
       See Appendix at APP 079-085 [Highland/PEO-032686] (Omnibus Assignment Agreement).
  14
       Id.
  15
    See Appendix at APP 021-062 [DOC_00459140] (attaching Dugaboy Investment Trust Agreement which in Section
  3.1(a)(i) states that “Jim is the primary beneficiary of the trust.”)).
  16
    See Appendix at APP 017-018 [CONTROL_0000068249-250] (reflecting insufficient payments of $0.00 over the
  course of four years such that principal was not reduced, and further, displaying payment history for total $23,395,920
  note payable amount, per sub-amounts of $15,482,680 and $8,113,240 (together totaling $23,395,920)).

  MOTION FOR PRELIMINARY INJUNCTION                                                                            Page 5
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 12 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 11 of 34




  fourteen years). The restructured note, dated October 31, 2016, reflected a new, principal sum of

  $23,817,639.58 on terms completely prejudicial to the initial payee (i.e., Get Good) and in favor

  of the payor, Dugaboy, who after the restructured note was issued, was granted an additional

  fourteen years to pay off the note. 17

          On its face, this restructuring evidences the high level of risk associated with the Dugaboy

  Note, including the actual failure to make any payments on the note and the unilateral restructuring

  of the note on terms more favorable to the payor rather than the payee-recipient. Under the

  direction of Dondero, the Debtor would accept an interest in the Dugaboy Note as its new payee-

  recipient in exchange for highly valuable assets of the Debtor that would be funneled to the

  Cayman Islands in the care of CLO Holdco.

          C. The Debtor Files For Bankruptcy Amidst Pending Lawsuits.

          Shortly before and after the CLO Holdco Transaction, the Debtor was facing various

  arbitrations and litigations, which ultimately resulted in judgments against the Debtor, stemming

  from fraudulent transactions and breaches of fiduciary duties.

          On July 5, 2016, the Redeemer Committee of the Highland Crusader Fund (“Redeemer

  Committee”), filed a complaint in Delaware Chancery Court against the Debtor, seeking a limited

  status quo order, a declaration that the Redeemer Committee had “cause” to terminate the Debtor

  as manager, and a declaration that the Debtor was not entitled to indemnification, as a result of the

  Debtor’s failure to distribute proceeds to investors of various funds. 18 Also on July 5, 2016, the

  Redeemer Committee filed a demand for arbitration against the Debtor, ultimately bringing claims




  17
    See Appendix at APP 001-016 [DOC_00231365] (reflecting Original Dugaboy Note in the amount of $23,
  595,920.00 as replaced by new note for $23,817,639.58).
  18
    Redeemer Comm. of Highland Crusader Fund v. Highland Capital Mgmt., L.P., No. CV 12533-VCG, 2017 WL
  713633, at *2 (Del. Ch. Feb. 23, 2017).

  MOTION FOR PRELIMINARY INJUNCTION                                                            Page 6
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 13 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 12 of 34




  of violations of fiduciary and contractual duties. 19 The CLO Holdco Transaction occurred less

  than six months later. On May 9, 2019, the arbitration panel issued a final award in favor of the

  Redeemer Committee in the total amount of $190.8 million. 20

             And on September 8, 2016, less than three months prior to the CLO Holdco Transaction,

  the Debtor sued Joshua Terry, a recently terminated former employee of the Debtor, who would

  assert his own counter-claims and demand arbitration against the Debtor, Dondero, Acis Capital

  Management, L.P. (“Acis LP”), Acis Capital Management GP, L.L.C. (“Acis GP,” and with Acis

  LP, “Acis”) and others. 21 Acis is a member of the Committee in the Bankruptcy Proceeding.

             Because Dondero knew that the Debtor could, and likely would, become liable for its

  fraudulent actions, and ultimately, the various judgment and awards rendered against the Debtor,

  he began moving assets out of the Debtor’s estate into a Cayman Islands entity, with the intent to

  hinder, delay, or defraud the Debtor’s creditors. The transfer of assets out of the Debtor’s estate

  as a part of the CLO Holdco transaction, for less than reasonably equivalent value, is one such

  transaction. The CLO Holdco Transaction was structured to move assets out of the Debtor’s estate

  out of the reach of the Debtor’s creditors, yet ultimately still under the control of Dondero. 22

             On October 16, 2019, less than three years after the CLO Holdco Transaction, the Debtor

  filed for bankruptcy.




  19
       Id.
  20
     See In re Highland Capital Mgmt., L.P., No. 19-34054-sgj11 at 5 (Nov. 24, 2020) [Dkt. No. 1473] (reflecting
  disclosure statement for amended plan of reorganization of Debtor ).
  21
       See In re Acis Capital Mgmt., L.P., 584 B.R. 115 (Bankr. N.D. Tex. 2018).
  22
     See Appendix at APP 063-072 [DOC_01698978 at 2] (providing list of “James Dondero’s Related Interests” and
  listing “CLO Holdco, Ltd. as under the “Indirect Control” of Dondero).

  MOTION FOR PRELIMINARY INJUNCTION                                                                    Page 7
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 14 of
                                         146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 13 of 34




                            III.    ARGUMENT AND AUTHORITIES

         Federal Rule of Civil Procedure 65, as incorporated by Federal Rule of Bankruptcy

 Procedure 7065, enables bankruptcy courts to issue preliminary injunctions pending trial. In re

 Atlas, 2014 WL 172283, at *5. Likewise, bankruptcy courts have the power to issue a preliminary

 injunction pursuant to 11 U.S.C. § 105(a). In re OGA Charters, 554 B.R. at 428 (“[T]his Court

 finds that it possesses the power to issue a preliminary injunction, pursuant to § 105(a) . . . .” (citing

 Law v. Siegel, 571 U.S. 415, 423 (2014))).

         The central purpose of a preliminary injunction is to preserve the status quo. Griffin v.

 Box, 910 F.2d 255, 263 (5th Cir. 1990); see also Univ. of Tex. v. Camenisch, 451 U.S. 390, 395,

 (1981) (“The purpose of a preliminary injunction is merely to preserve the relative positions of the

 parties until a trial on the merits can be held.”); Med-Cert Home Care, LLC v. Azar, 365 F. Supp.

 3d 742, 748 (N.D. Tex. 2019) (“The purpose of a preliminary injunction is to preserve the status

 quo and thus prevent irreparable harm until the respective rights of the parties can be ascertained

 during a trial on the merits.”). This Court may issue injunctive relief “to preserve the status quo

 pending judgment where the legal remedy might prove inadequate and the preliminary relief

 furthers the court’s ability to grant the final relief requested.” In re Atlas, 2014 WL 172283, at *3;

 In re OGA Charters, 554 B.R. at 424 (“A preliminary injunction seeks to ‘prevent irreparable

 injury so as to preserve the court’s ability to render a meaningful decision on the merits.’” (quoting

 Miss. Power & Light Co. v. United Gas Pipe Line, 760 F.2d 618, 621 (5th Cir. 1985))).

         The four elements a plaintiff must establish to secure a preliminary injunction are: “(1) a

 substantial likelihood of success on the merits, (2) a substantial threat of irreparable injury if the

 injunction is not issued, (3) that the threatened injury if the injunction is denied outweighs any




 MOTION FOR PRELIMINARY INJUNCTION                                                                Page 8
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 15 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 14 of 34




  harm that will result if the injunction is granted, and (4) that the grant of an injunction will not

  disserve the public interest.” Id. (quoting Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011)).

         Here, all four elements are satisfied. First, there is a substantial likelihood of success that

  the Committee will establish its estate claims against CLO Holdco. Second, a preliminary

  injunction will preserve the status quo, preserve estate assets pending trial on the merits, and

  prevent irreparable injury that would likely ensue should CLO Holdco (a Cayman Islands

  company) be allowed to remove the Proceeds beyond the reach of this Court’s jurisdiction. Third,

  granting the preliminary injunction merely maintains the status quo; that is, CLO Holdco will

  suffer no significant harm if the Proceeds remain in the Court Registry or harm that would

  outweigh the Court’s interest in preserving the Debtor’s estate. And, fourth, the public interest

  will be served by issuance of the injunctive relief sought because preserving any “assets that can

  be potentially used to satisfy valid claims against the bankruptcy estate” serves the public interest.

  In re OGA Charters, 554 B.R. at 432.

         A. The Committee Can Demonstrate A Substantial Likelihood of Success on the
            Merits.

         At this stage, the Committee need not show that it will ultimately prevail at trial. Rather,

  to show a likelihood of success on the merits, the Committee need only present a prima facie case.

  Union Carbide Corp. v. UGI Corp., 731 F.2d 1186, 1189 (5th Cir. 1984) (requiring a prima facie

  case for preliminary injunctive relief); see also Charles Alan Wright, Arthur R. Miller, Mary Kay

  Kane, 11A FEDERAL PRACTICE & PROCEDURE § 2948.3 (2d ed. 1995) (“All courts agree

  that plaintiff must present a prima facie case but need not show that he is certain to win.” (footnote

  omitted))); Byrum v. Landreth, 566 F.3d 442, 446 (5th Cir. 2009); Janvey, 647 F.3d at 595–96

  (The movant’s “evidence in the preliminary injunction proceeding is not required to prove his

  entitlement to summary judgment.”). The Court “look[s] to ‘standards provided by the substantive


  MOTION FOR PRELIMINARY INJUNCTION                                                             Page 9
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 16 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 15 of 34




  law’” to determine likelihood of success on the merits. City of Dallas v. Delta Air Lines, Inc., 847

  F.3d 279, 286 (5th Cir. 2017).

             As demonstrated herein, Plaintiffs can establish a substantial likelihood of success on the

  merits for their claims of actual fraudulent transfer, constructive fraudulent transfer, money had

  and received, alter ego, unjust enrichment, and conspiracy.

                     1.       Fraudulent Transfer – Texas Uniform Fraudulent Transfer Act

             As an initial matter, the first three elements of actual fraudulent transfer (section

  24.005(a)(1)), and constructive fraudulent transfer (sections 24.005(a)(2) are the same under the

  Texas Uniform Fraudulent Transfer Act (“TUFTA”). 23 See Tex. Bus. & Com. Code § 24.005(a);

  Matter of Life Partners Holdings, Inc., 926 F.3d 103, 120 (5th Cir. 2019). Those elements are: (1)

  a creditor; (2) a debtor; and (3) the debtor transferred assets “within a reasonable time” before or

  after the creditor’s claim arose. Tex. Bus. & Com. Code § 24.005(a).

             “Although the definition of ‘reasonable time’ under TUFTA is not specifically defined, the

  four year statute of limitations suggests that a ‘reasonable time’ is within four years.” In re

  Houston Drywall, Inc., No. 05-95161-H4-7, 2008 WL 2754526, at *19 n.23 (Bankr. S.D. Tex.

  July 10, 2008) (citing Williams v. Performance Diesel, Inc., No. 14-00-00063-CV, 2002 WL

  596414, at *4 (Tex. App.—Houston [14th Dist.] Apr. 18, 2002, no pet.)). In this case, the transfers

  occurred approximately 3 years prior to the commencement of the bankruptcy proceedings.

                              a.      Actual Fraudulent Transfer

             The Committee has a substantial likelihood of success on the merits concerning its actual

  fraudulent transfer claim under TUFTA because the CLO Holdco Transaction satisfies the above-




  23
       Tex. Bus. & Com. Code § 24.001 et seq.

  MOTION FOR PRELIMINARY INJUNCTION                                                             Page 10
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 17 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 16 of 34




  mentioned, three factors and indicates several of the indicia of fraud (listed below) pursuant to

  TUFTA’s section 24.005(b).

         To plead actual fraudulent transfer under section 24.005(a)(1), in addition to the three

  factors above, a claimant must also plead fraudulent intent to “hinder, delay, or defraud any

  creditor of the debtor.” Tex. Bus. & Com. Code § 24.005(a)(1); Janvey v. Nanes, No. 3:15-CV-

  3171-N, 2016 WL 9527979, at *3 (N.D. Tex. Oct. 5, 2016). Section § 24.005(b), provides several

  non-exclusive indicia, factors or “badges of fraud” that this Court may consider in determining

  actual intent. Tex. Bus. & Com. Code § 24.005(b); In re Houston Drywall, 2008 WL 2754526, at

  *20. Those badges of fraud are as follows:

             1. the transfer or obligation was to an insider;
             2. the debtor retained possession or control of the property transferred after the
                transfer;
             3. the transfer or obligation was concealed;
             4. before the transfer was made or obligation was incurred, the debtor had been sued
                or threatened with suit;
             5. the transfer was of substantially all the debtor’s assets;
             6. the debtor absconded;
             7. the debtor removed or concealed assets;
             8. the value of the consideration received by the debtor was reasonably equivalent to
                the value of the asset transferred or the amount of the obligation incurred;
             9. the debtor was insolvent or became insolvent shortly after the transfer was made
                or the obligation was incurred;
             10. the transfer occurred shortly before or shortly after a substantial debt was
                 incurred; and
             11. the debtor transferred the essential assets of the business to a lienor who
                 transferred the assets to an insider of the debtor.

         Fifth Circuit courts have held that factual allegations relating to at least three (3) badges of

  fraud are sufficient to plead an actual fraudulent transfer claim. See U.S. Bank Nat’l Ass’n v.

  Verizon Commc'ns Inc., 817 F. Supp. 2d 934, 942 (N.D. Tex. 2011) (alleging three (3) badges of


  MOTION FOR PRELIMINARY INJUNCTION                                                              Page 11
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 18 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 17 of 34




  fraud was sufficient to plead fraudulent transfer); see also In re Heritage Org., LLC, No. 04-35574-

  BJH-11, 2008 WL 5215688, at *7 (Bankr. N.D. Tex. Dec. 12, 2008) (same); In re Soza, 542 F.3d

  1060, 1067 (5th Cir. 2008) (quoting Roland v. United States, 838 F.2d 1400, 1402–03 (5th Cir.

  1988)).

            The CLO Holdco Transaction constitutes actual fraudulent transfer because it involved a

  transfer of the debtor’s assets within a reasonable time before the creditor’s claim arose (i.e., the

  first three elements), and several indices or “badges” of fraud were attendant to that transaction

  (i.e., the fourth element). See Tex. Bus. & Com. Code § 24.005(b).

            The December 28, 2016, CLO Holdco Transaction removed money from the Debtor to an

  insider of Dondero. Notably, the CLO Holdco Transaction effected the transfer of approximately

  $24 million in Transferred Assets of the Debtor in exchange for an overvalued note from Dugaboy,

  a trust for the benefit of Dondero and for which Scott was the independent trustee. As this Court

  has previously found, Scott is a long-time friend of Dondero and independent trustee of CLO

  Holdco’s parent company, Charitable DAF. In re Acis Capital Mgmt., 2019 WL 417149. While

  the Debtor’s assets moved through several entities before settling at CLO Holdco, all of those

  entities were subject to either Scott and/or Dondero’s control. As stated above, both Dondero and

  Scott were directors in the Highland Foundations. And Scott effected the CLO Holdco Transaction

  on behalf of DAF Holdco, DAF and CLO Holdco, as respectively, “Director,” “Managing

  Member,” and “Director.” 24 Thus, along with Dondero, Scott effected the contemporaneous

  transfers in the shoes of the transferor and transferee. 25 The circumstances of the CLO Holdco

  Transaction reflect the insider-relationship(s) and inherent conflicts of interest.


  24
       See Appendix at APP 079-085 [Highland/PEO-032686] (Omnibus Assignment Agreement).
  25
     See Appendix at APP 063-072 [DOC_01698978 at 2] (providing list of “James Dondero’s Related Interests” and
  listing “CLO Holdco, Ltd. as under the “Indirect Control” of Dondero ).

  MOTION FOR PRELIMINARY INJUNCTION                                                                   Page 12
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 19 of
                                         146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 18 of 34




            Moreover, the CLO Holdco Transaction was concealed, not the least of which by a

 convoluted, multi-step contemporaneous series of transfers that would remove the Debtor’s assets

 to the Cayman Islands, beyond the reach of the Debtor’s creditors, at a time when the Debtor was

 embroiled in ongoing, material litigation with Redeemer Committee, Acis, and others. 26 Likewise,

 the value of the Dugaboy Note received by the Debtor was not for reasonably equivalent value of

 the Transferred Assets. 27 Not only did Dondero have unilateral ability to control payment, but he

 also had already executed on that ability, just prior to maturation, and having made no payments

 towards principal or accrued interest, as evidenced by the unilateral restructuring of that note, prior

 to the CLO Holdco Transaction. And, less than three years after the CLO Holdco transaction, the

 Debtor would file for bankruptcy. 28 These badges of fraud, among others, meet the low threshold

 of establishing a prima facie case of actual fraudulent transfer.

            Thus, and notwithstanding any ultimate findings or merits-based determinations of the

 Court at trial, the Committee’s allegations establish a substantial likelihood of success on the

 merits concerning its actual fraudulent transfer claim under TUFTA.

                              b.      Constructive Fraudulent Transfer

            The Committee also has a substantial likelihood of success on the merits concerning its

 constructive fraudulent transfer claims under TUFTA because the CLO Holdco Transaction

 satisfies the above-mentioned, three factors (i.e., debtor transferred assets to creditor within a

 reasonable time before the creditor’s claim arose), and the debtor was financially vulnerable or

 insolvent at the time of the transaction.



 26
      See In re Acis Capital Mgmt., 584 B.R. 115.
 27
    Compare Appendix at APP 019-020 [CONTROL_0000068251] (Original Dugaboy Note) with Appendix at APP
 001-016 [DOC_00231365] (Restructured Dugaboy Note).
 28
      The Debtor filed for Bankruptcy on October 16, 2019.

 MOTION FOR PRELIMINARY INJUNCTION                                                              Page 13
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 20 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 19 of 34




         In addition to the three, aforementioned factors, a claimant pleading constructive

  fraudulent transfer under section 24.005(a)(2), must also “plead facts demonstrating: (1) a lack of

  reasonably equivalent value for the transfer; and (2) that the transferor was ‘financially vulnerable’

  or insolvent at the time of the transaction.” Matter of Life Partners Holdings, 926 F.3d at 120.

  Pleading intent is not required.

         To establish financial vulnerability or insolvency, a movant must establish that the

  debtor/transferor (1) was engaged or was about to engage in a business or a transaction for which

  the remaining assets of the debtor were unreasonably small in relation to the business or

  transaction; or (2) intended to incur, or believed or reasonably should have believed that the debtor

  would incur, debts beyond the debtor's ability to pay as they became due. Tex. Bus. & Com. Code

         Here, the CLO Holdco Transaction constitutes a constructive fraudulent transfer because,

  in addition to the foregoing factors, the Debtor was financially vulnerable. That is, the Debtor

  either intended to incur, and/or believed or reasonably should have believed that it would incur

  debts beyond its ability to pay as they became due. It cannot be disputed that the Debtor was under

  the control of Dondero, who as President and founder of Debtor, certainly was privy to the

  mounting material litigation risk(s) and related liability facing the Debtor. The level of litigation

  risk alone facing the Debtor was material as a matter of law and establishes that Dondero

  reasonably should have believed that the Debtor would incur debts (both litigation and commercial

  debts arising in the ordinary course) beyond its ability to pay as they became due. Indeed, that

  situation is exactly what ultimately resulted in these proceedings. This fact establishes the

  Debtor’s insolvency or financial vulnerability, in addition to the other factors evidencing

  constructive fraud.




  MOTION FOR PRELIMINARY INJUNCTION                                                             Page 14
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 21 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 20 of 34




         Based on the foregoing, the Committee has a substantial likelihood of success on the merits

  concerning its constructive fraudulent transfer claims under TUFTA.

                 2.        Money Had and Received

         The Committee has a substantial likelihood of success on the merits concerning its money

  had and received claim against CLO Holdco.

         To state a cause of action for money had and received, a claimant need only prove that in

  equity and good conscience, the money belongs to it. Staats v. Miller, 150 Tex. 581, 584, 243

  S.W.2d 686, 687 (1951). “The action does not require a showing of wrongdoing, but rather looks

  only to the justice of the case and inquires whether the defendant has received money that rightfully

  belongs to another.” First Tech Fed. Credit Union v. Fisher, No. 14-18-00140-CV, 2020 WL

  830052, at *3 (Tex. App.—Houston [14th Dist.] Feb. 20, 2020, pet. filed).             Under Texas

  substantive law,

         [A] cause of action for money had and received is ‘less restricted and fettered by
         technical rules and formalities than any other form of action. It aims at the abstract
         justice of the case, and looks solely to the inquiry, whether the defendant holds
         money, which belongs to the [claimant].

  Staats, 150 Tex. at 585, 243 S.W.2d at 687–88.

         Here, the facts show that the Proceeds held in the Court’s registry in equity and good

  conscience belong to the Debtor due to the actual and/or constructive fraudulent transfer(s) of

  Dondero and CLO Holdco. But for their fraud, the money never would have left the Debtor’s

  estate. Under the circumstances related above, concerning the CLO Holdco Transaction, the

  justice of the case establishes that CLO Holdco has received money that rightfully belongs to the

  Debtor’s estate. Thus, the Committee has a substantial likelihood of success on the merits

  concerning this claim.




  MOTION FOR PRELIMINARY INJUNCTION                                                            Page 15
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 22 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 21 of 34




                 3.      Unjust Enrichment

         Likewise, the unjust enrichment doctrine may provide further basis for recovery, and the

  Committee has a substantial likelihood of success on the merits in proving that CLO Holdco has

  been unjustly enriched. In Mowbray v. Avery, 76 S.W.3d 663, 680 (Tex. App.—Corpus Christi

  2002, pet. denied), the court explained that “[t]he unjust enrichment doctrine . . . is based on the

  equitable principle that one who receives benefits which would be unjust for him to retain ought

  to make restitution.” Id. at 679 (citing Bransom v. Standard Hardware, Inc., 874 S.W.2d 919, 927

  (Tex. App.—Fort Worth 1994, writ denied)). “A party may recover under an unjust enrichment

  theory where a person has obtained a benefit from another due to fraud, duress or taking of undue

  advantage.” Id.

         When, as here, creditors’ property has been fraudulently conveyed, such creditors are

  entitled to the creation of a constructive trust on such property. See, e.g., Wheeler v. Blacklands

  Prod. Credit Ass’n, 627 S.W.2d 846 (Tex. App.—Fort Worth 1982, no writ) (imposing

  constructive trust on behalf of unsecured creditor pursuant to unjust enrichment doctrine); see also

  Thompson v. Mayes, 707 S.W.2d 951, 954 (Tex. App.—Eastland 1986, writ ref’d n.r.e.) (noting a

  suit to impose a constructive trust “is an action in equity to prevent unjust enrichment of a person

  who has wrongfully acquired property”). As related above, CLO Holdco has been unjustly

  enriched due to the fraudulent transfers of Debtor’s assets, for which this Court may impose a

  constructive trust remedy on the proceeds of such wrongdoing. See Wheeler, 627 S.W.2d at 851

  (“[T]he law imposes a constructive trust on that property and any proceeds from the sale thereof,

  or revenues therefrom.”).

         Based on the foregoing allegations, concerning which the Committee has a substantial

  likelihood of success in proving at trial, CLO Holdco has been unjustly enriched. Thus, this Court



  MOTION FOR PRELIMINARY INJUNCTION                                                           Page 16
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 23 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 22 of 34




  may impose a constructive trust remedy on the proceeds of CLO Holdco’s, Dondero’s and Scott’s

  wrongdoing.

                 4.      Declaratory Judgment for Alter Ego Liability

         The Committee also has a substantial likelihood of success on the merits concerning its

  alter ego claim. The corporate entity / fiction may be disregarded, even though corporate

  formalities have been observed and corporate and individual property have been kept separately,

  when the corporate form has been used as part of a basically unfair device to achieve an inequitable

  result. See In re Autobacs Strauss, Inc., 473 B.R. 525, 556 (Bankr. D. Del. 2012).

         Courts look to several factors to determine whether alter ego liability exists, including but

  not limited to the following: “(a) the subsidiary is undercapitalized; (b) the subsidiary was

  insolvent at the relevant time; (c) the companies failed to observe corporate formalities (d) the

  subsidiary did not pay dividends to the parent; (e) there was a siphoning of the subsidiary’s funds

  by the dominant stockholder; (f) the absence of corporate records; and (g) whether the corporation

  is merely a façade for the operations of the dominant stockholder or stockholders.” Id.; see also

  ASARCO LLC v. Ams. Min. Corp., 382 B.R. 49, 65-66 (S.D. Tex. 2007) (applying Delaware law

  to veil piercing claim under internal affairs doctrine); cf. In re Adelphia Commc’ns Corp., 376 B.R.

  87, 107–08 (Bankr. S.D.N.Y. 2007) (discussing veil piercing claim as applicable to partnerships

  under uniform partnership law and discussing Delaware standards). These factors are “not

  exhaustive, no single factor is dispositive, and [only] some combination is required.” In re

  Autobacs Strauss, 473 B.R. at 556.

         Likewise, “[t]o state a veil-piercing claim, the plaintiff must plead facts supporting an

  inference that the corporation, through its alter-ego, has created a sham entity designed to defraud

  investors and creditors.” ASARCO, 382 B.R. at 66. “[F]ederal courts applying Delaware law have



  MOTION FOR PRELIMINARY INJUNCTION                                                           Page 17
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 24 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 23 of 34




  held that a party may pierce the veil on an alter ego theory when there is a misuse of the corporate

  form or an overall element of injustice or unfairness.” Id. “Delaware permits exercise of this

  ‘broad’ equitable power only where equity demands.” Id. Importantly, “the alter ego claim is

  available where equitable relief is required to prevent injustice,” as in the context of evidence of

  fraudulent transfer. See ASARCO, 382 B.R. at 84.

         Here, alter ego liability applies because equity demands it. The fraudulent transfers

  discussed above warrant use of this Court’s broad equitable power to ensure that the type of fraud

  perpetrated by Dondero, pursuant to the CLO Holdco Transaction, is redressed for the benefit of

  the defrauded estate. Among other reasons, Dondero used DAF Holdco, the DAF, and CLO

  Holdco as an alter ego of himself and the Debtor (which was controlled by Dondero) to siphon

  funds away from the Debtor’s estate at a time when the Debtor was facing mounting, material

  litigation risk and pending liabilities, among other risks. Dondero used the Debtor as a façade for

  his operations, at all times standing on both sides of the CLO Holdco Transaction steps/transfers

  in the capacity as both a transferor and a transferee. Essentially, Dondero made use of DAF

  Holdco, the DAF, and CLO Holdco as a business conduit of the Debtor, to funnel assets away

  from creditors and beyond the jurisdiction of U.S. courts. Due to his control over these entities,

  Dondero was able to transfer estate assets for less than reasonably equivalent value, and without

  the safeguards normally accorded to such asset transfers inherent in the corporate form, due to his

  effective control from both sides of the transactions.

         Applicable here, courts disregard the corporate fiction when it is used as a means of

  perpetrating fraud; when it is operated as a business conduit of another corporation; when it is

  resorted to as a means of evading existing legal obligations, such as those that Dondero and Debtor




  MOTION FOR PRELIMINARY INJUNCTION                                                           Page 18
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 25 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 24 of 34




  are obligated unto the Debtor’s creditors; and when the corporate fiction is relied upon as a

  protection of a crime or to justify a wrong, as in the face of the fraudulent scheme related above.

            Based on the arguments above and cited throughout this motion, the Committee has a

  substantial likelihood of success on the merits of its alter ego liability claim. Thus, a preliminary

  injunction is warranted.

                    5.       Conspiracy Claim

            The Committee has a substantial likelihood of success on the merits of its conspiracy claim.

  CLO Holdco is liable for conspiring to perpetrate the fraudulent transfer scheme reflected in the

  CLO Holdco Transaction. Under Texas law, agreeing to participate in the commission of a

  statutory violation or a tort makes one liable for conspiracy. See Chu v. Hong, 249 S.W.3d 441,

  444 n.4 (Tex. 2008). An action for civil conspiracy has five elements: (1) a combination of two

  or more persons; (2) the persons seek to accomplish an object or course of action; (3) the persons

  reach a meeting of the minds on the object or course of action; 29 (4) one or more unlawful, overt

  acts are taken in pursuance of the object or course of action; and (5) damages occur as a proximate

  result. First United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214 (Tex. 2017). The

  agreement and the overt acts establish the conspiracy. It is not required that each and every act of

  a conspirator be shown to have been in concert with the others to establish liability; neither is it

  required that all participants combine at a given time prior to each transaction. Bourland v. State,

  528 S.W.2d 350, 354 (Tex. App.—Austin 1975, writ ref’d n.r.e.).

            Here, the elements are satisfied. The Debtor (under the direction of Dondero) acted in

  combination with CLO Holdco among others (under the direction of Scott), 30 and further, in


  29
    When a defendant benefits from another’s wrongful conduct and took steps that facilitated his receipt of that benefit,
  the jury can infer the defendant had a meeting of the minds with the individual who committed the wrongful acts.
  Holt v. Kelso, No. 3-11-258-CV, 2014 WL 858345 (Tex. App.—Austin Feb. 26, 2014, no pet.).
  30
       See Appendix at APP 079-085 [Highland/PEO-032686] (Omnibus Assignment Agreement).

  MOTION FOR PRELIMINARY INJUNCTION                                                                             Page 19
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 26 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 25 of 34




  combination with Dugaboy and Get Good (under the direction of both Dondero and Scott) 31 to

  remove the Debtor’s Assets beyond the reach of the Debtor’s creditors, during a time at which the

  Debtor was financially vulnerable.             CLO Holdco participated in the scheme to obtain the

  Transferred Assets, which would remain accessible by the Debtor through its shared services

  agreement. Dugaboy and Get Good are insiders of Dondero and facilitated the scheme to swap

  the Debtor’s assets for the Dugaboy Note, worth substantially less in value than the Transferred

  Assets.

            CLO Holdco, Dugaboy, and Dondero and Scott took overt steps to benefit from the CLO

  Holdco Transaction and to cause the fraudulent transfer of nearly $24 million of the Debtor’s

  assets. This caused injury to the Debtor’s estate and its creditors. Dondero and Scott knowingly

  perpetrated their fraudulent scheme, as both had superior knowledge and sat on both sides of the

  inside transaction. Scott acted as the control person for CLO Holdco and as independent trustee

  of both Get Good and Dugaboy. Dondero acted as the control person of the Debtor and effectively

  owned and controlled both Get Good and Dugaboy. Likewise, both men sat on the boards of the

  foundations that would receive the purported “gifts” from the Debtor, in the form of the Debtor’s

  converted / distressed assets.

            CLO Holdco, under Scott’s direction; the Debtor, under Dondero’s direction; and Dugaboy

  and Get Good, under the direction of both Dondero and Scott, would effect the CLO Holdco

  Transaction, exchanging the Dugaboy promissory note for the Debtor’s Transferred Assets.

  Dondero and Scott necessarily knew the Dugaboy promissory note was not equivalent value for

  the Transferred Assets, not only due to their respective, control positions in Dugaboy and Get



  31
     See Appendix at APP 021-062 [DOC_00459140] (attaching Dugaboy Investment Trust Agreement which in Section
  3.1(a)(i) states that “Jim is the primary beneficiary of the trust.”)); See id. (confirming “Grant James Scott, III” as
  “Independent Trustee” of Dugaboy).

  MOTION FOR PRELIMINARY INJUNCTION                                                                            Page 20
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 27 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 26 of 34




  Good, the Debtor and CLO Holdco, but also because the Dugaboy Note itself reflected less than

  reasonably equivalent value, as reflected in that note’s unilateral restructuring that grossly

  prejudiced the payee-recipient. CLO Holdco, Dugaboy and Get Good, and Dondero and Scott

  were unjustly enriched as a result of the CLO Holdco Transaction, and this Court should enjoin

  any release of the disputed funds in connection therewith, pending trial on the merits.

          Because there is a substantial likelihood that the Committee will recover on its conspiracy

  claim and recoup the Proceeds currently held in the Court’s registry back into the estate, a

  preliminary injunction is warranted to preserve the Debtor’s assets pending trial.

          B. There Is A Substantial Threat of Irreparable Injury If the Injunction Is Not Issued
             Because Funds Would Most Likely Be Removed From the Court’s Jurisdiction.

          Release of the Proceeds from the Court’s registry to CLO Holdco, a Cayman Islands entity,

  would remove the Proceeds beyond the reach of this Court, resulting in irreparable injury for which

  there is no adequate remedy at law. In re OGA Charters, 554 B.R. at 424 (“A preliminary

  injunction seeks to prevent irreparable injury so as to preserve the court’s ability to render a

  meaningful decision on the merits.”). If the injunction is not issued, the relative rights of the parties

  would not be preserved and this Court’s ability to render a meaningful decision on the merits would

  be mooted. To show irreparable injury, “it is not necessary to demonstrate that harm is inevitable

  and irreparable. The [Committee] need show only a significant threat of injury from the impending

  action, that the injury is imminent, and that money damages would not fully repair the harm.”

  Humana, Inc. v. Avram A. Jacobson, M.D., P.A., 804 F.2d 1390, 1394 (5th Cir. 1986). Likewise,

  “there must be more than an unfounded fear on the part of the applicant.” Holland Am. Ins. Co. v.

  Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1985).

          Here, the significant concerns underlying the Committee’s request that the Proceeds be

  withheld include the fact that CLO Holdco and Charitable DAF are part of Dondero’s web of


  MOTION FOR PRELIMINARY INJUNCTION                                                               Page 21
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 28 of
                                         146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 27 of 34




 complex, interrelated entities; CLO Holdco’s interests in at least one of the funds were initially

 owned by the Debtor and transferred to CLO Holdco, while both were under the control of

 Dondero; and this Court has previously found that Dondero has a well-documented history of

 engaging in improper or fraudulent transactions, including fraudulent transfers. 32

         Given this history and the fact that any released funds would likely be irrecoverable, there

 is a substantial threat of irreparable injury, and this Court should grant the injunction so as to

 preserve the estate and potential recoveries. See Janvey, 647 F.3d at 600 (holding that “dissipation

 of the assets ... would impair the court’s ability to grant an effective remedy,” and thus the court

 found a threat of irreparable harm for which there was no adequate remedy at law).

         C. Balancing The Hardships: The Harm to the Committee Outweighs Any Potential
            Harm to CLO Holdco.

         There is greater harm in denying the injunction that in granting it. In balancing the

 hardships, the Committee must “establish that [its] irreparable harm is greater than the hardship

 that the preliminary injunction would cause [CLO Holdco].” Travelers Cas. & Sur. Co. of Am. v.

 Padron, No. 5:15-CV-200-DAE, 2017 WL 9360906, at *12 (W.D. Tex. Aug. 2, 2017). That is,

 the Committee “must show that granting the injunction would do less harm to [CLO Holdco] than

 denying the injunction would do to [the Committee].” Id.

         Here, the equitable argument for granting the injunction and continuing to order the

 Proceeds to be held in the Court Registry is straightforward. A preliminary injunction merely

 preserves the relative positions of the parties and maintains the status quo. Med-Cert Home Care,

 365 F. Supp. 3d at 748 (“The purpose of a preliminary injunction is to preserve the status quo and

 thus prevent irreparable harm until the respective rights of the parties can be ascertained during a


 32
   See In re Acis Capital Mgmt., L.P., No. 18-30264-SGJ-11, 2019 WL 417149, at *11 (Bankr. N.D. Tex. Jan. 31,
 2019), aff’d, 604 B.R. 484 (N.D. Tex. 2019) (“The record contains substantial evidence of both intentional and
 constructive fraudulent transfers . . . .”).

 MOTION FOR PRELIMINARY INJUNCTION                                                                    Page 22
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 29 of
                                          146
   Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 28 of 34




  trial on the merits.”). CLO Holdco will suffer no significant harm if the Proceeds remain in the

  Court Registry and certainly no magnitude of harm that would outweigh the Court’s interest in

  preserving the Debtor’s estate. See In re OGA Charters, 554 B.R. at 432 (“[T]his Court finds that

  the balance of harm favors the entry of the preliminary injunction in order to protect potential

  assets of the estate from dissipation.”).

                 On one hand, keeping the Proceeds in the Court’s registry ensures that such funds will not

  be depleted, and any purported loss concerning the time-value of money is mitigated, as the funds

  are in an interest-bearing account. On the other hand, any release of such funds to CLO Holdco

  may deprive the Debtor of its only opportunity to obtain redress for fraudulent or improper

  transactions involving CLO Holdco or the interests or claims it holds.

                 Thus, this factor weighs in favor of granting injunctive relieve on a preliminary basis

  pending trial on the merits.

                 D. The Public Interest Will Be Served By Issuance of the Injunctive Relief Sought.

                 “[E]ntry of a preliminary injunction will serve the public interest by preserving the status

  quo and preserving [the Debtor’s] assets for the benefit of whomever is entitled to them after trial.”

  In re Atlas, 2014 WL 172283, at *6; see also In re OGA Charters, 554 B.R. at 432 (holding that it

  is in the public interest to “maintain[] the status quo by not dissipating any potential assets of

  bankruptcy estate.”).

                 As set forth above, CLO Holdco and its parent entities are very closely associated with

  Dondero, who has previously engaged in schemes and other behaviors designed to evade creditors,

  including fraudulent asset transfers. 33 The evidence related above clearly establishes a prima facie

  case that the disputed Proceeds are potential assets of the Debtor’s bankruptcy estate. Courts


  33
       See id.

  MOTION FOR PRELIMINARY INJUNCTION                                                                  Page 23
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 30 of
                                         146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 29 of 34




 routinely grant motions for preliminary injunctive relief and find that it is in the public interest to

 do so, in order to preserve the status quo and prevent dissipation of assets pending trial. In re OGA

 Charters, 554 B.R. at 432.

        Thus, this factor weighs in favor of this Court granting the Committee’s request for a

 preliminary injunction to preserve the status quo and to further preserve any “assets that can be

 potentially used to satisfy valid claims against the bankruptcy estate.” In re OGA Charters, 554

 B.R. at 432.

                                       IV.     CONCLUSION

        For the foregoing reasons, the Committee respectfully asks that this Court grant the Motion

 for Preliminary Injunction, as this would preserve the relative position of the parties and the status

 quo, and further, preserve assets that can be potentially used to satisfy valid claims against the

 bankruptcy estate. The Committee respectfully requests that this Court grant such other and further

 relief as it deems necessary and proper.




 MOTION FOR PRELIMINARY INJUNCTION                                                              Page 24
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 31 of
                                         146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 30 of 34




  Dated: December 29, 2020                  SIDLEY AUSTIN LLP
         Dallas, Texas                      /s/ Paige Montgomery
                                            Paige Holden Montgomery
                                            Penny P. Reid
                                            Juliana L. Hoffman
                                            2021 McKinney Avenue
                                            Suite 2000
                                            Dallas, Texas 74201
                                            Telephone: (214) 981-3300
                                            Facsimile: (214) 981-3400

                                                     -and-

                                            Matthew A. Clemente (admitted pro hac vice)
                                            Dennis M. Twomey (admitted pro hac vice)
                                            Alyssa Russell (admitted pro hac vice)
                                            One South Dearborn Street
                                            Chicago, Illinois 60603
                                            Telephone: (312) 853-7000
                                            Facsimile: (312) 853-7036


                                            COUNSEL FOR THE OFFICIAL COMMITTEE OF
                                            UNSECURED CREDITORS



                              CERTIFICATE OF CONFERENCE

        I hereby certify that counsel for the Official Committee of Unsecured Creditors has

 conferred with counsel for the Debtor and counsel for CLO Holdco, Ltd. regarding the relief sought

 in this motion. Counsel for CLO Holdco, Ltd. opposes the relief requested in this motion.

 Dated: December 17, 2020


                                                             /s/ Paige Montgomery
                                                             Paige Holden Montgomery
                                                             Counsel for the Official Committee
                                                             of Unsecured Creditors




 MOTION FOR PRELIMINARY INJUNCTION                                                         Page 25
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 32 of
                                         146
  Case 20-03195-sgj Doc 7 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 31 of 34




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing document was sent

  via electronic mail via the Court’s ECF system to all parties authorized to receive electronic

  notice in this case on December 29, 2020.


                                                             /s/ Paige Montgomery
                                                             Paige Holden Montgomery
                                                             Counsel for the Official Committee
                                                             of Unsecured Creditors




  MOTION FOR PRELIMINARY INJUNCTION                                                        Page 26
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 33 of
                                         146


  Case 20-03195-sgj Doc 7 Filed 12/30/20   Entered 12/30/20 13:39:10   Page 32 of 34




                                     EXHIBIT 1

                                   Proposed Order
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                         Entered 08/17/21 17:00:39              Page 34 of
                                         146


      Case 20-03195-sgj Doc 7 Filed 12/30/20                  Entered 12/30/20 13:39:10              Page 33 of 34




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


      In re:
                                                                Chapter 11
      HIGHLAND CAPITAL MANAGEMENT,
      L.P., 1                                                   Case No. 19-34054-sgj11
                       Debtor.

      OFFICIAL COMMITTEE OF UNSECURED
      CREDITORS,

                                   Plaintiff,                   Adversary Case No. 20-03195

                  v.

      CLO HOLDCO, LTD.

                                  Defendant.


               ORDER GRANTING THE MOTION FOR PRELIMINARY INJUNCTION
                             AGAINST CLO HOLDCO, LTD.

               On this day, the Court considered the Official Committee of Unsecured Creditors’ (the

  “Committee”) Motion for Preliminary Injunction Against CLO Holdco, Ltd. (the “Motion”).

  Based on the pleadings on file, the Court finds that good cause exists to grant the Motion.

               IT IS THEREFORE ORDERED that

                  1. The Motion is GRANTED.

                  2. The Proceeds shall continue to be held in the Registry of the Court until such time

                       as the Adversary Proceeding is completed. 2

                                                 ### End of Order ###


  1
        The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
        address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
  2
        Capitalized terms used herein but not defined herein shall have the meanings ascribed to such terms in the Motion.
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 35 of
                                         146


  Case 20-03195-sgj Doc 7 Filed 12/30/20   Entered 12/30/20 13:39:10   Page 34 of 34
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                      Entered 08/17/21 17:00:39                Page 36 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20                Entered 12/30/20 13:39:10            Page 1 of 111



     SIDLEY AUSTIN LLP
     Penny P. Reid
     Paige Holden Montgomery
     Juliana L. Hoffman
     2021 McKinney Avenue
     Suite 2000
     Dallas, Texas 74201
     Telephone: (214) 981-3300
     Facsimile: (214) 981-3400

     Matthew A. Clemente (admitted pro hac vice)
     Dennis M. Twomey (admitted pro hac vice)
     Alyssa Russell (admitted pro hac vice)
     One South Dearborn Street
     Chicago, Illinois 60603
     Telephone: (312) 853-7000
     Facsimile: (312) 853-7036

     Counsel for the Official Committee of Unsecured Creditors

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

      In re:
                                                              Chapter 11
      HIGHLAND CAPITAL MANAGEMENT,
      L.P., i                                                 Case No. 19-34054-sgj 11
                       Debtor.

      OFFICIAL COMMITTEE OF UNSECURED
      CREDITORS,

                                 Plaintiff,                   Adversary Case No. 20-03195

                v.

      CLO HOLDCO, LTD.

                                 Defendant.

                                  APPENDIX IN SUPPORT OF
                             MOTION FOR PRELIMINARY INJUNCTION



        The Debtor's last four digits of its taxpayer identification number are (6725). The headquarters and service
        address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

     APPENDIX IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               Page 1
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21       Entered 08/17/21 17:00:39      Page 37 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20   Entered 12/30/20 13:39:10   Page 2 of 111
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21       Entered 08/17/21 17:00:39      Page 38 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20   Entered 12/30/20 13:39:10   Page 3 of 111
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21       Entered 08/17/21 17:00:39      Page 39 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20   Entered 12/30/20 13:39:10   Page 4 of 111
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 40 of
                                           146
   Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 5 of 111




                    EXHIBIT 1
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 41 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10         Page 6 of 111



                                 PURCHASE AND SALE AGREEMENT

             PURCHASE AND SALE AGREEMENT (this "Agreement"), dated as of December 28,
     2016 (the "Effective Date"), between Highland Capital Management, L.P., a Delaware limited
     partnership ("HCMLP"), and The Get Good Nonexempt Trust, a trust established under the laws
     of the State of Texas ("Get Good). Each of HCMLP and Get Good are sometimes referred to
     herein individually as a "Party", and together as the "Parties".

                                                RECITALS

            WHEREAS, Get Good is the payee pursuant to that ce1tain Promissory Note, dated October
     31, 2016, issued by Dugaboy in the principal amount of $23,817,639.58, a copy of which is
     attached hereto as Exhibit A (the "Note");

             WHEREAS, as of the Effective Date, there is $23,817,639.58 of principal and $104,079.82
     of accrued and unpaid interest outstanding under the Note;

            WHEREAS , reference is hereby made to (i) the Limited Partnership Agreement of
     Highland Capital Loan Fund, L.P. ("Highland Loan Fund"), dated March 28, 2013, and (ii) the
     Confidential Private Placement Memorandum for Series A Interests in Highland Capital Loan
     Fund, L.P., dated March 2013 (together, the "Highland Loan Fund Governing Documents");

           WHEREAS, HCMLP owns certain Series A Interests (as defined in the Highland Loan
     Fund Governing Documents) of Highland Loan Fund;

            WHEREAS, HCMLP owns certain call options (the "AA Options") of American Airlines
     Group, Inc., a Delaware corporation ("AA");

            WHEREAS, reference is hereby made to (i) the Joint Plan of Distribution of the Crusader
     Funds adopted by Highland Crusader Offshore Partners, L.P., Highland Crusader Fund, L.P. (the
     "Domestic Crusader Fund"), Highland Crusader Fund, Ltd. and Highland Crusader Fund II, Ltd.
     (the "Offshore Crusader Fund"), and (ii) the Scheme of Arrangement between the Offshore
     Crusader Fund and its Scheme Creditors (as defined therein) ((i) and (ii), collectively, as amended
     from time to time, the "Crusader Scheme and Plan");

            WHEREAS , HCMLP, directly and indirectly through its wholly-owned subsidiary, Eames,
     Ltd. ("Eames"), owns (i) certain participating shares of the Domestic Crusader Fund (the
     "Domestic Crusader Interests"), and (ii) certain participating shares of the Offshore Crusader Fund
     (the "Offshore Crusader Interests"); and

            WHEREAS, the Parties desire to enter into a series of purchases, sales, transfers and
     assignments, in each case, on the terms and subject to the conditions set forth herein.

                                              AGREEMENT

           NOW THEREFORE, in consideration of the premises and the mutual covenants and the
     agreements herein set forth, the Parties hereby agree as follows:




                                                                                               APP 001
                                                                                                      DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                   Entered 08/17/21 17:00:39              Page 42 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20              Entered 12/30/20 13:39:10         Page 7 of 111




               Section 1. Definitions. As used in this Agreement, the following terms have the meanings
     stated:

             "Encumbrances" means any liens, pledges, interests, charges, options, encumbrances and
     other restrictions (other than restrictions on transfer under applicable securities laws , and other
     than restrictions under the Highland Loan Fund Governing Agreements, as applicable)

             "Governmental Authority" means any government, governmental agency, authority, court
     or other tribunal.

             "Knowledge" means, with respect to (i) an individual, the actual knowledge of such
     individual, after reasonable inquiry, and (ii) a person that is not an individual, the actual knowledge
     of the executive officers and the members of the board of directors (or similar governing body) of
     such Person, in each case, after reasonable inquiry.

           "Law" means any law, statute, ordinance, code, regulation, rule, or other requirement of
     any Governmental Authority.

               Section 2. Purchases and Sales.

            (a)      Purchase and Sale of the Get Good Transferred Assets. Get Good hereby
     irrevocably sells, transfers and assigns to HCMLP a 97.6835% interest in the Note (the "Get Good
     Transferred Assets"), and HCMLP hereby purchases and accepts the Get Good Transferred Assets.

               (b)      Purchase and Sale of the HCMLP Transferred Assets. HCMLP hereby (i)
     irrevocably sells, transfers and assigns to Get Good all of HCMLP's right, title and interest in and
     to the Series A Interests of Highland Loan Fund set forth on Exhibit B attached hereto, (ii) hereby
     sells, transfers and assigns to Get Good all of HCMLP's right, title and interest in and to the AA
     Options set forth on Exhibit C, and (iii) hereby irrevocably grants, sells, transfers and assigns to
     Get Good (A) a participation interest (the "Participation Interest") in certain Offshore Crusader
     Interests and certain Onshore Crusader Interests, and (B) a tracking interest (the "Tracking
     Interest"), in certain Onshore Crusader Interests (the "Underlying Crusader Interests"), in each
     case, as more particularly described and subject to the terms set forth in Exhibit D attached hereto
     ((i), (ii) and (iii), collectively, the "HCMLP Transferred Assets), and Get Good hereby purchases
     and accepts the HCMLP Transferred Assets.

            Section 3. Representations and Warranties of Get Good. Get Good hereby represents and
     warrants to HCMLP as of the Effective Date, as follows:

             (a)     Power. Get Good is duly organized, validly existing and in good standing under
     the laws of the jurisdiction of its organization. Get Good has the necessary power and authority
     to execute and deliver this Agreement, to perform its obligations hereunder and to consummate
     the transactions contemplated hereby.

            (b)   Binding Effect. This Agreement has been duly authorized, executed and delivered
     by Get Good and is a legal, valid and binding obligation of Get Good enforceable against it in
                                                       2



                                                                                                   APP 002
                                                                                                          DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39             Page 43 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20             Entered 12/30/20 13:39:10        Page 8 of 111



     accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency,
     reorganization, moratorium or other similar laws relating to or affecting the rights and remedies of
     creditors or by general equitable principles.

             (c)    Non-Contravention. The execution and delivery of this Agreement and the
     performance by Get Good of its obligations hereunder will not (i) violate or breach any provision
     of Get Good's organizational documents, (ii) subject to the accuracy ofHCMLP's representations
     and warranties set forth herein, violate or breach any Law applicable to Get Good, (iii) breach or
     result in default of any judgment, injunction, decree or determination of any Governmental
     Authority applicable to Get Good, or (iv) breach, or result in a default under, any material contract
     or material agreement to which Get Good is a party or by which Get Good or any of its properties
     may be bound.

              (d)    Consents. No authorization, consent, order or approval of, notice to or registration
     or filing with, or any other action by, any governmental authority or other person or entity is
     required or advisable in connection with (i) the due execution and delivery by Get Good of this
     Agreement, (ii) the performance by Get Good of its obligations under this Agreement or (iii) the
     sale, transfer and delivery of the Get Good Transferred Assets to HCMLP.

             (e)   Title. Get Good is the sole record, legal and beneficial owner of the Get Good
     Transferred Assets and has good and valid title to the Get Good Transferred Assets, free and clear
     of all Encumbrances. From and after the Effective Date, good and valid title to the Get Good
     Transferred Assets, free and clear of all Encumbrances, will be transferred to HCMLP.

             (f)     Sophistication. Get Good: (i) is a sophisticated entity with respect to the purchase
     of the HCMLP Transferred Assets; (ii) is able to bear the economic risk associated with the
     purchase of the HCMLP Transferred Assets; (iii) has adequate information concerning the
     business and financial condition of Highland Loan Fund, AA, the Domestic Crusader Fund and
     the Offshore Crusader Fund to make an informed decision regarding the purchase of the HCMLP
     Transferred Assets; (iv) has such knowledge and experience, and has made investments of a similar
     nature, so as to be aware of the risks and uncertainties inherent in the purchase of investments of
     the type contemplated in this Agreement; (v) has received, reviewed and understands each of the
     documents listed and disclosures made by HCMLP on Schedule I attached hereto, and has had an
     adequate opportunity to ask questions to the Company with respect thereto and (vi) has
     independent! y and without reliance on HCMLP, and based on such infonnation as Get Good has
     deemed appropriate, made its own analysis and decision to enter into this Agreement.

             (g)    No Brokers. Get Good has not engaged or employed any finder, broker, agent or
     other intermediary in connection with the transactions described herein. There are no fees,
     commissions or compensation required to be paid by HCMLP to any person engaged or retained
     by, through or on behalf of Get Good in connection with the consummation of the transactions
     described herein, and if any such fees, commissions, or compensation is required in connection
     with the consummation of the transactions described herein, Get Good shall remain solely
     responsible.



                                                      3



                                                                                                 APP 003
                                                                                                        DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39            Page 44 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20             Entered 12/30/20 13:39:10        Page 9 of 111




            Section 4. Representations and Warranties of Purchaser. HCMLP represents and warrants
     to Get Good, as of the Effective Date, as follows:

             (a)    Power. HCMLP is duly organized, validly existing and in good standing under the
     laws of the jurisdiction of its organization. HCMLP has the necessary power and authority to
     execute and deliver this Agreement, to perfonn its obligations hereunder and to consummate the
     transactions contemplated hereby.

             (b)     Binding Effect. This Agreement has been duly authorized, executed and delivered
     by HCMLP and is a legal, valid and binding obligation of HCMLP enforceable against it in
     accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency,
     reorganization, moratorium or other similar laws relating to or affecting the rights and remedies of
     creditors or by general equitable principles.

             (c)    Non-Contravention. The execution and delivery of this Agreement and the
     performance by HCMLP of its obligations hereunder will not (i) violate or breach any provision
     ofHCMLP's organizational documents, (ii) subject to the accuracy of Get Good's representations
     and warranties set forth herein, violate or breach any Law applicable to HCMLP, (iii) breach, or
     result in a default of, any judgment, injunction, decree or determination of any Governmental
     Authority applicable to HCMLP, or (iv) breach, or result in a default under, any material contract
     or material agreement to which HCMLP is a party or by which HCMLP or any of its properties
     may be bound.

             (d)     Consents. No authorization, consent, order or approval of, notice to or registration
     or filing with, or any other action by, any Governmental Authority or other person or entity is
     required or advisable in connection with (i) the due execution and delivery by HCMLP of this
     Agreement, (ii) the performance by HCMLP of its obligations under this Agreement or (iii) the
     purchase of the Get Good Transferred Assets by HCMLP.

            (e)      Title. HCMLP is the sole record, legal and beneficial owner of the HCMLP
     Transferred Assets, the Participating Shares (as defined on Exhibit E attached hereto) and the
     Tracking Shares (as defined on Exhibit E attached hereto), and has good and valid title to the
     HCMLP Transferred Assets, the Participating Shares and the Tracking Shares, in each case, free
     and clear of all Encumbrances, except as set forth on Schedule I attached hereto. From and after
     the Effective Date, good and valid title to the HCMLP Transferred Assets, free and clear of all
     Encumbrances, will be transferred to Get Good.

            (e)     Sophistication. HCMLP: (i) is a sophisticated entity with respect to the purchase
     of the Get Good Transferred Assets; (ii) is able to bear the economic risk associated with the
     purchase of the Get Good Transferred Assets; (iii) has adequate information concerning the
     business and financial condition of Dugaboy to make an informed decision regarding the purchase
     of the Get Good Transferred Assets; (iv) has such knowledge and experience, and has made
     investments of a similar nature, so as to be aware of the risks and uncertainties inherent in the
     purchase of investments of the type contemplated in this Agreement; and (v) has independently



                                                      4



                                                                                                APP 004
                                                                                                       DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                   Entered 08/17/21 17:00:39             Page 45 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20              Entered 12/30/20 13:39:10        Page 10 of 111



     and without reliance on Get Good, and based on such information as HCMLP has deemed
     appropriate, made its own analysis and decision to enter into this Agreement.

             (f)    No Brokers. HCMLP has not engaged or employed any finder, broker, agent or
     other intermediary in connection with the transactions described herein. There are no fees,
     commissions or compensation required to be paid by Get Good to any person engaged or retained
     by, through or on behalf of HCMLP in connection with the consummation of the transactions
     described herein, and if any such fees, commissions, or compensation is required in connection
     with the consummation of the transactions described herein, HCMLP shall remain solely
     responsible.

            Section 5. Miscellaneous.

             (a)    Fees and Expenses. All costs and expenses incurred in connection with this
     Agreement and the consummation of the transactions contemplated herein will be paid by the Party
     incurring such expense.

             (b)    Entire Agreement, Counterparts; Amendments. This Agreement constitutes the
     entire agreement of the Parties and supersedes all prior written or oral and all contemporaneous
     oral agreements, understandings and negotiations with respect to the subject matter hereof. This
     Agreement may be executed in one or more counterparts, each of which will be deemed an original,
     but all of which taken together will constitute one and the same instrument. Transmission by
     facsimile or other fom1 of electronic transmission of an executed counterpart of this Agreement
     will be deemed to constitute due and sufficient delivery of such counterpart. This Agreement may
     not be amended or modified except in writing by all of the Parties hereto and no condition herein
     (express or implied) may be waived except in writing by the Party whom the condition was meant
     to benefit.

             (c)     Survival; Successors and Assigns. All representations, warranties, covenants and
     other provisions made by the Parties will survive the execution, delivery, and performance of this
     Agreement. This Agreement will inure to the benefit of and be binding upon the Parties and their
     respective successors and no other person will have any right or obligation hereunder. Each Party
     is expressly permitted to assign or transfer any or all of its rights or obligations hereunder without
     the consent of the other Party.

            (d)    Severability. The invalidity or unenforceability of any tem1 or provision of this
     Agreement will not affect the validity or enforceability of any other term or provision hereof. If
     any term or provision of this Agreement is for any reason determined to be invalid or
     unenforceable, there will be deemed to be made such changes (and only such changes) as are
     necessary to make it valid and enforceable.

             (e)     Governing Law. This Agreement will be governed by, and construed in accordance
     with, the laws of the State of Texas (without reference to any conflicts oflaw provision) applicable
     to agreements made in and to be performed entirely within such state.




                                                       5



                                                                                                  APP 005
                                                                                                         DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                    Entered 08/17/21 17:00:39              Page 46 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20               Entered 12/30/20 13:39:10        Page 11 of 111



              (f)    Arbitration. In the event there is an unresolved legal dispute between the parties
     and/or any of their respective officers, directors, partners, employees, agents, affiliates or other
     representatives that involves legal rights or remedies arising from this Agreement, the parties agree
     to submit their dispute to binding arbitration under the authority of the Federal Arbitration Act;
     provided, however, that either party or such applicable affiliate thereof may pursue a temporary
     restraining order and/or preliminary injunctive relief in connection with any confidentiality
     covenants or agreements binding on the other party, with related expedited discovery for the
     parties, in a court of law, and, thereafter, require arbitration of all issues of final relief. The
     arbitration will be conducted by the American Arbitration Association, or another, mutually
     agreeable arbitration service. A panel of three arbitrators will preside over the arbitration and will
     together deliberate, decided and issue the final award. The arbitrators shall be duly licensed to
     practice law in the State of Texas. The arbitrators shall be required to state in a written opinion all
     facts and conclusions of law relied upon to support any decision rendered. The arbitrators will not
     have the authority to render a decision that contains an outcome detem1inative error of state or
     federal law, or to fashion a cause of action or remedy not otherwise provided for under applicable
     state or federal law. Any dispute over whether the arbitrators have failed to comply with the
     foregoing will be resolved by summary judgment in a court of law. In all other respects, the
     arbitration process will be conducted in accordance with the American Arbitration Association's
     dispute resolution rules or other mutually agreeable, arbitration service rules. The party initiating
     arbitration shall pay all arbitration costs and arbitrator's fees, subject to a final arbitration award
     on who should bear costs and fees. All proceedings shall be conducted in Dallas, Texas, or another
     mutually agreeable site. Each party shall bear its own attorneys' fees, costs and expenses,
     including any costs of experts, witnesses and/or travel, subject to a final arbitration award on who
     should bear costs and fees. The duty to arbitrate described above shall survive the termination of
     this Agreement. Except as otherwise provided above, the parties hereby waive trial in a court of
     law or by jury. All other rights, remedies, statutes of limitation and defenses applicable to claims
     asserted in a court of law will apply in the arbitration.

            (g)     Further Assurances. Each Party agrees to (i) execute and deliver, or to cause to be
     executed and delivered, all such agreements, documents and instruments and (ii) take or cause to
     be taken all such actions as the other Party may reasonably request to effectuate the intent and
     purposes, and to carry out the terms, of this Agreement.

              (h)     Equitable Remedy. Each Party acknowledges that a breach or threatened breach
     by such Party of any of its obligations under this Agreement would give rise to irreparable harm
     to the other Party for which monetary damages may not be an adequate remedy and hereby agrees
     that in the event of a breach or a threatened breach by such Party of any such obligations, the other
     Party shall, in addition to any and all other rights and remedies that may be available to it in respect
     of such breach, be entitled to equitable relief, including a temporary restraining order, an
     injunction, specific performance and any other relief that may be available from a court of
     competent jurisdiction (without any requirement to post bond).



                                               [Signatures on next page]


                                                        6



                                                                                                    APP 006
                                                                                                           DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21            Entered 08/17/21 17:00:39              Page 47 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20      Entered 12/30/20 13:39:10        Page 12 of 111



            IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
    the date first written above.

                                                     GET GOOD:




                                                     HIGHLAND CAPITAL MANAGEMENT,
                                                     L.P.

                                                     By: Strand Advisors, Inc., its General
                                                     Partner


                                                     By: _ _ _ _ __ _ __ _ _ _ __
                                                     Name: James Dondero
                                                     Title: President




                           SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT



                                                                                              APP 007
                                                                                                  DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39      Page 48 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20       Entered 12/30/20 13:39:10        Page 13 of 111




              IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
      the date first written above.

                                                      GET GOOD:

                                                      THE GET GOOD NONEXEMPT TRUST


                                                      By:--------------
                                                      Name: Grant James Scott
                                                      Title: Trustee


                                                      HCMLP:

                                                      HIGHLAND CAPITAL MANAGEMENT,
                                                      L.P.

                                                      By: Strand Advisors, Inc , its General
                                                      Partner


                                                      By.   -    --1--   -L-- - - - - - - - --
                                                      Name: James Dondero
                                                      Title: President




                            SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT


                                                                                           APP 008
                                                                                                 DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 49 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20          Entered 12/30/20 13:39:10         Page 14 of 111




                                              SCHEDULE I

                                          AdditionaJ Disclosures

      Documents Received, Reviewed and Understood by Purchaser

      Joint Plan of Distribution of the Crusader Funds adopted by Highland Crusader Offshore
      Partners, L.P., Highland Crusader Fund, L.P., Highland Crusader Fund, Ltd., and Highland
      Crusader Fund II, Ltd. (the "Crusader Funds").

      Scheme of Arrangement between Highland Crusader Fund II, Ltd. and its Scheme Creditors (as
      defined therein).

      The audited financial statements for the year ended December 31, 2015 for each of the Crusader
      Funds.

      Additional Disclosures

      The Crusader Funds are currently in liquidation and are subject to the Crusader Scheme and the
      Plan. On August 4, 2016, HCMLP was removed as the investment manager of the Crusader
      Funds, and neither HCMLP nor any of its affiliates controls the Crusader Funds.

      Prior to the Effective Date, HCMLP granted, sold, transferred and assigned a participation in
      87.14% of the Underlying Crusader Interests.

      Recently, HCMLP became aware of a Notice of Computational Adjustment issued to Offshore
      Crusader Fund which calculates additional tax of$52,705,089. It is not clear, what, if any impact,
      this could have upon investors in the Crusader Funds. Irrespective of whether the additional tax
      is correct or has any legal basis, assuming such a tax is owed by the Offshore Crusader Fund
      may result in the Crusader Master Fund having to sell assets in the future to pay such tax which
      could negatively impact all the investors in the Crusader Funds. Further, if such tax is not paid
      the IRS could impose liens or levies upon any U.S . assets owned by the Offshore Crusader Fund
      and potentially the Crusader Master Fund as well.




                                                                                               APP 009
                                                                                                      DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21         Entered 08/17/21 17:00:39    Page 50 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20   Entered 12/30/20 13:39:10   Page 15 of 111




                                        EXHIBIT A

                                         The Note

                                         (Attached.)




                                                                                 APP 010
                                                                                      DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39            Page 51 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10         Page 16 of 111



                                          PROMISSORY NOTE

     $23,817,639.58                                                                    October 31, 2016

             THIS PROMISSORY NOTE (this "Note") is in substitution for and replacement of that
     certain promissory note dated December 7, 2012 in the original face amount of $23,595,920.00,
     from James D. Dondero, in his capacity as Trustee of The Dugaboy Investment Trust, as Maker,
     and The Get Good Trust, as Payee (collectively, the "Prior Note"), together with accrued
     interest on the Prior Note.

              FOR VALUE RECEIVED, THE DUGABOY INVESTMENT TRUST ("Maker")
     promises to pay to the order of THE GET GOOD NONEXEMPT TRUST ("Payee"), in legal
     and lawful tender of the United States of America, the principal sum of TWENTY-THREE
     MILLION EIGHT HUNDRED SEVENTEEN THOUSAND SIX HUNDRED THIRTY-NINE
     DOLLARS AND FIFTY-EIGHT CENTS ($23 ,817,639.58), together with interest, on the terms
     set forth below. All sums hereunder are payable to Payee at 300 Crescent Court, Suite 700,
     Dallas, Texas 75201 , or such other address as Payee may specify to Maker in writing from time
     to time.

             1.      Interest Rate. The unpaid principal balance of this Note from time to time
     outstanding shall bear interest at a fair market rate as determined by Waterview Advisors as of
     October 31 , 2016, which the parties in good faith have estimated to be two and seventy-five
     hundredths percent (2.75%) per annum from the date hereof until Maturity Date (hereinafter
     defined), compounded annually on the anniversary of the date of this Note. If the fair market
     rate of interest as finally determined by Waterview Advisors is more or less than the parties
     originally estimated, the parties agree that the interest rate on this Note shall be adjusted up or
     down to reflect the appraised fair market rate. Interest shall be calculated at a daily rate equal to
     11365th (1/366 in a leap year) of the rate per annum, shall be charged and collected on the actual
     number of days elapsed, and shall be payable annually.

            2.      Payment of Principal and Interest. The principal and any accrued interest on this
     Note shall be due and payable on October 30, 2036 (the "Maturity Date").

              3.      Prepayment Allowed: Renegotiation Discretionary. Maker may prepay in whole
      or in part the unpaid principal or accrued interest of this Note. Any payments on this Note shall
      be applied first to unpaid accrued interest hereon, and then to unpaid principal hereof.

             4.      Acceleration Upon Default. Failure to pay this Note or any installment hereunder
      as it becomes due shall, at the election of the holder hereof, without notice, demand,
      presentment, notice of intent to accelerate, notice of acceleration, or any other notice of any kind
      which are hereby waived, mature the principal of this Note and all interest then accrued, if any,
      and the same shall at once become due and payable and subject to those remedies of the holder
      hereof. No failure or delay on the part of Payee in exercising any right power or privilege
      hereunder shall operate as a waiver thereof.

              5.      Waiver. Maker hereby waives grace, demand, presentment for payment, notice of
      nonpayment, protest, notice of protest, notice of intent to accelerate, notice of acceleration and
      all other notices of any kind hereunder.




                                                                                                APP 011
                                                                                                       DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 52 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10        Page 17 of 111




              6.       Attorneys' Fees. If this Note is not paid at maturity (whether by acceleration or
       otherwise) and is placed in the hands of an attorney for collection, or if it is collected through a
       bankruptcy court or any other court after maturity, the Maker shall pay, in addition to all other
       amounts owing hereunder, all actual expenses of collection, all court costs and reasonable
       attorneys' fees and expenses incurred by the holder hereof.

               7.      Limitation on Agreements. All agreements between Maker and Payee, whether
       now existing or hereafter arising, are hereby limited so that in no event shall the amount paid, or
       agreed to be paid to Payee for the use, forbearanc-e, or detention of money or for the payment or
       performance of any covenant or obligation contained herein or in any other document
       evidencing securing or pertaining to this Note, exceed the maximum interest rate allowed by
       law. The terms and provisions of this paragraph shall control and supersede every other
       provision of all agreements between Payee and Maker in conflict herewith.

               8.     Governing Law. This Note and the rights and obligations of the parties hereunder
       shall be governed by the laws of the United States of America and by the laws of the State of
       Texas, and is performable in Dallas County Texas.

                                                     MAKER:




                                                                                                APP 012
                                                                                                      DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21             Entered 08/17/21 17:00:39         Page 53 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20       Entered 12/30/20 13:39:10      Page 18 of 111



                                            EXHIBIT B

                           The Series A Interests of Highland Loan Fund


     $2,032,183.24 (based on 11/30/16 NAV) Series A Interests of Highland Capital Loan Fund, L.P.
     (as defined in the Limited Partnership Agreement of Highland Capital Loan Fund, L.P, dated
     March 28, 2013, as amended from time to time).




                                                                                         APP 013
                                                                                               DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21          Entered 08/17/21 17:00:39     Page 54 of
                                         146
      Case 20-03195-sgj Doc 7-1 Filed 12/30/20   Entered 12/30/20 13:39:10   Page 19 of 111



                                         EXHIBIT C

                                       The AA Options




                                                                                               APP 014
                                                                                                   DOC 00231365
              Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                                Entered 08/17/21 17:00:39                Page 55 of
                                                       146
                       Case 20-03195-sgj Doc 7-1 Filed 12/30/20                 Entered 12/30/20 13:39:10            Page 20 of 111



                                                                     EXHIBITD

                                                  The Participation Interest and the Tracking Interest

        The following sets forth the terms and conditions with respect to (i) a participation interest (the "Participation Interest") granted
by Highland Capital Management, L.P. "HCMLP") in certain participating shares of Highland Crusader Fund, L.P. (the "Onshore
Crusader Fund") and Highland Crusader Fund II, Ltd. (the "Offshore Crusader Fund", and such participating shares collectively, the
"Participating Shares"), and (ii) a tracking interest (the "Tracking Interest") in certain participating shares of the Onshore Crusader Fund
(the "Tracking Shares").

Participation and Tracking Interest

Crusader Participation Interests
                                                                                                         11 30 16 :KA\"        Amount        Total ·..-\Y
Account Kame                Legal Owner                            Feeder Fund Investment                per statement       Participated    Participated
HC\ILP comp                 Highland Capital ).[anagement, LP      Crusader Fund II. Ltd.              $    3,185,7_8.54         100.00°0 $     3,185, 28.54
HC\lLP prior                Highland Capital ).Ianagemen LP        Crusader Fund II. Led.                   1, I "8,673.19       I00.00°~       1,158,673.19
Eames, Ltd.                 Eames, Ltd.                            Crusader Fund, LP                        6,581 ,643 .01       100.OO~o       6,581 ,643.01
HC11LP (1 )                 Highland Capital 1lanagement, LP       Crusader Fund, l.P                         396,467.54           L .86°0          ·o,968.60
HC11LP (_)                  Highland Capital ).lanagement, LP      Crusader Fund, LP                        1,30 883.16            L .86°0        16 ,494 .51
Totals                                                                                                 $ 12,6_5,39" .44                    s 11144 50 .85
Tracking interests
                                                                                                         113016 ·_.1,Y        Tracking          Total Tracked
Account Kame                Legal Owner                            Feeder Fund Investment                per statement        Amount               Interest
HC\ILP (1)                  Highland Capital ).lanagemen LP        Crusader Fund, LP                          396,46 .54         8 .14° 0             345,498.94
HC\ILP(_)                   Highland Capital 11anagement, LP       Crusader Fund, LP                        1.30-,883.16         8 .14°0            1, 13" ,388.65
Totals                                                                                                 $    1,699,3"0. 0                          l 480,88 .59

Total of Crusader Participations and Tracked InterestS                                                                                      s    12 625 395.44


        Evidence of Participations and the Tracking Interest. HCMLP shall maintain records of all payments received from or owed by
the holder of the Participation Interest and the Tracking Interest and all payments made or owed by HCMLP to the holder of the
Participation Interest and the Tracking Interest.




                                                                                                                                                          APP 015
                                                                                                                                                                     DOC 00231365
           Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                         Entered 08/17/21 17:00:39               Page 56 of
                                                    146
                      Case 20-03195-sgj Doc 7-1 Filed 12/30/20            Entered 12/30/20 13:39:10          Page 21 of 111



        Payments by and to HCMLP with respect to the Participation Interest and the Tracking Interest. Subject to any applicable tax
withholding, HCMLP shall promptly pay to the holder of the Participation Interest an amount equal to such holder's share of each
amount received and applied by HCMLP (or Eames, Ltd., a wholly-owned subsidiary of HCMLP, if applicable) in payment of
distributions, Plan Claims (as defined in the Joint Plan of Distribution of the Crusader Funds adopted by Highland Crusader Offshore
Partners, L.P., the Onshore Crusader Fund, Highland Crusader Fund, Ltd. and the Offshore Crusader Fund, and the Scheme of
Arrangement between the Offshore Crusader Fund and its Scheme Creditors, as applicable) and proceeds of any sale, assignment or
other disposition of any interest, in each case, with respect to or in the Participating Shares (such holder's share of such amounts,
collectively, the "Participation Proceeds"). Pending such payment of Participation Proceeds by HCMLP to the holder of the Participation
Interest, HCMLP will hold the Participation Proceeds in trust for the benefit of such holder and will not commingle such amounts with
other property of HCMLP. Subject to any applicable tax withholding, HCMLP shall promptly pay to the holder of the Tracking Interest
an amount equal to each amount received and applied by HCMLP in payment of distributions, Plan Claims and proceeds of any sale,
assignment or other disposition of any interest, in each case, with respect to or in the Underlying Shares. Notwithstanding anything
herein to the contrary, except for the right to receive amounts specified in this paragraph, no holder shall have, by reason of the
Paiticipation Interest or the Tracking Interest, any rights with respect to the Participating Shares or the Tracking Shares.

        Nonrecourse Participation Interest and Tracking Interest. The Interest and the Tracking Interest are held by the holder thereof
without recourse to HCMLP (except in respect of the HCMLP's express obligations as set forth herein) and for such holder's own account
and risk. HCMLP makes no representation or warranty as to, and shall have no responsibility for the value, legality, genuineness, validity,
sufficiency or enforceability of the Participating Interest, the Tracking Interest or any of the rights attaching to them; any representation or
warranty made by, or the accuracy, completeness, correctness or sufficiency of any infonnation (or the validity, completeness or adequate
disclosure of assumptions underlying any estimates, forecasts or projections contained in such information) provided (directly or indirectly
through HCMLP) by any person; the performance or observance by any person (at any time, whether prior to or after the date hereof) of the
financial condition of the Onshore Crusader Fund or the Offshore Crusader Fund; or (except as otherwise expressly provided herein) any
other matter relating to any person, the Participating Interest or the Tracking Interest.

        Standard of Care. Notwithstanding anything contained herein to the contrary, HCMLP shall administer the Participation Interest
and the Tracking Interest and enforce its rights, with respect to the Participating Shares and the Tracking Shares in the same manner as if it
had not granted the Participation Interest or the Tracking Interest but owned the Participating Shares the Tracking Shares solely for its own
account with no obligation to make or receive payments in respect of the Participation Interest or the Tracking Interest.

         Assignment. Each holder of the Participation Interest or the Tracking Interest is expressly permitted to assign or transfer any or
all of its rights with respect thereto without the consent of HCMLP.




87737.000001 EMF US 63370369v2

                                                                                                                                        APP 016
                                                                                                                                                 DOC 00231365
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 57 of
                                          146
  Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 22 of 111




                    EXHIBIT 2
        Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                                                Entered 08/17/21 17:00:39                     Page 58 of
                                                 146
                      Case 20-03195-sgj Doc 7-1 Filed 12/30/20                              Entered 12/30/20 13:39:10                  Page 23 of 111



Note Payable to Get Good NE#2                                    12/31/2012

Original Principa l      J   $15,482,680.00!Shares of Nexbank 387 ,067
Maturity                         12/07/2022
Initial Rate                         0.24%

                                  Beg.          Principal       Interest          Interest        Principal       Ending         Accrued
   Period                       Balance         Advance         Payment           Accrual         Payment         Balance        Interest
12/07/2012                   $15,482 ,680.00                                             $0.00          $0.00 $15,482,680.00            $0.00
12/31 /2012            24    $15,482,680.00                                         $2,443 .29          $0.00 $15,482 ,680.00      $2,443.29
01/31/2013             31    $15,482,680.00                                         $3,155.92                 $15,482 ,680.00      $5 ,599.22
02/28/2013             28    $15,482,680.00                                         $2,850.51                 $15,482 ,680.00      $8,449 .73
03/31/2013             31    $15,482,680.00                                         $3,155.92                 $15,482,680 .00    $11,605.65
04/30/2013             30    $15,482,680.00                                         $3,054.12                 $15,482 ,680 .00   $14,659.76
05/31/2013             31    $15,482,680.00                                         $3,155.92                 $15.482,680 .00    $17 ,815.69
06/30/2013             30    $15,482,680.00                                         $3,054 .12                $15,482,680-.00    $20,869.80
07/31/2013             31    $15,482 ,680.00                                        $3 ,155.92                $15 ,482,680.00     $24 ,025.73
08/31/2013             31    $15,482,680.00                                         $3,155 .92                $15,482 ,680 .00   $27,181 .65
09/30/2013             30    $15,482,680.00                                         $3 ,054 .12               $15,482,680 .00    $30,235.77
10/31/2013             31    $15,482,680.00                                         $3 ,155.92                $15.482 ,680 .00    $33,391.69
11/30/20 13            30    $15,482,680 .00                                        $3 ,054.12                $15,482 ,680.00    $36,445.80
12/07/2013              7    $15,519,1 25.80                                          $714.30                 $15,519,840.11            $0.00
12/31/2013             24    $15.519,840.11                                         $2,449.16          $0.00 $15 ,519 ,840.11      $2,449.16
01/31/2014             31    $15,519,840.11                                         $3,163.50                 $15,519,840.11       $5,612 .65
02/28/2014             28    $15,519,840.11                                         $2 ,857 .35               $15,519,840 .11      $8,470.01
03/31/2014             31    $15,519,840.11                                         $3,163.50                 $15,519,840.11      $11,633.50
04/30/2014             30    $15,519,840.11                                         $3,061.45                 $15,519,840.11      $14,694.95
05/31/2 014            31    $15,519,840 .11                                        $3,163.50                 $15,519,840.11      $17,858.45
06/30/2 014            30    $15,519,840.11                                         $3 ,061.45                $15 ,519,840.11     $20,919.89
07/31/2014             31    $15,519,840 .11                                        $3,163.50                 $15,519,840.11      $24,083.39
08/3 1/2014            31    $15,519,840.11                                         $3,163.50                 $15,519,840 .11     $27,246.89
09/30/2014             30    $15,519,840.11                                         $3,061.45                 $15,519,840.11      $30,308.33
10/31 /2014            31    $15,519,840 .11                                        $3,163 .50                $15,519,840.11      $33,471.83
11/30/2014             30    $15,519,840.11                                         $3 ,061.45                $15,519 ,840.11     $36,533.28
12/07/2014              7    $15,556,373.39                                           $716 .02                $15,557,089.41            $0.00
12/31/2014             24    $15,557,089.41                                         $2,455 .04         $0 .00 $15,557,089.41       $2,455.04
01 /31/2015            31    $15,557,089.41                                         $3,171 .09                $15,557 ,08g.41      $5,626 .13
02/28/2015             28    $15,557,089 .41                                        $2,864.21                 $15,557,089.41       $8,490.33
03/31 /2015            31    $15,557,089.41                                         $3 ,171.09                $15,557,089.41      $11,661.42
04/30/2015             30    $15,557,089 .41                                        $3,068.80                 $15 ,557,089.41     $14 ,730.22
05/31/2015             31    $15,557,089.41                                         $3,171.09                 $15,557,089.41      $17 ,901.31
06/30/2015             30    $15,557,089.41                                         $3,068.80                 $15,557 ,089.41     $20,970.10
07/31/2015             31    $15,557,089.41                                         $3 ,171 .09               $15 ,557,089.41     $24,1 41 .19
08/3 1/2 015           31    $15,557,089 .41                                        $3,171 .09                $15,557 ,089.41     $27,312.28
09/3 0/2015            30    $15,557 ,089 .41                                       $3,068 .80                $15 ,557,089.41     $30,381.08
10/31/2015             31    $15,557,089.41                                         $3,171 .09                $15 ,557,089.41     $33,552 .17
11/30/2015             30    $15,557,089.41                                         $3,068.80                 $15 ,557 ,089.41    $36,620 .96
12/07/2015              7    $15,593,710.37                                           $717.74                 $15 ,594,428.11           $0.00
12/31/2015             24    $15,594,428 .11                                        $2,460.93          $0.00 $15,594,428 .11       $2,460 .93
01/31/2016             31    $15,594,428 .11                                        $3,178.70                 $15,594,428.11       $5 ,639 .63
02/29/2016             29    $15,594,428.1 1                                        $2 ,973.62                $15,594,428.11       $8 ,613.25
03/31/2016             31    $15,594,428 .11                                        $3,178.70                 $15,594,428.11      $11 ,791.95
04/30/2016             30    $15,594,428 .1 1                                       $3,076.16                 $15 ,594,428.11     $14,868.11
05/31/2016             31    $15,594 ,428 .11                                       $3,178.70                 $15,594,428.11      $18,046 .81
06/30/2016             30    $15,594,428 .11                                        $3,076.16                 $15 ,594,428.11     $21,122.97
07/31/2016             31    $15,594,428 .11                                        $3 ,178.70                $15,594,428.11      $24,301 .67
08/31 /2 016           31    $15,594,428.11                                         $3,178.70                 $15,594,428.11      $27,480.37
09/30/2 016            30    $15,594,428.11                                         $3,076.16                 $15,594,428.1 1     $30,556 .53
10/3 1/2016            31    $15,594,428 .11                                        $3 ,178.70                $15,594,428 .11     $33,735.23
 11 /30/2016           30    $15,594,4 28.11                                        $3,076 .16                $15 ,594,428 .11    $36,811.40
12/07/2016               7   $15,631.,239,50                                          $719.47 .             . $15,63.1,958.97           $0.00
12/31/2016             24    $15,631,958.97                                         $2,466.85          $0.00 $15,631,958.97        $2 ,466.85




                                                       $0.00             $0 .00   $151,745.82                   $15,482,680.00     $8,449.73




                                                                                                                                                 APP 017
                                                                                                                                            CONTROL 0000068249
        Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                                              Entered 08/17/21 17:00:39                         Page 59 of
                                                 146
                     Case 20-03195-sgj Doc 7-1 Filed 12/30/20                               Entered 12/30/20 13:39:10                    Page 24 of 111



Note Payable to Get Good NE#1                                   12/07/2012

Original Principal         $8 ,11 3,240.00!Shares of Nexbank 387 ,067
Maturity                       12/07/2022
Initial Rate                        0.24%

                                Beg.           Principal       Interest         Interest        Principal         Ending           Accrued
  Period                     Balance           Advance         Payment          Accrual         Pavment           Balance          Interest
12/07/2012                 $8,113,240.00                                               $0 .00         $0.00    $8 .113,240.00            SO .OD
12/31/2012            24   SB ,113,240.00                                         $1,280.34           $0 .00   $8 ,113 ,240.00      $1 ,280 .34
01/31/2013            31   $8 ,113,240.00                                         $1,653 .77                   $8,113,240.00        $2,934.10
02/28/2013            28   $8,113,240.00                                          $1,493.73                    $8,113,240.00        $4,427 .83
03/31/2013            31   $8,113,240.00                                          $1,653.77                    $8 ,113 ,240.00      $6,081.60
04/30/2013            30   $8,113,240.00                                          $1,600.42                    $8,113 ,240.00       $7,682.02
05/31/2013            31   $8 ,1 13,240 .00                                       $1,653 .77                   $8 ,113,240.00       $9,335 .78
06/30/2013            30   $8 ,11 3,240.00                                        $1 ,600.42                   $8 ,113,240.00      $10,936 .20
07/31/2013            31   $8 ,113 ,240.00                                        $1 ,653.77                   $8 ,113 ,240.00     $12 ,589.97
08/31/2013            31   $8,113,240 .00                                         $1 ,653 .77                  $8,113,240.00        $14,243 .74
09/30/2013            30   $8,113,240.00                                          $1 ,600.42                   $8 ,113 ,240.00      $15 ,844.16
10/31/2013            31   $8,113,240.00                                          $1 ,653.77                   $8,113,240.00       $17,497 .92
11/30/2013            30   $8,113,240.00                                          $1,600.42                    $8,113,240.00       $19,098.34
12/07/2013             7   $8 ,132,338.34                                           $314 .31                   $8 ,132,712.66            $0.00
12/31/2013            24   $8,132,712.66                                          $1 ,283.41          $0.00    $8 ,132 ,712 .66     $1 ,283.41
01/31/2014            31   $8,132 ,712.66                                         $1,657.74                    $8,132 ,712 .66      $2,941.15
02/28/2014            28   $8,132,712.66                                          $1,497 .31                   $8,132,7 12.66        $4,438.46
03/31/2014            31   $8,132,712.66                                          $1,657 .74                   $8,132,712.66         $6 096 .19
04/30/2014            30   $8,132,712.66                                          $1 ,604.26                   $8 ,132 ,712.66       $7,700.45
05/31/2014            31   $8,132,712.66                                          $1 ,657 .74                  $8 ,132,712.66        $9,358 .19
06/30/2014            30   $8,132,712.66                                          $1 ,604.26                   $8 ,1 32,712.66      $10,962.45
07/31/2014            31   $8 ,1 32 ,712 .66                                      $1 ,657 .74                  $8 ,132,712 .66      $12 ,620.19
08/31/2014            31   $8,132,712.66                                          $1 ,657 .74                  $8 ,132 ,712.66      $14,277.92
09/30/2014            30   $8,132,712.66                                          $1,604.26                    $8,132 ,712 .66      $15,882.19
10/31/2014            31   $8,132,712.66                                          $1 ,657.74                   $8 ,132,712.66       $17,539.92
11/30/2014            30   $8,132,712 .66                                         $1 ,604 .26                  $8,132,712.66        $19,144.18
12/07/2014             7   $8,151,856.84                                             $375.21                   $8 ,152,232.05             $0.00
12/31/2014            24   $8 ,1 52,232 .05                                       $1 ,286.49          $0.00    $8 ,152 ,232 .05      $1 ,286.49
01/31/2015            31   $8,152,232.05                                          $1,661.72                    $8 ,152 ,232.05       $2 ,948.20
02/28/2015            28   $8,152,232.05                                          $1,500 .90                   $8,152,232.05         S4,449.11
03/31/2015            31   $8,152 ,232.05                                         $1,661 .72                   $8 ,152 ,232 .05      $6,110 .82
04/30/2015            30   $8,152,232.05                                          $1,608.11                    $8,152 ,232 .05       $7,718.94
05/31/2015            31   $8,152,232.05                                          $1,661.72                    $8 ,152,232.05        $9,380.65
06/30/2015            30   $8,152,232 .05                                         $1 ,608.11                   $8 ,152,232.05       $10,988 .76
07/31/2015            31   $8,152,232 .05                                         $1,661.72                    $8 ,152,232.05       $12,650.48
08/31/2015            31   $8,152 ,232.05                                         $1 ,661.72                   $8 ,152 ,232.05      $14 ,312 .19
09/30/2015            30   $8,152,232.05                                          $1 ,608.11                   $8,152 ,232.05       $15,920.30
10/31/2015            31   $8,152,232.05                                          $1,661 .72                   $8,152 ,232.05       $17,582.02
11/30/2015            30   $8,152,232.05                                          $1,608.11                    $8 ,152 ,232.05      $19,190.13
12/07/2015             7   $8,171;422.18                                           . $376.11                   $8, 17.1. 798.29          $0:00
12/31/2015            24   $8,171 ,798 .29                                        $1 ,289.58          $0.00    $8 ,171 ,798.29       $1,289 .58
01/31/2016            31   $8,171,798 .29                                         $1 ,665 .70                  $8,171,798.29         $2 ,955 .28
02/29/2016            29   $8,171,798.29                                          $1 ,558 .24                  $8 ,171 ,798.29       $4,513.52
03/31/2016            31   $8,171,798.29                                          $1 ,665 .70                  $8 ,171,798.29        $6,179.22
04/30/2016            30   $8,171 ,798.29                                         $1 ,611 .97                  $8 ,171 ,7 98.29      $7,791 .19
05/31/2016            31   $8,171,798.29                                          $1,665.70                    $8,171,798.29         $9 ,456 .90
06/30/2016            30   $8,171,798.29                                          $1 ,611.97                   $8 ,17 1,798.29      $11,068.87
07/31/2016            31   $8 ,171 ,798.29                                        $1,665.70                    $8,171 ,798 .29      $12 ,734.57
08/31/2016            31   $8,171,798.29                                          $1,665 .70                   $8 ,1 71 ,798.29     $14 ,400.28
09/3012016            30   $8,171,798.29                                          $1 ,611.97                   $8,171 ,798.29       $16,012.25
 10/31/2016           31   $8,171,798.29                                          $1 ,665 .70                  $8,171 ,798 .29      $17,677.95
 11/30/2016           30   $8,171 ,798.29                                         $1 ,611.97                   $8,171 ,798.29       $19,289.92
 1210712016            7   $8; 191,088.21                                           $377.0.1                   $8, 191 ,465.22 ·          $0;00
 12/31/2016           24   $8,191,465.22                                          $1 ,292 .68         $0 .00   $8,191,465.22         $1,292 .68




                                                      $0.00             $0.00    $79,517.90                    $8,113,240.00         $4,427.83




                                                                                                                                                   APP 018
                                                                                                                                              CONTROL 0000068250
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 60 of
                                          146
  Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 25 of 111




                    EXHIBIT 3
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                          Entered 08/17/21 17:00:39                   Page 61 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20                  Entered 12/30/20 13:39:10             Page 26 of 111




                                             PROMISSORY NOTE


     $23,595,920                                                                            December 7, 2012


               FOR V ;\LUE RECEIVED. Tl IL DUiA IV )Y INV l:STtv1ENl T IUSL a l)clawarc trust
                  hereby unconditionally promises to pay rn the order of T l 11•: GFT COOD TRlJS 1. a
     ("' ;\,faker")
     Tt:x<1s trust c ·J>ayee .. ), in legal and lawful tender ol' lhe l.;nited Stales of .America. the princ ipal
     sum ol' TWENTY TH REL \1!1 .LION , Fl VF l ll.: l\DRED NINETY FIV I'. ll JOUS/\ND. NINE
     HLNDRED TWENTY and 00/l 00 Dollars ($23.:'i95.92Q QQ). together \Vith intcrcsl. on the terms
                                                                    0

     set ronh below (the "Note"). All sums hereunder me payable to Payee at 300 Crescent Court.
     Suite 700. Dallas. Texas or such other address as Payee may speeil'y to Maker in w riting from
     till\c to time .

     This Nole is entered into in cnnncction with: (i) that certain transaction. dated on or about the
     date htrenL between the Payee and the Maker pursuant to which the Payee sold and assigned its
     economic interest in 589.898 shares of Ncxl3ank Capital. Inc., a Delaware corporation (suc h
     entily together with its successors, "IV('/ " and such shares, the "SJh'cified NC'/ Shores") to the
     Maker: and (ii) that certain Voting Trust Agreement, dated on our about the date Lhereof.
     pursuant lo which the Payee transferred lhe voting righ ts in such shares to the Trustee as delined
     ib,.:rein . This l\otc constitutes the consideration paid by th e Maker in exchant\e for receipt of the
     economic interests of the Specilied NCJ Shares.

             I.      Interest Rate. The unpaid principal ba lance of this Note from time to time
     outstanding shall bear interest at the sho rt-term Applicable Federal Rate as promulgated by the
     U.S. Internal Revenue Services from time to time during the term ol' this No te until Maturity
     Date (hereinafter defined). compounded annually on the annive rsary of thL· date of this Note
     [merest shall bl: calculated at a daily rate equal to !/.1 65th ( 1/:,66 in a leap year) oJ' rhe rate per
     annum . shal l be charged and co llected 011 the actual number or days elapsed . and shall be payable
     011 the matmity of this Note.


             2.      Pavmcnt of J~j1_1~iJmL and Interest.    Any interest due and owing and the
      outstanding principal amount of this Note shall be dut: and payable on December 7, 2022 (lhe
      ··Maturity Date").

                :; ,   Prepavmcnt Allowed: Renegotiation Discretionary. l'v1aker may prepay at any
      timt.:: and from time lo time. in whole or in part. the unpaid principal of. togethe r with any unpaid
      interest on, this Note. /\ny payments on this Note shal l be applied first 10 any unpaid interest
      hereon. and then to unpaid principal hereof.

              4.      1~cekrnU.<Jn Cpon Defa ult. Failure to pay this Note lll' any installment hereunder
      as it becomes due shall. al the elect ion of the ho lder hereof. without no ti ce. demand.
      presentment. notice of intent to accderale. no tice ot acceleration. or any other notice of any kind
      ,vhieh are hereby \.vaivccl . mature the principa l or this Note and all interest then accrued , if any.
      and the same shall at once become due and payable and subject to those remedies or the holder
      hc.Tcuf. No failure or de lay on the part of Payee in exercising any right, power or privilege
      hereu nder shall operate as a waiver thereof.




                                                                                                            APP 019
                                                                                                         CONTROL_0000068251
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                            Entered 08/17/21 17:00:39              Page 62 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20                       Entered 12/30/20 13:39:10       Page 27 of 111




             5.      \Vaivcr. l\1akcr hereby ,vaives grace, demand. presen tment for payment, notice of
     nnn1x1y111cnt. protest, notice of pro1est. notice or intent to accelerate, notice 01· acceleration and
     all other notices of any kind hereunder.

            6.      Attornevs' Fees. If tbis Note is not paid at maturity (whether hy acceleration or
     otherwise) and is placed in the hands of an atlorney for collecti on, or if i( is collected through a
     bankruptcy rnurt or any other court after maturity. the Maker shall pay, in addition to al l other
     amoums crn·ing hereunder. all actual expenses of collection , all court costs and reasonable
     atmrneys· fees and expenses incurred by the holder hereo f.

             7.        Limitation on /\grcerncn ts. All agreements bet\vccn Maker and Payee, whether
     now existing or hereafter arising. are hereby limi ted so that in no event shall the amount paid. or
     agreed to be paid to Payee for the use. forbearance, or dcte111ion or mon ey or for the payment or
     perfo rmance or uny covenant or ob ligation contained herein or in ,my uthcr doc ument
     evidencing. securing t ir pertaining to this \lotc, exceed the max imum interest rate allowed by
     l,t\\·. The terms and provision s    ur  thi s paragrnph shal l contwl and supersede every other
     provi sion ol' all agn:ements between Puyec und Maker in conflict hcrc v>' ith.

              8.      (ioverninu: Lnw. This Note and the righLs and ob ligations of the parties hereunder
     shall be governed by the laws oC the United Statc:s of Arncrica and by the laws of" the Stale of
     Tc;,;as, and is performable in Dallas County, Texas.


                                                       MAKER:

                                                       THE    lr Ci";\f~(;Y ,1NVISrl\;1 L"lT T RUST
                                                 _,,           :l           if   .....
                                                                .           I            (
                                                       By: ____ -~•'-',(. _, _...!:_-- ~ J --- - ;r) _ _ __
                                                       Name :"')amcs D. Dondero. not in' his individual
                                                       capacity. but sole ly as Family Trustee




                                                          2



                                                                                                              APP 020
                                                                                                        CONTROL_0000068251
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 63 of
                                          146
  Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 28 of 111




                    EXHIBIT 4
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                   Entered 08/17/21 17:00:39             Page 64 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20             Entered 12/30/20 13:39:10         Page 29 of 111



                                          Commonwealth Trust Company

                                                   "an independent Trust Company"



                                                      November 15, 2010

      Mr. James D. Dondero, Co-Trustee
      13455 Noel Road, Suite 800
      Dallas, TX 75240

              Re:       The Dugaboy Investment Trust

      Dear Mr. Dondero:

             We are pleased to be considered to serve as Trustee of the above-referenced Trust (the
      "Trust"). Our goal is to build long-lasting relationships by providing high quality, efficient, and
      responsive services. We submit for your review this letter and the attached Pricing Trust
      Services document, which in the absence of a contrary provision in the Trust document, will
      govern our compensation and reimbursement for expenses in connection with the Trust.

              Based upon information that has been provided to us:

                    •   The Trust is a Dynasty Trust
                    •   The Trust will be funded with or hold the attached list of assets

               1.       Fees and Expenses.

                      a.     Types o(Fees. We charge the following types of fees: a one-time set-up
      fee, an annual fee, and in certain cases, additional fees. For details about what services each type
      of fee covers, please refer to the attached Pricing Trust Services document. We propose the
      following one-time set-up fee and first year's annual fee in connection with the Trust:

                    •   One-time set-up fee           $       2,500.00
                    •   First year's annual fee       $       5,500.00

      However, these fees may change if the above inf01mation about the type of trust or funding of
      the ·Trust is inaccurate. Typically, the annual fee for the second year will be the same as the
      annual fee for the first year, though significant changes (such as in the assets of the Trust or our
      duties) may result in an adjustment.

                     b.      Expenses. We may charge for expenses reasonably incurred in performing
      our duties as Trustee of the Trust.



   29 Bancroft Mills Road, 2nd Floor                                                            Fax: (302) 658-7219
   Wilmington, DE 19806
   Phone: (302) 658-7214                                                                            APP 021
                                                                                             E-mail: ctc@comtrst.com
                                                                                            Internet: www.comtrst.com
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21               Entered 08/17/21 17:00:39           Page 65 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20         Entered 12/30/20 13:39:10       Page 30 of 111

      Mr. James D. Dondero
      November 15, 2010
      Page 2 of2

                     C.     Timing ofPayment.

                        i. The one-time set-up fee and the first year's annual fee are due before
      we execute any document accepting the position of Trustee of the Trust. With regard to The
      Dugaboy Investment Trust we have waived the requirement that we be paid before executing the
      Trust documentation and expect payment in full after the Decanting Memorandum has been fully
      executed and the assets of The Dugaboy Trust have been decanted to the The Dugaboy
      Investment Trust.

                        ii. The annual fee for each subsequent year will be billed on or around the
      anniversary date of our accepting the position of Trustee of the Trust.

                        iii. Any expenses or additional fees may be billed from time to time or
      included with the bill for the annual fee.

                    d.     Removal . or Resignation. While it is unusual for us to resign or be
      removed as Trustee, we reserve the right to charge for our time and expenses in connection with
      that process.

                    e.      Source of Payment. Absent an indication to the contrary from you,
      subsequent years' annual fees and any expenses or additional fees will be paid from the Trust.
      Payment of our fees and/or expenses may have gift and generation-skipping transfer tax
      consequences unless payment is made with assets of the Trust. You should consult your advisor
      prior to making any payment of our fees and/or expenses (including our set-up fee and first
      year's annual fee) other than with assets of the Trust. We prefer that there be a bank or
      brokerage account in the name of the Trust to facilitate payments.

             2.      Commonwealth Trust Company Personnel.

               There will be many individuals working together at Commonwealth Trust Company
      ("CTC") on the administration of the Trust. I am the attorney assigned to the Trust. _The CTC
      Trust Administrator assigned to the Trust is Kristen M. Powers, who is likely to be your primary
      point of contact as she handles the day-to-day aspects of the administration of the Trust, such as
      information requests and distribution requests. Tax and accounting professionals are also on
      staff to assist in the administration of the Trust.

            All of these individuals can be reached by telephone at (302) 658-7214, by fax at (302)
      658-7219, or by e-mail. We use the following convention for the e-mail address of each CTC
      employee (with no spaces in the e-mail address): [first initial of first name, full last
      name]@comtrst.com. For example, my e-mail address is hflanagan@comtrst.com.

              Please sign at the bottom of the copy of this letter, signifying that you have read and
      understand the terms of this letter and the attached Pricing Trust Services document, and then
      kindly return it to us. We will be happy to respond to any questions you have with respect to any
      of the foregoing.



                                                                                             APP 022
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21             Entered 08/17/21 17:00:39       Page 66 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20       Entered 12/30/20 13:39:10     Page 31 of 111

      Mr. James D. Dondero
      November 15, 2010
      Page 2 of2


               We hope that we will have the opportunity to serve as Trustee of the Trust for many
      years.




                                                 Hea her M. Flanagan,
                                                 Trust Counsel

      Attachment


      I have read and understand the terms of this letter and the Pricing Trust Services document
      attached therewith.



      Mr. James D. Dondero

      Date:
              -----------




                                                                                        APP 023
                          Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21               Entered 08/17/21 17:00:39              Page 67 of
                                                                   146

                                    Case 20-03195-sgj Doc 7-1 Filed 12/30/20   Entered 12/30/20 13:39:10   Page 32 of 111




          ****Dugaboy Assets and Liabilities as 09/30/2010

          Du,gaboy Assets
          Cash                                                                                                     1,658.36
          Short Term Investments                                                                                     683.68
          Note Receivable- 4201 Locust LP                    Note                                              2,779,588.82
          Accrued Interest Recelvable-4201 Locust LP         Note                                                213,124.09
          Investment In 4201 Locust LP                       DE Partnership                                       30,350.00
          Dugaboy Management LLC                             DELLC                                               447,055.18    3,472,460.13

          Dugal:lo_y_ Liabilities
          Note Payable- Dondero (prlnclpal}                                                                   3,272,891.53
          Accrued lnterst payable - Dondero                                                                      48,576.31
          Note Payable- Get Good (prlnclpal)                                                                     20,203.84
          Accrued lnterst payable - Get Good                                                               _ _ _ _6_0_6_.6_7_ 3,342,278.35
APP 024
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21               Entered 08/17/21 17:00:39           Page 68 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20        Entered 12/30/20 13:39:10       Page 33 of 111

                  COMMONWEALTH TRUST COMPANY
                            An Independent Delaware Trust Company
                    "Turning the Delaware Advantage into Your Advantage Since 1931"
                                      29 Bancroft Mills Road 2nd Floor
                                           Wilmington, DE 19806
                                  Phone (302) 658-7214 Fax (302) 658-7219
                                   www .comtrst.corn ctc@comtrst.com

                                     PRICING TRUST SERVICES

      Unlike large bank trust departments, Commonwealth Trust Company provides individual service
      that reflects the unique requirements of each trust we administer. We consider this personalized
      approach when quoting fees for a new trust. We can estimate our set-up fee and annual fee after
      we have received information such as what assets will be transferred to the trust, the number of
      beneficiaries, the terms of the trust and frequency of distributions. Once our legal department
      has had the opportunity to review the trust and the particular circumstances of the trust
      arrangement, we will set a firm fee. Particular services are covered in these fees and additional
      fees will be charged for services outside our standard services.

                                          ANNUAL FEES
      Below are our minimum fees for some of the most common trust arrangements:

                    TRUST TYPE                           TRUST ASSETS                MINIMUM
                                                                                    ANNUAL FEE
      Insurance Trusts                                         NIA                    $ 2,000

      Business Trusts                                          NIA                      $ 2,500

      Asset Protection Trusts                              $ 1,500,000                  $ 5,500
                                                           $ 5,000,000                  $ 7,500
                                                           $ 10,000,000                 $ 12,500
                                                           $ 25,000,000                 $25,500
      All Other Trusts                                     $ 1,000,000                  $ 4,000
                                                           $ 5,000,000                  $ 6,500
                                                           $ 10,000,000                 $ 11,500
                                                           $25,000,000                  $22,500
      All Unfunded Trusts including APTs                        $0                        $500

      Our annual fee includes the following services:
         • Review of one LLC Agreement, LP Agreement, or corporate governing document
         • Opening of one bank or brokerage account
         • One annual distribution (whether mandatory or discretionary)
         • Review and execution of one promissory note
         • Up to three payments of the Trust's expenses
         • Crummey notices sent annually or any other required annual notice to beneficiaries
         • Maintaining the books and records of the trust
         • An annual accounting
         • The acquisition of one life insurance policy and the payment of an annual premium for
             insurance trusts.

      6/29/2010

                                                                                            APP 025
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21               Entered 08/17/21 17:00:39           Page 69 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20         Entered 12/30/20 13:39:10       Page 34 of 111

                  COMMONWEALTH TRUST COMPANY
                             An Independent Delaware Trust Company
                    "Turning the Delaware Advantage into Your Advantage Since 1931"
                                       29 Bancroft Mills Road 2nd Floor
                                            Wilmington, DE 19806
                                   Phone (302) 658-7214 Fax (302) 658-7219
                                    www .comtrst.com ctc@comtrst.com

                                               SETUP FEE

      There is a one-time set-up fee for each trust between $1,500-$2,000 (APTs $1,750-$2,500). Our
      standard set-up fee includes the following:
          • Review of the existing trust document or draft document for new trusts
          • Communications with the grantor's attorney regarding the trust and CTC's requirements
          • Review of the revised trust or any documents relating to the reformation of a trust
          • Execution of the finalized trust or an acceptance to serve as trustee
          • Patriot Act checks for the grantor(s) and any co-trustee
          • If the trust will be decanted, preparation and negotiation of any release agreement
          • For asset protection trusts, a solvency review
          • Assistance with transfer of assets and or opening of associated accounts.

      The set-up fee will increase in relation to additional work associated with each individual trust.
      For example, additional fees will be due if several reviews of the trust documents are necessary
      or if there are other issues causing a significant amount of time and review including, but not
      limited to, trust reformation or decanting.

                                           ADDITIONAL FEES
      Below are examples of additional minimum fees for services. Additional fees are charged based
      on time.
                                                                                  Minimum
          • Review of corporate organizational documents for each entity             $500
          • Opening additional bank or brokerage account                             $250
          • Additional distributions                                                 $300
          • Each additional set up for Crummey notices                               $250
          • Acquisition of additional life insurance policy                          $300
          • Additional payment of premiums                                           $300
          • 1035 Exchange                                                            $500
          • Preparation and filing of fiduciary income tax returns                   $500
          • Transmitting information to prepare and review
             fiduciary income tax returns not prepared by CTC                        $500
          • Federal income tax elections (i.e. QSST, ESBT)                           $750
          • Change of Investment Advisor or Investment Manager                       $500

      Although we do not charge a tennination fee, we do charge for time in terminating or
      transferring a trust and the annual fee will be prorated. The general pricing outlined above is
      reviewed annually by the President. The fee for each trust is analyzed on a yearly basis. · CTC
      generally increases fees every two years in increments of $250-$500. Otherwise, annual fees
      remain stable from year to year, only increasing due to changed administrative duties or
      significant changes in assets under administration.
      6/29/2010

                                                                                             APP 026
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21         Entered 08/17/21 17:00:39     Page 70 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20    Entered 12/30/20 13:39:10   Page 35 of 111




                                     TRUST AGREEMENT



                                           Between



                                   DANA SCOTT BREAULT,
                                          Settlor




                                                and



                                JAMES D. DONDERO and
                            COMMONWEALT H TRUST COMPANY,
                                       Trustees



                             THE DUGABOY INVESTMENT TRUST



                                        WINSTEAD PC
                                       DALLAS, TEXAS




                                                                                  APP 027
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                                           Entered 08/17/21 17:00:39                             Page 71 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20                                 Entered 12/30/20 13:39:10                        Page 36 of 111



                                              THE DUGABOY INVESTMENT TRUST

                                                           TABLE OF CONTENTS

                                                                                                                                               PAGE

      ARTICLE I DEFINITIONS ........................................................................................................... 1
           1.1   Settler ....................................................................................................................... 1
           1.2   Jim ............................................................................................................................ l
           1.3   Trustees .................................................................................................................... 1
           1.4   Children.................................................................................................................... 1
           1.5   Descendants ............................................................................................................. 1
           1.6 . Code ......................................................................................................................... 1
           1.7   Per Stirpes ................................................................................................................ 1

      ARTICLE II FUNDING ................................................................................................................. 2

      ARTICLE III          DISTRIBUTION OF PRINCIPAL AND INCOME .............................................. .2
           3.1             Trust for Jim ............................................................................................................. 2
           3.2             Trust for Child.......................................................................................................... 5
           3.3             Trusts for Descendants ............................................................................................. 6
           3.4             Contingent Distribution ........................................................................................... 9
           3.5             General Power of Appointment for Certain Beneficiaries ....................................... 9
           3.6             Postponement of Distribution ................................................................................ 10

      ARTICLE IV           PROVISIONS AFFECTING DISTRIBUTION .................................................... 10
           4.1             Withdrawal Right ................................................................................................... 10
           4.2             Restriction Upon Alienation .................................................................................. 12
           4.3             Distributions Constitute Separate Property .......................................... '. ................. 12
           4.4             Method of Payment. ............................................................................................... 12
           4.5             Evidence ofNeed ................................................................................................... 12
           4.6             Termination of Small Trust. ................................................................................... 12
           4.7             Generation-Skipping Transfer Taxes and Payment ............................................... 13

      ARTICLE V           THE TRUSTEE ...................................................................................................... 13
           5.1             Resignation of Trustee ........................................................................................... 13
           5.2             Appointment and Succession of Trustees .............................................................. 14
           5.3             Removal ofTrustee ................................................................................................ 16
           5.4             Succession of Corporate Trustee ........................................................................... 16
           5.5             Trustee's Fees ......................................................................................................... 16
           5.6             Bond ....................................................................................................................... 16
           5.7             Liability of Trustee ................................................................................................ 16
           5.8             Predecessor Fiduciary ............................................................................................ 18
           5.9             Periodic Accounting ............................................................................................... 18
           5.10            Beneficiary under Disability .................................................................................. 19
           5.11            Incapacity oflndividual Trustee ............................................................................ 19

      ARTICLE VI TRUST ADMINISTRATION ............................................................................... 19

                                                                             -1-

                                                                                                                                         APP 028
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                                        Entered 08/17/21 17:00:39                          Page 72 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20                              Entered 12/30/20 13:39:10                      Page 37 of 111



                                                         TABLE OF CONTENTS
                                                             (Continued)

                                                                                                                                         PAGE

                6.1        General Powers ...................................................................................................... 19
                6.2        Division of Powers ................................................................................................. 24
                6.3        Merger of Trusts .................................................................................................... 25
                6.4        Certain Powers and Rights Limited ....................................................................... 25
                6.5        GST Inclusion Ratio .............................................................................................. 25
                6.6        Out-of-State Properties .......................................................................................... 25
                6.7        Management of Real Property ............................................................................... 26
                6.8        No Court Supervision ............................................................................................ 26
                6.9        Division of Trusts .................................................................................................. 26
                6.10       Limitation of Powers ............................................................................................... 26
                6.11       Dealing with Fiduciaries ........................................................................................ 27

      ARTICLE VII IRREVOCABILITY............................................................................................. 27

      ARTICLE VIII MISCELLANEOUS PROVISIONS ................................................................... 28
           8.1    Applicable Law ...................................................................................................... 28
           8.2    Perpetuities Provision ............................................................................................ 28
           8.3    Gestation ................................................................................................................ 28
           8.4    Survivorship ........................................................................................................... 29
           8.5    Release of Powers and Interests ............................................................................. 29
           8.6    Powers of Appointn1ent. ........................................................................................ 29
           8.7    Liability of Third Party .......................................................................................... 30
           8.8    Use of Words ......................................................................................................... 30
           8.9    Unenforceable Provision ........................................................................................ 30
           8.10 Titles, Headings, and Captions ............................................................................. .30
           8.11 Counterpart Signatures ........................................................................................... 30
           8.12 TrustName ............................................................................................................. 30




                                                                          -11-
                                                                                                                                   APP 029
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21               Entered 08/17/21 17:00:39          Page 73 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20         Entered 12/30/20 13:39:10       Page 38 of 111




                                 THE DUGABOY INVESTMENT TRUST


    November AGREEMENT OF TRUST made and entered into at Dallas, Texas,                   15th_ day of
                                                                                     this _
     XXXXXX
      October, 2010, by and between DANA SCOTT BREAULT, as Settlor,                   and JAMES D.
      DONDERO, and COMMONWEALTH TRUST COMPANY, as Trustees.

                                                ARTICLE I

                                              DEFINITIONS

              The following terms, as used in this Trust Agreement, have the meanings set forth below,
      unless another meaning is clearly indicated by context or circumstances:

             1.1    Settlor. "Settlor" means DANA SCOTT BREAULT.

             1.2    Jim. "Jim" means JAMES D. DONDERO.

              1.3    Trustees. The initial Trustee of each trust created hereunder is JAMES D.
      DONDERO. "Trustee" means any person or entity serving as Trustee, whether original or
      successor and whether one or more in number.                 "Administrative Trustee" means
      COMMONWEALTH TRUST COMPANY in its capacity as Administrative Trustee, and any
      successor Administrative Trustee appointed in accordance with Section 5.2(c). "Independent
      Trustee" means GRANT JAMES SCOTT, III, (upon his acceptance as set forth in
      Section 5.2(b)) in his capacity as Trustee, and any successor Independent Trustee appointed in
      accordance with Section 5.2(b). "Family Trustee" means JAMES D. DONDERO in his capacity
      as Trustee, and any successor Family Trustee appointed in accordance with Section 5.2(a). The
      rights, powers, duties, and obligations, of the Family Trustee, Independent Trustee and
      Administrative Trustee are to be exercised and allocated pursuant to Section 6.2 of this Trust
      Agreement.

            1.4    Children. "Children" means REESE AVRY DONDERO, JAMESON DRUE
      DONDERO, and any other child born to or adopted by Jim after the date of this Trust
      Agreement. "Child" means one of the Children.

             1.5    Descendants. "Descendants" means the legitimate children of the person
      designated and the legitimate lineal descendants of such children, and includes any person
      adopted before attaining age fifteen (15) and the adopted person's legitimate lineal descendants.
      A posthumous child shall be considered as living at the death of his parent.

             1.6    Code. "Code" means the Internal Revenue Code of 1986, as amended, and
      corresponding provisions of future federal tax law.

             1. 7    Per Stirpes. "Per Stirpes," when used with respect to a distribution of property
      among a class of beneficiaries, shall mean by representation; that is, the Descendants of a
      deceased ancestor take the share such ancestor would have received had he or she been living,
      and the issue of a living ascendant would not take in competition with such ascendant. The per


                                                    -1-
                                                                                            APP 030
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39            Page 74 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10         Page 39 of 111




      stirpital allocation shall commence with the most semor generation that has a living
      representative.

                                                  ARTICLE II

                                                  FUNDING

               Settlor has transferred to the Trustee, without consideration, One Thousand and No/100
      Dollars ($1,000.00) which shall be administered and distributed in accordance with the terms of
      this Trust Agreement. Settlor and others may transfer to the Trustee properties acceptable to
      them, to be added to the trust estate. The Trustee shall administer the initial trust estate pursuant
      to the terms of Section 3.1.

                                                 ARTICLE III

                             DISTRIBUTION OF PRINCIPAL AND INCOME

              3 .1   Trust for Jim. The trust for the benefit of Jim shall be administered and
      distributed upon the following terms:

                     (a)    Distributions to Jim. The Family Trustee may distribute to Jim so much of
             the net income and principal of the trust as the Family Trustee deems necessary to
             provide for Jim's maintenance, support and health. Undistributed income shall be
             accumulated and added to principal. In exercising its discretion, the Family Trustee shall
             take into account the following factors:

                             (i)    Jim is the primary beneficiary of the trust.

                             (ii)  The Family Trustee shall take into consideration in determining
                     Jim's needs any other income or resources known upon reasonable inquiry by the
                     Family Trustee to be available to Jim for these purposes.

                           (iii) Settlor's intention to assist or enable Jim to obtain and furnish a
                     home commensurate with his standard of living.

                            (iv)    Settlor's intention to assist or enable Jim to obtain capital to enter a
                     business or profession.

                             (v)    Any federal, state or local income taxes imposed on Jim as a result
                     of the income and/or gains from the trust

                      (b)    Distributions by Independent Trustee. The Independent Trustee may, in
             its sole and absolute discretion, distribute to Jim so much of the income and principal of
             the trust as the Independent Trustee shall deem appropriate or advisable. It is Settlor's
             intention to give the Independent Trustee the broadest discretion possible in determining
             the amount and timing of distributions of income and principal hereunder and Settlor
             recognizes that the Independent Trustee may, in the exercise of its discretion, determine


                                                       -2-
                                                                                                APP 031
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 75 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20          Entered 12/30/20 13:39:10         Page 40 of 111




            to distribute the entire trust estate to Jim or to make no distributions to Jim during Jim's
            disability or for so long as Jim shall have a judgment outstanding, or for so long as any
            distribution might be lost to Jim's creditors. It is also Settler's intention and desire for the
            Independent Trustee to consider any federal, state or local income taxes imposed on Jim
            as a result of the income and/or gains from the trust in determining the amount of
            distributions to be made to Jim under this subsection (b).

                    (c)     Inter Vivos Special Power of Appointment. During Jim's lifetime, he shall
            have a special power to appoint any part or all of the trust estate to any individual or
            entity, except that no appointment shall be made to Jim, his creditors, his estate, or the
            creditors of his estate. Valid appointments may be in such amounts and proportions and
            upon such terms and conditions as Jim shall determine and evidence by written
            instrument delivered to the Trustee which specifically refers to this power of appointment
            and expresses the intention to exercise it; provided that such power of appointment shall
            not extend to any life insurance policies insuring Jim's life that constitute a part of the
            trust estate; and provided further that Jim shall not have a power to appoint by deed to or
            for the benefit of Jim or any individual or entity if such appointment has the effect of
            satisfying Jim's contractual or legal obligations. Any exercise of this power of
            appointment must be made in an executed and acknowledged written instrument
            delivered to the Trustee which to be effective must refer specifically to the power granted
            under this Section 3 .1 (c).

                    (d)     Independent Trustee's Power to Grant Testamentary General Power of
            Appointment. Except as otherwise provided herein, the Independent Trustee, by signed
            acknowledged instrument delivered to Jim, may grant Jim a testamentary general power
            of appointment (as defined in Sections 2041 of the Code) over part or all of the trust
            estate, provided, however, that such power of appointment shall only be effective in an
            amount up to but not in excess of the amount, if any, above which any further addition to
            the amount subject to the power of appointment would increase the Net Death Taxes (as
            hereinafter defined) by an amount equal to or greater than the decrease in the
            generation-skipping transfer tax that would result from such further addition. Unless
            Jim's will provides otherwise by express reference to this Trust Agreement and the above
            power of appointment, the increase in the Net Death Taxes resulting from such power
            shall be paid from that amount of the principal of the trust estate over which the power is
            exercisable. As used in this section, the term "Net Death Taxes" shall mean the aggregate
            death taxes (including, without limitation, Federal, state, local and other estate taxes and
            inheritance taxes but exclusive of interest and penalties), after taking into account all
            applicable credits, payable with respect to Jim's estate.

                            (i)    If Jim has one or more other general powers of appointment
                    exercisable and measured substantially as provided in subsection (d) above, the
                    amount that Jim may appoint under subsection (d) shall be reduced
                    proportionally, based on the net fair market values of the principal of the trusts
                    with respect to which such powers are exercisable as of the date of Jim's death, so
                    that the aggregate of the amount so appointable under this Trust Agreement and
                    the amount or amounts so appointable pursuant to such other power or powers


                                                      -3-
                                                                                                APP 032
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21              Entered 08/17/21 17:00:39           Page 76 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20       Entered 12/30/20 13:39:10        Page 41 of 111




                   together shall be no greater than the amount otherwise appointable under
                   subsection (d) above.

                           (ii)    The scope and terms of the power shall be defined in the
                   instrument. Before such a power is exercised by Jim and the exercise becomes
                   effective, the Independent Trustee may, in a similar manner, revoke or alter the
                   power which was granted. This power shall not apply if the trust has an inclusion
                   ratio of zero for generation-skipping transfer tax purposes. Jim shall not have a
                   general power of appointment over any part of the trust estate unless such power
                   is specifically granted to Jim by the Independent Trustee pursuant to this
                   subsection.

                    (e)    Termination. If not earlier terminated by distribution of the entire trust
            estate under the foregoing provisions, the trust shall terminate upon Jim's death. Upon
            termination of the trust, the Trustee shall distribute the balance of the trust estate as
            follows:

                           (i)     Pursuant to General Testamentary Power of Appointment. This
                   paragraph (i) shall apply if, but only if, the Independent Trustee grants Jim a
                   general testamentary power of appointment pursuant to subsection (d) above and
                   the Independent Trustee has not revoked the grant of that general power prior to
                   the date of Jim's death. In that event, if Jim validly exercises such general
                   testamentary power of appointment, the Trustee shall distribute so much of the
                   trust estate then remaining as is validly appointed by Jim pursuant to such power
                   in accordance with the terms of such appointment.

                           (ii)    Special Testamentary Power of Appointment. This paragraph (ii)
                   shall apply to so much of the trust estate then remaining as is not distributed
                   pursuant to paragraph (i) above. The Trustee shall distribute the trust estate to
                   such one or more individuals and entities, in such amounts and proportions and
                   upon such terms and conditions, as Jim appoints by will or codicil which
                   specifically refers to this power of appointment and expresses the intention to
                   exercise it. However, Jim may not appoint to Jim, Jim's estate, Jim's creditors, or
                   creditors of Jim's estate.             ·

                           (iii)    Alternative Disposition. The rema1mng and unappointed trust
                   estate shall  be held in trust or distributed as follows:

                                  (1)    If one or more of Jim's Descendants are then living, the
                          Trustee shall divide the trust estate into separate equal shares, one for each
                          then living Child and one for the then living Descendants, collectively, of
                          each deceased Child with one or more Descendants then living. The
                          Trustee shall administer a share for each Child in a separate trust for the
                          primary benefit of the Child and for the Child's Descendants pursuant to
                          Section 3.2 hereof. The Trustee shall administer a share for the
                          Descendants of each deceased Child pursuant to Section 3.3 hereof.


                                                   -4-
                                                                                            APP 033
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39             Page 77 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20          Entered 12/30/20 13:39:10         Page 42 of 111




                                    (2)    If none of Jim's Descendants is then living, the trust estate
                            shall be administered or distributed in accordance with Section 3.4 hereof.

             3.2     Trust for Child. All property directed to be administered in a separate trust for a
      Child under this Section 3.2 shall be administered and distributed for the Child's benefit upon the
      following terms:

                     (a)     Distributions to Child. The Trustee may distribute to the Child so much of
             the net income and principal of the trust as the Trustee deems necessary to provide for the
             Child's reasonable maintenance, support, health and education. In exercising its
             discretion, the Trustee shall take into account the following factors:

                            (i)     The Child's standard ofliving at the creation of the trust.

                            (ii)    The Child is the primary beneficiary of the trust.

                             (iii)   The Trustee shall take into consideration, in determining the
                     Child's needs, any other income or resources known upon reasonable inquiry by it
                     to be available to the Child for these purposes.

                            (iv)     Settlor's intention to enable or assist each Child to pursue
                     vocational, college, graduate, and/or professional education as long as in the
                     Trustee's judgment it is pursued to the Child's advantage and to receive an
                     excellent earlier education.

                            (v)     Settlor's intention that the trust distributions not serve as a
                     disincentive the Child's motivation to provide for her own needs in life.
                                 to

                     (b)     Distributions to Child's Descendants. The Trustee may distribute to the
             Child's Descendants   so much of the net income and principal of the trust as the Trustee,
             in its discretion, deems  necessary to provide for their reasonable maintenance, support,
             health and education. In exercising its discretion, the Trustee shall take into account the
             following factors:

                            (i)     The primary purpose of the trust.

                            (ii)    The respective needs of each Descendant.

                            (iii)    The Trustee shall take into consideration, in determining a
                     Descendant's needs, any other income or resources known upon reasonable
                     inquiry by it to be available to the Descendant for these purposes.

                            (iv)     Settlor's intention to enable or assist each Descendant to pursue
                     vocational, college, graduate, and/or professional education as long as in the
                     Trustee's judgment it is pursued to the Descendant's advantage and to receive an
                     excellent earlier education.



                                                      -5-
                                                                                                  APP 034
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39             Page 78 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20         Entered 12/30/20 13:39:10          Page 43 of 111




                            (v)    Settlor's intention that the trust distributions not serve as a
                   disincentive to a Descendant's motivation to provide for his or her own needs in
                   life, and Settlor's instruction to the Trustee to terminate or lessen distributions to a
                   Descendant if that objective, in the judgment of the Trustee, would thereby be
                   served.

            Distributions hereunder need not be equal among the Descendants, and the Trustee may
            make distributions to one or more Descendants to the exclusion of others. Distributions
            shall be charged against the trust estate as a whole, and not against the distributive share
            of any Descendant upon termination of the trust.

                    (c)     Inter Vivos Special Power of Appointment. The Child, acting in the
            Child's individual capacity, shall have a special power to appoint the income and
            principal of the trust to or for the benefit of one or more members of the limited class
            consisting of the Descendants of the Children, in such amounts and proportions and upon
            such terms and conditions, as the Child shall direct; provided that the Child shall not have
            a power to appoint by deed to or for the benefit of any individual if such appointment has
            the effect of satisfying a contractual obligation or legal support obligation of the Child.
            This power of appointment may be exercised subject to such terms and conditions as the
            Child shall direct, including an appointment in further trust, but no trust created by the
            exercise of such power may extend beyond the maximum term allowable with respect to
            any trust created under this Trust Agreement. Any exercise of this power of appointment
            must be made in an executed and acknowledged written instrument delivered to the
            Trustee which to be effective must refer specifically to the power granted under this
            Section 3.2(c).

                    (d)     Termination. If not earlier terminated by distribution of the entire trust
            estate under the foregoing provisions, the trust shall terminate upon the death of the
            Child. Upon termination, the Trustee shall distribute the trust estate then remaining, or
            any part thereof, to such one or more members of the limited class consisting of Jim's
            Descendants, in such amounts and proportions and upon such terms and conditions, as
            the Child shall appoint by will or codicil which specifically refers to this power of
            appointment and expresses the intention to exercise it. However, the Child may not
            appoint to the Child, the Child's creditors, estate, or creditors of the Child's estate. The
            trust property not appointed by the Child in accordance with this special power of
            appointment shall be administered by the Trustees for the Child's then living Descendants
            pursuant to Section 3.3 hereof. If there are no Descendants of the Child then living, the
            Trustee shall distribute the remaining trust estate to Jim's then living Descendants,
            Per Stirpes. If any property is distributable to a person for whose benefit a trust which
            was established under this Trust Agreement is then being administered, the property shall
            be added to that trust and administered according to its terms. Ifno Descendant of Jim is
            then living, the Trustee shall administer or distribute the remaining trust estate pursuant
            to Section 3 .4 hereof.

             3.3    Trusts for Descendants. The Trustee shall divide property which is to be
      administered under this Section 3.3 for the Descendants of a deceased Child, among such


                                                     -6-
                                                                                               APP 035
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39            Page 79 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20         Entered 12/30/20 13:39:10         Page 44 of 111




      Descendants, Per Stirpes. The Trustee shall administer each share created for a Descendant of a
      deceased Child (the "Beneficiary") in a separate trust for the Beneficiary's benefit upon the
      following terms:

                     (a)     Distributions. The Trustee shall distribute to the Beneficiary so much of
             the net income and principal of the trust as the Trustee deems necessary for the
             Beneficiary's reasonable maintenance, support, health and education. In exercising its
             discretion, the Trustee shall take into account the following factors:

                           (i)     The Beneficiary's standard ofliving at the creation of the trust.

                           (ii)    The Beneficiary is the primary beneficiary of the trust.

                            (iii)   The Trustee shall take into consideration, • in determining the
                    Beneficiary's needs, any other income or resources known upon reasonable
                    inquiry by it to be available to the Beneficiary for these purposes.

                           (iv)     Settlor's intention to enable or assist each Beneficiary to pursue
                    vocational, college, graduate, and/or professional education as long as in the
                    Trustee's judgment it is pursued to the Beneficiary's advantage and to receive an
                    excellent earlier education.

                           (v)      Settlor's intention that the trust distributions not serve as a
                    disincentive to the Beneficiary's motivation to provide for his or her own needs in
                    life.

                    (b) ·    Distributions to Beneficiary's Descendants. The Trustee may distribute to
             the Beneficiary's Descendants so much of the net income and principal of the trust as the
             Trustee, in its discretion, deems necessary to provide for their reasonable maintenance,
             support, health and education. In exercising its discretion, the Trustee shall take into
             account the following factors:

                           (i)     The primary purpose of the trust.

                           (ii)    The respective needs of each Descendant.

                            (iii)   The Trustee shall take into consideration, in determining a
                    Descendant's needs, any other income or resources known upon reasonable
                    inquiry by it to be available to the Descendant for these purposes.

                           (iv)     Settlor's intention to enable or assist each Descendant to pursue
                    vocational, college, graduate, and/or professional education as long as in the
                    Trustee's judgment it is pursued to the Descendant's advantage and to receive an
                    excellent earlier education.

                           (v)     Settlor's intention that the trust distributions not serve as a
                    disincentive to a Descendant's motivation to provide for his or her own needs in


                                                     -7-
                                                                                              APP 036
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39             Page 80 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20          Entered 12/30/20 13:39:10         Page 45 of 111




                    life, and Settler's instruction to the Trustee to terminate or lessen distributions to a
                    Descendant if that objective, in the judgment of the Trustee, would thereby be
                    served.

            Distributions hereunder need not be equal among the Descendants, and the Trustee may
            make distributions to one or more Descendants to the exclusion of others. Distributions
            shall be charged against the trust estate as a whole, and not against the distributive share
            of any Descendant upon termination of the trust.

                    (c)     Inter Vivos Special Power of Appointment. The Beneficiary, acting in the
            Beneficiary's individual capacity, shall have a special power to appoint the income and
            principal of the trust to or for the benefit of one or more members of the limited class
            consisting of Jim's Descendants in such amounts and proportions and upon such terms
            and conditions, as the Beneficiary shall direct; provided that the Beneficiary shall not
            have a power to appoint by deed to or for the benefit of any individual if such
            appointment has the effect of satisfying a contractual obligation or legal support
            obligation of the Beneficiary. Furthermore, the Beneficiary may not appoint to the
            Beneficiary, the Beneficiary's creditors, estate or creditors of the Beneficiary's estate.
            This power of appointment may be exercised subject to such terms and conditions as the
            Beneficiary shall direct, including an appointment in further trust, but no trust created by
            the exercise of such power may extend beyond the maximum term allowable with respect
            to any trust created under this Trust Agreement. Any exercise of this power of
            appointment must be made in an executed and acknowledged written instrument
            delivered to the Trustee which to be effective must refer specifically to the power granted
            under this Section 3.3(c).

                    (d)     Termination. If not earlier terminated by distribution of the entire trust
            estate under the foregoing provisions, the trust shall terminate at the death of the
            Beneficiary. Upon termination, and except as otherwise provided pursuant to Section 3.5
            hereof, the Trustee shall distribute the trust estate then remaining, or any part thereof to
            such one or more members of the limited class consisting of Jim's Descendants, in such
            amounts and proportions and upon such terms and conditions, as the Beneficiary shall
            appoint by will or codicil which specifically refers to this power of appointment and
            expresses the intention to exercise it. However, the Beneficiary may not appoint to the
            Beneficiary, the Beneficiary's creditors, estate or creditors of the Beneficiary's estate. The
            trust property not effectively appointed by the Beneficiary in accordance with this special
            power of appointment or pursuant to Section 3.5 hereof shall be distributed, Per Stirpes,
            to: the Beneficiary's Descendants living at the termination of the trust; or if there are no
            such Descendants then living, to the then living Descendants of the Child who was the
            parent of the Beneficiary; or if there are no such Descendants then living, to Jim's then
            living Descendants. If any property is distributable under this subsection to a Child, such
            property shall be added to the Child's Trust and administered pursuant to the terms of
            Section 3 .2. If any property is distributable under this subsection to a Descendant of Jim
            (other than a Child), such property shall be administered in trust for such Descendant's
            benefit pursuant to the terms of this Section 3 .3. If no Descendant of Jim is then living,



                                                      -8-
                                                                                                APP 037
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39            Page 81 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20         Entered 12/30/20 13:39:10         Page 46 of 111




            the Trustee shall administer or distribute the remaining trust estate pursuant to Section 3.4
            hereof.

             3.4      Contingent Distribution. If Jim and Jim's Descendants are all are deceased and no
     other disposition of the trust estate is called for in this Trust Agreement, the trust estate then
     remaining shall be distributed to those persons other than creditors and Settler who, under the
     laws of Texas in force at that time, would have taken the personal property of Jim had he died
     intestate, a single person without Descendants, domiciled in the State of Texas, the moment after
     the event causing the distribution hereunder, the shares and proportions of taking to be
     determined by Texas laws.

            3.5     General Power of Appointment for Certain Beneficiaries.

                     (a)     Except as provided in subsection (c) below, any provision of this Trust
             Agreement to the contrary notwithstanding, at the death of any individual ("such
             beneficiary") at whose death the generation-skipping transfer tax would, but for the
             provisions of this section, be applicable with respect to any trust created under this Trust
             Agreement, the Trustees shall pay out of the principal of such trust such amount as such
             beneficiary, by express provision referring to this Trust Agreement and this power of
             appointment in his or her will, appoints, to or among such beneficiary's creditors, up to
             but not in excess of the amount, if any, above which any further addition to the amount
             subject to the power of appointment would increase the Net Death Taxes (as hereinafter
            ·defined) by an amount equal to or greater than the decrease in the generation-skipping
             transfer tax that would result from such further addition. Unless such beneficiary's will
             otherwise provides by express reference to this Trust Agreement and the above power of
             appointment, the increase in the Net Death Taxes resulting from such power shall be paid
             from that amount of the principal of such trust over which such power is exercisable.
             The foregoing provisions of this section shall be effective only if the Trustees make a
             determination that the generation-skipping transfer tax would not be applicable with
             respect to the amount of such trust over which such power is exercisable. As used in this
             section, the term "Net Death Taxes" shall mean "the aggregate death taxes (including,
             without limitation, federal, state, local and other estate taxes and inheritance taxes but
             exclusive of interest and penalties), after taking into account all applicable credits,
             payable with respect to the estate of such beneficiary."

                    (b)    If under the will of any individual or individuals and/or any other trust
            instrument or instruments, such beneficiary has one or more other general powers of
            appointment exercisable and measured substantially as provided in subsection (a) above,
            the amount such beneficiary may appoint under subsection (a) shall be reduced
            proportionally, based on the net fair market values of the principal of the trusts with
            respect to which such powers are exercisable as of the date of death of such beneficiary,
            so that the aggregate of the amount so appointable under this Trust Agreement and the
            amount or amounts so appointable pursuant to such other power or powers together shall
            be no greater than the amount otherwise appointable under subsection (a) above.




                                                     -9-
                                                                                              APP 038
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 82 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10        Page 47 of 111




                    (c)    The provisions of this section shall not apply to the trust administered for
             Jim under Section 3 .1.

             3.6     Postponement of Distribution. Upon termination of any trust established
     hereunder, if any property is distributable to a beneficiary who is then under age twenty-five
     (25), or who, because of age, physical or mental weakness, or for any other reason is, in the sole
     discretion of the Trustee, unable to manage the property, the Trustee shall retain such property in
     a separate trust for the benefit of that beneficiary, until he or she attains age twenty-five (25) and
     in the sole discretion of the Trustee becomes able to manage the property. At that time, the
     remaining trust property shall be distributed to the beneficiary and the separate trust shall
     terminate. During the term of the trust, the Trustee shall distribute to the beneficiary so much of
     the net income and principal as the Trustee deems necessary to provide for the beneficiary's
     health, support, maintenance and education. If the beneficiary dies before the termination of the
     trust, the then remaining trust estate shall be distributed to the beneficiary's estate.


                                                 ARTICLE IV

                               PROVISIONS AFFECTING DISTRIBUTION

               4.1    Withdrawal Right. Jim shall have the right, following a contribution to Jim's
      trust, to make a withdrawal in accordance with the provisions of this section unless the transferor
      indicates otherwise when-fuaking the transfer. A separate withdrawal right shall attach to each
      separate contribution of properties to Jim's trust. If a transferor is married at the time of
      contribution to the Trustee, then solely for purposes of the withdrawal rights granted in this
      Section 4.1, unless the transferor notifies the Trustee in writing to the contrary, such contribution
      shall be treated as two separate contributions having been made one-half (1/2) by the transferor
      and one-half (1/2) by the transferor's spouse, regardless of whether the property contributed is
      community property and regardless of whether they elect to treat such contribution as having
      been made one-half by each of them for Federal gift tax purposes. Any person making a
      contribution to Jim's trust may give the Trustee written instructions that no withdrawal right is to
      be granted, or that alternative withdrawal rights are to be granted with respect to the contribution
      being made.

                    (a)    Amount That May Be Withdrawn. When a contribution is made, Jim may
             withdraw the lesser of the following amounts:

                             (i)     the maximum present interest exclusion amount permitted, under
                     Section 2503(b) of the Code, or any similar succeeding statute (such amount
                     being $12,000 at the date of execution of this Trust Agreement), less the
                     cumulative value of all previous known gifts to or for the benefit of Jim by the
                     same transferor during the same calendar year which would qualify for the present
                     interest exclusion; or

                            (ii)  the remainder determined by subtracting Jim's cumulative rights of
                     withdrawal with respect to any other gifts from any transferor that are either


                                                      -10-
                                                                                               APP 039
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 83 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20          Entered 12/30/20 13:39:10         Page 48 of 111




                    currently outstanding or that have previously lapsed (but not including the present
                    right of withdrawal) during the same calendar year from the greater of (1) Five
                    Thousand Dollars ($5,000), or (2) Five Percent (5%) of the total value of Jim's
                    trust determined as of the date the current withdrawal power is to lapse (such
                    value may be estimated by the Trustee), or (3) any greater withdrawal power, the
                    lapse of which would not constitute a release of such power under Sections
                    2041(b)(2) and 2514(e) of the Code or any similar subsequent statute; or

                            (iii)   the value of the contribution that is subject to the withdrawal right.

                     (b)     Withdrawal Period and Notice. Unless directed to the contrary by the
             transferor, the Trustee shall promptly provide Jim with written notice of the date of the
             contribution, the name of the transferor, the value of the properties contributed, and the
             value of Jim's withdrawal right. Withdrawals may be made at any time for a period of
             thirty (30) days following Jim's receipt of the notice of the existence of the withdrawal
             right. During any period that Jim lacks legal capacity, Jim's guardian or other legal
             representative, other than Settlor, may exercise Jim's withdrawal right on Jim's behalf. If
             Jim does not exercise the withdrawal right before the expiration of that period, the
             unexercised right shall lapse. For purposes of this section, the term "contribution" means
             any cash or other property which is transferred to the Trustee as part of the trust estate.
             The value of any contribution to the trust estate shall be its value for federal gift tax
             purposes.

                     (c)    Payment of Withdrawal Amount. If Jim exercises his withdrawal right,
             payment of the amount due shall be made in cash immediately upon receipt by the
             Trustee of a demand in writing from Jim or his guardian or other legal representative,
             other than Settlor. Upon the exercise of a withdrawal right, payment shall be made, first,
             from any gifts made to Jim's trust prior to the exercise of such withdrawal right, but
             during the same calendar year in which the withdrawal right is exercised, and shall be
             charged against the trust. Should such gift or gifts not consist of sufficient cash to satisfy
             the exercised withdrawal right, the Trustee shall use other liquid assets of Jim's trust for
             such purpose. Should Jim's trust not contain sufficient liquid assets to satisfy an
             exercised withdrawal right when made, the Trustee shall borrow funds in order to satisfy
             the demand and shall, if necessary, pledge trust property to secure the loan.

                     (d)     Distributions During Withdrawal Period. If any contribution is made
             subject to a withdrawal right, the Trustee shall not make any distributions under any other
             provision of the Trust Agreement which would prevent the Trustee from being able to
             satisfy fully any unexpired right of withdrawal.

                     (e)    Lapse of Withdrawal Right. In the event Jim allows a withdrawal right
             granted under this Section 4.1 to lapse with respect to a contribution, or any portion
             thereof, the Trustee is authorized to characterize such lapse as a "release" for purposes of
         1   Section 678(a) of the Code.




                                                      -11-
                                                                                               APP 040
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 84 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10        Page 49 of 111




              4.2     Restriction Upon Alienation. No beneficiary may anticipate, by assignment or
      otherwise, his beneficial interest in the principal or income of the trust estate; nor may any
      beneficiary sell, transfer, encumber, or in any way charge his interest in trust income or principal
      prior to actually receiving it. Neither the income nor the principal of any trust established
      hereunder shall be subject to any execution, garnishment, attachment, bankruptcy, claims for
      alimony or support, other legal proceeding of any character, legal sequestration, levy or sale, or
      in any other event or manner be applicable or subject, voluntarily or involuntarily, to the
      payment of a beneficiary's debts. The Trustee shall make distributions to or for each beneficiary
      according to the terms hereof, notwithstanding any purported sale, assignment, hypothecation,
      transfer, attachment, or judicial process. The provisions of this section shall not limit or detract
      from any power of appointment or withdrawal right granted to any beneficiary herein.

              4.3    Distributions Constitute Separate Property. Settlor intends to make a gift to each
      beneficiary hereunder of only that portion of the income and principal of each trust that is in fact
      distributed to such beneficiary. Inasmuch as the amounts actually distributed to a beneficiary
      hereunder constitute the gift Settlor contemplated making, such distributions, whether they be
      income or principal, shall constitute the separate property of such beneficiary and not the
      community property of such beneficiary. Furthermore, it is Settlor's intention that no beneficiary
      shall have any interest in any undistributed income or principal until the distribution of such
      income or principal and, accordingly, such undistributed income and principal shall not be
      deemed the community property of any such beneficiary and that beneficiary's spouse.

              4.4    Method of Payment. The Trustee, in its discretion, may make distributions to any
      beneficiary, including a beneficiary who is under a physical, mental, or legal disability (minority
      or other), in any one or more of the following ways: directly to the beneficiary without the
      intervention of any legal guardian or other legal representative; as expenditures in the
      beneficiary's behalf; to the guardian, committee, conservator, or other similar official acting for
      the beneficiary; to a custodian for the beneficiary under a Uniform Transfers to Minors Act or
      Uniform Gifts to Minors Act; to a relative of the beneficiary or to any suitable person with whom
      the beneficiary resides or who has care or custody of the beneficiary; and in all ways provided by
      law for gifts or other transfers to or for minors or other persons under disability. In each case,
      receipt by the beneficiary or other person to whom payment is made or a distribution entrusted
      shall be a complete discharge of the Trustee with respect thereto. The Trustee may act upon such
      evidence as it deems appropriate and reliable in determining a beneficiary's ability to manage
      property and identifying a proper recipient of trust funds hereunder.

              4.5     Evidence of Need. In exercising its discretion under this Trust Agreement, the
      Trustee shall be entitled to rely upon the written certification of a beneficiary or of another as to
      the nature and extent of a beneficiary's needs, and the adequacy of the beneficiary's resources
      apart from the trust to meet those needs. The Trustee may, but shall not be required to, make
      inquiry into the accuracy of the information it receives

             4.6     Termination of Small Trust. Notwithstanding any provision of this Trust
      Agreement to the contrary, the Trustee may at any time terminate any trust when in its judgment
      the trust is so small that it would be inadvisable or uneconomical to continue the trust
      administration. In the event of termination, the Trustee shall distribute the trust to the income


                                                      -12-
                                                                                               APP 041
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39            Page 85 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20          Entered 12/30/20 13:39:10        Page 50 of 111




      beneficiaries of the trust determined at the time of distribution in the proportions to which they
      are entitled to receive income. If at that time rights to income are not fixed by the terms of the
      trust, distribution shall be made to the persons to whom the Trustee may then distribute income,
      in proportions determined in the Trustee's discretion, exercised consistently with the trust's
      purposes. Distribution of trust funds in the manner herein provided shall relieve the Trustee of
      any further responsibility with respect to such funds. This section shall not apply to a Trustee
      with respect to any trust of which such Trustee is a beneficiary, or if Trustee has duty to support
      the beneficiary or to any Trustee who may be removed and replaced by a beneficiary of the trust
      unless the successor trustee must be a corporate fiduciary or someone who is not related or
      subordinate to the beneficiary within the meaning of Section 672(c) of the Code. The provisions
      of this section shall not limit or detract from any withdrawal right granted to any beneficiary
      herein.

              4.7     Generation-Skipping Transfer Taxes and Payment. It is Settler's intent that the
      trusts created hereunder be exempt from Generation-Skipping Transfer Taxes. If, however, the
      Trustee considers any distribution or termination of an interest or power in a trust to be a taxable
      distribution (a "Distribution") or a taxable termination (a "Termination"), or a direct skip (a
      "Direct Skip") for generation-skipping transfer tax purposes, the Trustee may exercise the
      following authorities with respect to any such Distribution, Termination or Direct Skip. In the
      case of a Distribution, the Trustee may increase the amount to be distributed by an amount
      estimated to be sufficient to permit the beneficiary receiving such Distribution to pay the
      estimated generation-skipping tax attributable to such Distribution. Generally, the Trustee would
      not be expected to augment any partial terminating distribution in order to pay
      generation-skipping transfer taxes attributable to such partial terminating distribution from a
      trust. In the case of a Termination or Direct Skip, the Trustee shall pay the generation-skipping
      transfer tax attributable to such Termination or Direct Skip, and may postpone final termination
      of any trust or the complete funding of any Direct Skip, and may withhold all or any portion of
      the trust property, until the Trustee is satisfied it no longer has any liability to pay any
      generation-skipping transfer tax with reference to the Termination or Direct Skip. If a
      generation-skipping transfer tax is imposed in part by reason of property held in trust under a
      Settlor's will or codicil, and in part by reason of other property, the Trustee shall pay only the
      portion of such tax that is fairly attributable to the Distribution, Termination, or Direct Skip
      hereunder, taking into consideration deductions, exemptions, credits and other factors which the
      Trustee deems appropriate. The Trustee may, but need not make any equitable adjustments
      among beneficiaries of a trust as a consequence of additional distributions or generation-skipping
      transfer tax payments made with respect to Distributions or Terminations or Direct Skips.

                                                 ARTICLEV

                                               THE TRUSTEE

              5.1    Resignation of Trustee. The Trustee may resign as to any one or more of the
      trusts created hereunder by giving written notice to Settlor, if living; otherwise to the current
      income beneficiary of the trust.




                                                     -13-
                                                                                              APP 042
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21              Entered 08/17/21 17:00:39           Page 86 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20       Entered 12/30/20 13:39:10        Page 51 of 111




             5.2   Appointment and Succession of Trustees.

                   (a)    Generally.

                           (i)     Family Trustee. Jim is the initial Family Trustee of all trusts
                   created hereunder. If Jim ceases to act as Family Trustee, or if any successor
                   Family Trustee fails or ceases to act, Jim may appoint a successor Family Trustee
                   within thirty (30) days of a vacancy arising. If Jim is deceased or if Jim otherwise
                   fails to appoint a successor, GRANT JAMES SCOTT, III is appointed as
                   successor Family Trustee. If GRANT JAMES SCOTT, III fails or ceases to act as
                   Family Trustee, or if any other Family Trustee fails or ceases to act, and a
                   successor is not appointed by Jim as provided above, JOHN WILLIAM HONIS is
                   appointed as successor Family Trustee. If JOHN WILLIAM HONIS fails or
                   ceases to act as Family Trustee, and a successor is not appointed by Jim as
                   provided above, the Family Trustee last serving shall appoint a successor Family
                   Trustee. If a successor Family Trustee is not appointed within sixty (60) days of a
                   vacancy arising, the successor Family Trustee shall be appointed pursuant to the
                   provisions of subsection (b) hereof.

                            (ii)   Independent Trustee. GRANT JAMES SCOTT, III is appointed as
                   the initial Independent Trustee and shall begin serving as such upon delivery of a
                   written acknowledged instrument to the Family Trustee wherein GRANT JAMES
                   SCOTT, III accepts the trust and the position of Independent Trustee. If GRANT
                   JAMES SCOTT, III, fails or ceases to act, or if any other Independent Trustee
                   fails or ceases to act, Jim may appoint a successor within thirty days (30) of the
                   vacancy arising; provided that Jim shall not serve as Independent Trustee and a
                   successor Independent Trustee appointed by Jim may not be related or
                   subordinate to Jim within the meaning of Section 672(c) of the Code. If a
                   successor is not so appointed, JOHN WILLIAM HONIS is appointed Independent
                   Trustee. If JOHN WILLIAM HONIS fails or ceases to act as Independent
                   Trustee, and a successor is not appointed by Jim as provided above, the
                   Independent Trustee last serving may appoint the successor Independent Trustee.
                   If a successor Independent Trustee is not so appointed within sixty (60) days of a
                   vacancy arising, a successor Independent Trustee shall be appointed pursuant to
                   the provisions of subsection (b) hereof.

                          (iii)   Administrative     Trustee.       COMMONWEALTH TRUST
                   COMPANY is the initial Administrative Trustee. If COMMONWEALTH
                   TRUST COMPANY fails or ceases to serve, Jim may appoint a successor
                   Administrative Trustee within thirty days (30) of the vacancy arising. If a
                   successor is not so appointed, the Family Trustee may appoint a successor
                   Administrative Trustee within sixty (60) days of the vacancy arising. If a
                   successor is not so appointed, a successor shall be appointed in the same manner
                   as provided for the Family Trustee under subsection (a) above. The selection of
                   the Administrative Trustee can have a substantial impact on the situs of the trust,
                   which should be considered in appointing a successor Administrative Trustee.


                                                   -14-
                                                                                           APP 043
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21               Entered 08/17/21 17:00:39            Page 87 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20        Entered 12/30/20 13:39:10         Page 52 of 111




                  Notwithstanding any other provision in the Trust Agreement to the contrary, no
                  Administrative Trustee may be appointed under this paragraph if the appointment
                  of such Administrative Trustee would change the situs of the trust to a jurisdiction
                  that has a rule against perpetuities or similar rule which limits the period during
                  which property can be held in trust

                          The Administrative Trustee shall act in a fiduciary capacity but shall not be a
                  Trustee or co-Trustee except to the extent and for the limited purposes described in
                  Section 6.2. Accordingly, no reference in this Trust Agreement to the "Trustee" or
                  "co-Trustee" shall include, or be deemed to refer to, the Administrative Trustee.
                  Notwithstanding the foregoing, the same individual or bank or trust company may
                  serve simultaneously as both a Trustee or co-Trustee and as Administrative Trustee
                  for any trust created hereunder. The initial Administrative Trustee and each
                  successor may resign at any time and may be removed at any time by the Family
                  Trustee.

                          For services rendered as Administrative Trustee under this Agreement,
                   any Administrative Trustee shall be entitled to reasonable compensation for his,
                   her or its services, as well as be entitled to reimbursement for all expenses
                   reasonably incurred in performing his, her or its duties hereunder. Any
                   Administrative Trustee may receive (or retain) payment in accordance with its
                   schedule or rates as published from time to time and as in effect at the time such
                   compensation becomes payable, unless otherwise agreed in writing with the
                   Family Trustee.

                          No termination fee shall be charged upon removal or resignation of an
                   Administrative Trustee. However, such Administrative Trustee shall be entitled
                   to reasonable compensation for time and materials for additional services over
                   and above Administrative Trustee's normal duties in transferring trust assets and
                   administration of the trust to the new Administrative Trustee.

                    (b)    Successor Trustee. If a named or appointed successor Trustee fails or
            ceases to serve and no other successor is named or appointed pursuant to subsection (a)
            hereof, a majority in number of the beneficiaries to whom the Trustee is to or may
            distribute income at that time may appoint the successor Trustee, and each shall have a
            reasonable time in which to act. If a successor Trustee is not so appointed, any
            beneficiary of a trust may secure the appointment of a successor Trustee by a court of
            competent jurisdiction at the expense of the trust estate.

                    (c)     Manner of Appointment; Permissible Trustees. Appointment, other than
            by a court, shall be by a signed, acknowledged instrument delivered to the appointed
            Trustee. An appointment may be made before a vacancy arises, to become effective in
            the event of the vacancy with the last such instrument to control. The successor Trustee
            appointed by Jim or a Trustee may be one or more persons and/or entities; provided that
            neither Settlor nor Jim shall serve as Independent Trustee and a successor Independent
            Trustee appointed by Jim may not be related or subordinate to Jim within the meaning of


                                                    -15-
                                                                                             APP 044
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39           Page 88 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20          Entered 12/30/20 13:39:10        Page 53 of 111




             Section 672(c) of the Code. Any other successor Trustee shall be a trust company or a
             bank in the United States having trust powers with not less than Fifty Million Dollars
             unimpaired capital and surplus. A successor Trustee shall have a reasonable time after a
             vacancy occurs in which to accept the office by signed, acknowledged instrument
             delivered to those making the appointment, if living, or to the then current beneficiaries
             to whom the Trustees are to or may make distributions.

              5.3    Removal of Trustee. Jim shall have the power to remove the Trustee of any trust
      created hereunder, without cause. If Jim is deceased or if Jim is incapacitated within the
      meaning of Section 5.11 hereof, the primary beneficiary (or, if more than one, a majority of the
      primary beneficiaries) of a trust may remove any Trustee without cause. Removal shall be
      effected by delivering to the Trustee a signed acknowledged instrument which is effective thirty
      (30) days from its receipt (unless a shorter period is agreed to by the Trustee).

              5 .4   Succession of Corporate Trustee. If any corporate Trustee before or after
      qualification changes its name, becomes consolidated or merged with another corporation, or
      otherwise reorganizes, any resulting corporation which succeeds to the fiduciary business of such
      corporate Trustee shall become a Trustee hereunder in lieu of such corporate Trustee.

             5.5      Trustee's Fees. Jim and Jim's Descendants shall not receive a fee for serving as
      Trustee. Any other Trustee shall be entitled to reasonable fees commensurate with its duties and
      responsibilities, taking into account the value and nature of the trust estate and the time and work
      involved. The Trustee shall be reimbursed for reasonable costs and expenses incurred in
      connection with its fiduciary duties hereunder.

             5.6     Bond. The Trustee shall not be required to furnish bond or other security.

             5.7     Liability of Trustee.

                     (a)    Generally. A Trustee other than a corporate trustee shall only be liable for
             willful misconduct or gross negligence, and shall not be liable for breach of fiduciary
             duty by virtue of mistake or error in judgment.

                     (b)     Administrative Trustee. Every act ·done, power exercised or obligation
             assumed by the Administrative Trustee pursuant to the provisions of this Agreement shall
             be held to be done, exercised or assumed, as the case may be, by the Administrative
             Trustee acting in a fiduciary capacity and not otherwise, and every person, firm,
             corporation or other entity contracting or otherwise dealing with the Administrative
             Trustee shall look only to the funds and property of the trust fund for payment under such
             contract or payment of any money that may become due or payable under any obligation
             arising under this Agreement, in whole or in part, and the Administrative Trustee shall
             not be individually liable therefor even though the Administrative Trustee did not exempt
             himself, herself or itself from individual liability when entering into any contract,
             obligation or transaction in connection with or growing out of the trust fund.

                    The decision of the Administrative Trustee hereunder with respect to the exercise
             or nonexercise by such Administrative Trustee of any power hereunder, or the time or


                                                     -16-
                                                                                               APP 045
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 89 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20         Entered 12/30/20 13:39:10        Page 54 of 111




            manner of the exercise thereof, made in good faith, shall fully protect such
            Administrative Trustee and shall be final, conclusive and binding upon all persons
            interested in the Trust or the income therefrom. To the extent permitted under applicable
            law, the Administrative Trustee acting hereunder shall not be responsible for any error of
            judgment or mistake of fact or law, absent bad faith or willful misconduct.

                    The Administrative Trustee shall be liable hereunder only for the Administrative
            Trustee's bad faith or willful misconduct proved by clear and convincing evidence in the
            court then having primary jurisdiction over the trust. The Administrative Trustee shall
            not be personally liable for making any delegation that is authorized under this
            Agreement, nor for any action taken without the Administrative Trustee's express
            agreement, nor for any failure to act absent willful misconduct. The Administrative
            Trustee shall not be liable for relying absolutely on (i) any apparently valid documents
            and certifications including, but not limited to, tax reports and other tax information
            provided to the Administrative Trustee by any entity in which the trust fund holds an
            ownership interest; and (ii) the opinions of counsel or any accountant to any trust.

                   Prior to the death of Settlor, the Administrative Trustee shall be under no duty to
            inform any person having a beneficial interest in any trust created hereunder of the
            existence of any such trust or the nature and extent of that person's beneficial interest in,
            or rights with respect to, any such trust. Following the death of Settlor, the
            Administrative Trustee shall be under no duty to inform any person, other than the
            primary beneficiary of each trust hereunder, having a beneficial interest in any trust
            created hereunder of the existence of such.trust or the nature and extent of that person's
            beneficial interest in, or rights with respect to, any such trust.

                    While not required, the same procedure used to settle the Administrative Trustee's
            accounts may also be employed to obtain the conclusive consent by the beneficiaries to
            the Administrative Trustee's specific conduct of any other particular matter. The
            Administrative Trustee and each former Administrative Trustee shall be indemnified and
            held harmless by each trust created hereunder against any threatened, pending or
            completed action, claim, demand, suit or proceeding, whether civil, criminal,
            administrative or investigative, falling within the exculpatory provisions of this Section
            or to which the Administrative Trustee is made a party, or threatened to be made a party,
            by reason of serving as Administrative Trustee if the Administrative Trustee acted in
            good faith, subject to the limitations set forth above. Such indemnification shall include
            expenses, including attorneys' fees, judgments, fines and amounts paid in settlement
            actually incurred by the Administrative Trustee in connection with such action, claim,
            demand, suit or proceeding. The cost of indemnification shall be apportioned against the
            various trusts created hereunder as the Administrative Trustee reasonably considers
            appropriate, taking into account the nature of the claims involved.

                   The Administrative Trustee shall not have any fiduciary responsibility to observe,
            monitor or evaluate the actions of any Trustee or other fiduciary and shall not be liable to
            any party for the failure to seek to attempt to prevent a breach of trust, or failure to
            remedy a breach of trust, or in a recurring situation to request instructions from a court


                                                    -17-
                                                                                             APP 046
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 90 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10        Page 55 of 111




             having jurisdiction over the trust. In no event shall any Administrative Trustee hereunder
             be liable for any matter with respect to which he, she or it is not authorized to participate
             hereunder (including the duty to review or monitor trust investments).

                     Any Successor Administrative Trustee shall be deemed vested with all the duties,
             rights, titles and powers, whether discretionary or otherwise, as if originally named as
             Administrative Trustee. No Successor Administrative Trustee shall be personally liable
             for any act or failure to act of any predecessor Administrative Trustee or any other
             Trustee. The Successor Administrative Trustee may accept the account rendered and the
             property delivered by the predecessor Administrative Trustee as a full and complete
             discharge to the predecessor Administrative Trustee, without incurring any liability for so
             doing.

              5.8    Predecessor Fiduciary. No successor Trustee shall be obligated or required to
      inquire into the acts, omissions, or accounts of any prior trustee or to bring any action against
      any prior trustee to compel redress of any breach of trust or for any other reason. In no event
      shall a successor Trustee be liable for any act or omission of any prior Trustee. A successor
      Trustee may accept the account rendered and the property received from a prior Trustee as a full
      and complete discharge to the prior Trustee without incurring any liability for doing so. A
      successor Trustee shall have all of the powers and discretions conferred in the governing
      instrument upon the original trustee.

             5.9      Periodic Accounting. The Trustee may from time to time render an informal
      account, statement or report of its administration of each separate trust hereunder to each
      beneficiary who during the period covered by the account was entitled absolutely to a current
      payment of income or principal from the trust, or, if there is no such beneficiary, to such
      beneficiaries who are entitled absolutely or in the discretion of the Trustee to a payment of
      income or principal from the trust. If any beneficiary or legal representative or parent of a
      beneficiary who is not of full age or legal capacity to whom any such account is rendered shall
      not, within ninety (90) days after the mailing of such statement, have notified the Trustee in
      writing of its disapproval of the same, such statement shall be deemed to be approved

             No Administrative Trustee shall be required to file or render periodic accounts in or to
      any court other than for good cause shown. No Administrative Trustee shall be required to give
      any bond.

              Within 90 days following the close of each calendar year, if information is available, and
      if not within 30 days after it is delivered to the Administrative Trustee, and within 90 days after
      the removal or resignation of the Administrative Trustee, the Administrative Trustee may deliver
      an accounting to each primary beneficiary. The accounting shall be a written accounting of the
      trusts hereunder during such year or during the period from the close of the last preceding year to
      the date of such removal or resignation and shall set forth all investments, receipts, distributions,
      expenses and other transactions of each such trust and show all cash, securities, and other
      property held as a part of each such trust at the end of such year or as of the date of such removal
      or resignation, as the case may be. The accountings referred to in this Section shall be deemed to
      be an account stated, accepted and approved by all of the beneficiaries of each trust for which an


                                                      -18-
                                                                                               APP 047
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 91 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10        Page 56 of 111




      accounting is rendered, and the Administrative Trustee shall be relieved and discharged, as if
      such accounting had been settled and allowed by a final judgment or decree of a court of
      competent jurisdiction, unless protested by written notice to the Administrative Trustee, within
      60 days of mailing thereof, by the person designated to receive such accounting. The
      Administrative Trustee shall have the right, at the expense of the trust, to apply at any time to a
      court of competent jurisdiction for judicial settlement of any account of the Administrative
      Trustee whether or not previously settled as herein provided or for the determination of any
      question of construction or for instructions. In any such action or proceeding it shall be
      necessary to join as parties solely the Administrative Trustee and the Settlor (although the
      Administrative Trustee may also join such other parties as it may deem appropriate), and any
      judgment or decree entered therein shall be conclusive and binding on all persons at any time
      interested in the trust.

              5.10 Beneficiary under Disability. A parent, custodian, or guardian of any beneficiary
      who is under the disability of minority or, in the Trustee's opinion, any other legal, physical, or
      mental disability, may, in carrying out the provisions of this Trust Agreement, act and receive
      notice in the beneficiary's stead, and sign any instrument for the beneficiary.

              5.11 Incapacity of Individual Trustee. In the event a Trustee other than a corporate
      Trustee becomes unable to discharge his duties as Trustee hereunder by reason of accident,
      physical or mental illness or deterioration, or other cause, and does not resign, then upon
      certification by two medical doctors affirming that each has examined the Trustee and that each
      has concluded, based on such examination, that he is unable to discharge his duties hereunder,
      the Trustee shall cease to serve, as ifhe had resigned, effective the date of the certification.

                                                 ARTICLE VI

                                         TRUST ADMINISTRATION

             6.1     General Powers. Subject to any limitation stated elsewhere in this Trust
      Agreement, and the division of powers contained in Section 6.2, the Trustee shall have, in
      addition to all powers granted to trustees by the common law and by Delaware statutes, as
      amended from time to time, the following powers with respect to each trust established
      hereunder:

                    (a)    Retain Property. To retain any property received from any source,
             including any corporate Trustee's securities, regardless of lack of diversification, risk, or
             nonproductivity.

                     (b)     Invest. To invest the trust estate in any kind of property, including
             common trust funds administered by a corporate Trustee or by others, without being
             limited by any statute or any rule of law dealing with the character, risk, productivity,
             diversification of, or otherwise concerning, investments by trustees.

                     (c)     Sell. By public offering or private negotiation, to sell, exchange, assign,
             transfer, or otherwise dispose of all or any real or personal trust property and give options



                                                      -19-
                                                                                                APP 048
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21               Entered 08/17/21 17:00:39            Page 92 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20         Entered 12/30/20 13:39:10        Page 57 of 111




            for these purposes, for such price and on such terms, with such covenants of warranty and
            such security for deferred payment as the Trustee deems proper. To partition between the
            trust and any other owner, as the Trustee deems proper, any property in which the trust
            owns an undivided interest.

                   (d)      Lease. To lease trust property for terms within or extending beyond the
            term of the trust, for any purpose.

                    (e)    Real Estate. To operate, maintain, repair, rehabilitate, alter, erect,
            improve, or remove any improvements on real estate; to subdivide real estate; to grant
            easements, give consents, and enter into contracts relating to real estate or its use; and to
            release or dedicate any interest in real estate.

                   (f)    Borrow. To borrow money for any purpose either from the banking
            department of any corporate Trustee or from others; to encumber or hypothecate trust
            property by mortgage, deed of trust, or otherwise; and to maintain, renew, or extend any
            indebtedness upon such terms as the Trustee deems appropriate.

                   (g)     Loans. To lend money to any person or entity, including, but not limited
            to, a beneficiary hereunder, but not including a Settlor or a Trustee (other than a
            beneficiary serving as Trustee) hereunder, or a spouse of theirs, upon such terms and with
            such security as the Trustee deems advisable.

                   (h)     Conserve Estate. To take any action to conserve the trust estate.

                     (i)    Litigation. To commence or defend at the expense of the trust such
            litigation with respect to the trust estate as the Trustee deems advisable.

                    G)     Claims. To collect, pay, contest, compromise, settle, renew, or abandon
            any claims or demands of or against the trust estate without court authority on whatever
            terms the Trustee deems advisable.

                    (k)      Abandon Property. To abandon any property or interest in property
            belonging to   the trust when, in the Trustee's discretion, such abandonment is in the best
            interest of the trust and its beneficiaries.

                     (1)     Documents.      To execute contracts, notes, conveyances, and other
            instruments containing covenants, representations, or warranties binding upon and
            creating a charge against the trust estate or containing provisions excluding personal
            liability, or any other written instrument of any character appropriate to any of the powers
            or duties conferred upon the Trustee.

                    (m)     Agents. To employ attorneys, auditors, investment advisors, depositaries,
            and agents with or without discretionary powers, to employ a bank with trust powers as
            agent for the purpose of performing any ministerial duties incident to the administration,
            and to pay all expenses and fees so incurred.



                                                    -20-
                                                                                             APP 049
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21               Entered 08/17/21 17:00:39            Page 93 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20        Entered 12/30/20 13:39:10         Page 58 of 111




                    (n)    Securities.    To engage in all actions necessary to the effective
            administration of securities including, but not limited to, the authority to: vote securities
            in person or by proxy; engage in a voting trust or voting agreement; and consent to or
            participate in mergers, consolidations, sales of assets, recapitalizations, reorganizations,
            dissolutions, or other alterations of corporate structure affecting securities held in the
            trust.

                  (o)      Nominee. To hold securities and other property in bearer form or in the
            name of a trustee or nominee with or without disclosure of any fiduciary relationship.

                     (p)     Additional Property. To receive additional property from any source and
            add it to the trust estate.

                    (q)    Insurance. To carry insurance of such kinds and in such amounts as the
            Trustee deems advisable, except for insurance on the life of a Settler, the Trustee, or a
            spouse of theirs. The Trustee shall not apply trust property to the payment of premiums
            on an insurance policy on the life of Settler, the Trustee, or a spouse of theirs.

                   (r)     Business Powers.

                           (i)     In General. To engage in any lawful business including, but not
                   limited to, the power to continue at the risk of the trust estate the operation of any
                   business which may become a part of the trust estate, and to sell, liquidate, or
                   otherwise terminate any business interest, including, but not limited to, the
                   fulfillment of any agreement for the disposition of any such business interest.

                          (ii)    Closely Held Businesses. This trust may be funded with, or
                   subsequently purchase or otherwise acquire, securities or other financial interests
                   in one or more closely held businesses (each of which is hereinafter referred to as
                   the "business").

                                    (1)    Exoneration from Liability. It is realized that the business
                           may not be the type of investment in which fiduciaries would normally
                           invest estate or trust funds. Nonetheless, the Trustees shall incur no
                           liability for any loss which may be sustained by reason of the retention,
                           operation or sale of the business or the exercise of any power conferred
                           upon the Trustees with respect to the business.

                                   (2)     Management Powers. The Family Trustee shall have the
                           exclusive duty to deal with and manage the business. In addition to any
                           power granted by law or elsewhere in this document, the Family Trustee
                           shall have the following powers:

                                           (A)    To retain and continue the business or any interest
                                   therein for such time as the Family Trustee considers advisable;




                                                    -21-
                                                                                             APP 050
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21              Entered 08/17/21 17:00:39            Page 94 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20        Entered 12/30/20 13:39:10        Page 59 of 111




                                          (B)    To operate or participate in the operation of the
                                  business in the form of a corporation, limited liability company,
                                  partnership or proprietorship;

                                          (C)     To direct, control, supervise, manage, operate or
                                  participate in the operation of the business; to serve as an officer
                                  and director of the business; and to receive from the business
                                  compensation for his services in addition to his compensation as a
                                  Family Trustee;

                                         (D)    To delegate all or any part of his power to
                                  supervise, manage or operate the business to such persons as he
                                  may select, including any director, officer or employee of the
                                  business;

                                         (E)   To engage, compensate and discharge such
                                  managers, employees, agents, attorneys, accountants, consultants
                                  or other representatives as he considers advisable, including
                                  anyone who may be a beneficiary or fiduciary of this Trust;

                                          (F)     To invest or employ in the business, or to use as
                                  collateral for loans to the business, such other estate or trust funds
                                  as he considers advisable;

                                          (G)     To sell, liquidate or otherwise dispose of all or any
                                  part of the business at such time or times, for such prices and upon
                                  such terms and conditions as he considers advisable, and to sell the
                                  business to anyone who is a beneficiary or a fiduciary of this
                                  Trust; and

                                  (3)    Exclusion from Powers. Neither Commonwealth Trust
                           Company nor any successor Administrative Trustee shall have any power,
                           duty and/or responsibility in connection with the operation, control,
                           supervision, management and participation of the business.

                    (s)     Income and Principal. To determine, in accordance with the provisions of
            Delaware law, what constitutes income and principal of the trust estate, the manner in
            which expenses and other charges shall be allocated between these accounts, and whether
            or not to establish reserves for depreciation or depletion, and to add undistributed income
            to principal.

                   (t)     Tax Elections. To exercise any tax option or election permitted by law as
            the Trustee determines, in its sole discretion, even though the effect is to treat
            beneficiaries hereunder differently, or to favor some at the expense of others. The
            Trustee may, but need not, make such compensating adjustments among beneficiaries
            with respect thereof as it deems appropriate considering the nature of the tax election and
            the amounts involved.

                                                   -22-
                                                                                             APP 051
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39            Page 95 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20         Entered 12/30/20 13:39:10         Page 60 of 111




                    (u)     Reliance. To rely upon any notice, certificate, affidavit, or other
            document or evidence believed by the Trustee to be genuine and accurate, in making any
            payment or distribution. The Trustee shall incur no liability for a disbursement or
            distribution made in good faith and without actual notice or knowledge of a changed
            condition or status affecting any person's interest in the trust or any other matter.

                    (v)    Commingling. To commingle and invest as one fund, or make joint
            investments with, the principal of two or more separate trusts established hereunder, with
            each trust having an undivided interest therein.

                    (w)     Division and Distribution. To make all allocations, distributions, or
            divisions contemplated by this Trust Agreement; to allocate, distribute and divide
            different kinds or disproportionate shares of property or undivided interests in property
            among the beneficiaries or trusts, in cash or in kind, or both, without regard to the income
            tax basis of specific property allocated to any beneficiary or trust, even though shares
            may as a result be composed differently, and to determine the value of any property so
            allocated, divided or distributed.

                    (x)     Withholding of Distribution. To withhold from distribution all or any part
            of the trust property as long as the Trustee, in its discretion, determines that such property
            may be subject to conflicting claims, to tax deficiencies, or to liabilities, contingent or
            otherwise, properly incurred in the administration of the trust.

                     (y)    Mineral Powers. To retain or acquire interests in oil, gas, or other mineral
            resources; to execute as to those interests any agreements, assignments, contracts, deeds,
            grants or leases for any term (even though the term may extend beyond the termination of
            the trust); to manage, control, operate, explore, mine, develop, or take any action for the
            production, recovery, sale, treatment, storage, or transportation of any such interest; to
            drill, rework, or recomplete wells of any type; to conduct or participate in secondary
            recovery operations; to enter into agreements for pooling or unitization; and to install,
            operate, or participate in the operation of any plant, mine, or other facility.

                     (z)      Environmental Hazards. To use and expend the trust income and principal
            to (i) take all appropriate action to prevent, identify, or respond to actual or threatened
            violations of any environmental law or regulation for which the Trustee may have
            responsibility, including the authority to conduct environmental assessments, audits, and
            site monitoring to determine compliance with any environmental law or regulation;
            (ii) take all appropriate remedial action to contain, cleanup, or remove any environmental
            hazard including a spill, release, discharge, or contamination, either on its own accord or
            in response to an actual or threatened violation of any environmental law or regulation;
            (iii) institute legal proceedings concerning environmental hazards or contest or settle
            legal proceedings brought by · any local, state, or federal agency concerned with
            environmental compliance, or by a private litigant; and (iv) comply with any local, state,
            or federal agency order or court order directing an assessment, abatement, or cleanup of
            any environmental hazards.



                                                     -23-
                                                                                              APP 052
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39         Page 96 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20         Entered 12/30/20 13:39:10        Page 61 of 111




                    (aa)    Miscellaneous Powers. Generally to do and perform any and all acts,
            things, or deeds which, in the discretion of the Trustee, may be necessary or proper for
            the protection, preservation, and promotion of the trust properties and estate.

              6.2    Division of Powers. The powers and duties granted under this Trust Agreement
      shall be divided among the Trustees as follows:

                    (a)     Administrative Trustee. The Administrative Trustee shall have the
            following exclusive duties, which shall all be carried out in the State of Delaware or such
            other jurisdiction as the Trustee shall, from time to time, select as the situs of the trust:

                          (i)    To maintain bank accounts, brokerage accounts and other custody
                   accounts which receive trust income and contributions and from which trust
                   expenditures and distributions are disbursed.

                          (ii)     To maintain storage of tangible personalty and evidence of
                   intangible trust property.

                           (iii)   To maintain trust records.

                          (iv)     To maintain an office for Trustee meetings and other trust
                   business.

                           (v)     To originate, facilitate and review trust accountings, reports and
                   other communications with the Settlor, any co-Trustees, beneficiaries and
                   unrelated third parties.

                          (vi)    To respond to inquiries concerning the trust from the Settlor, any
                   co-Trustees, beneficiaries and unrelated third parties.

                           (vii)   To execute documents with respect to trust account transactions.

                          (viii) To retain accountants, attorneys, investment counsel, agents and
                   other advisers in connection with the performance of its duties under this Section
                   6.2.

                  (b)   Independent Trustee. The Independent Trustee shall have all of the
            powers and duties specifically assigned to the Independent Trustee under this Trust
            Agreement. These powers may only be exercised by the Independent Trustee.

                   (c)     Family Trustee. The Family Trustee shall possess and exercise all of the
            powers and duties of the Trustee not specifically granted to the Administrative Trustee or
            the Independent Trustee under this Trust Agreement, including those specifically
            assigned to the Family Trustee. Without limiting the generality of the foregoing, the
            Family Trustee shall exercise all Trustee authority and have all Trustee responsibility
            with respect to the investment of the trust estate. If there is no Family Trustee serving,



                                                    -24-
                                                                                              APP 053
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 97 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10        Page 62 of 111




             however, all of the powers and duties of the Trustee, including those assigned to the
             Family Trustee, shall be exercised and discharged by the Independent Trustee.

              6.3    Merger of Trusts. If at any time a Trustee of any trust created pursuant to this
     Trust Agreement shall also be acting as Trustee of any other trust created by trust instrument or
     by will for the benefit of the same beneficiary or beneficiaries and upon substantially the same
     terms and conditions, the Trustee is authorized and empowered, if in the Trustee's discretion
     such action is in the best interest of the beneficiary or beneficiaries of the trust created hereunder,
     to transfer and merge all of the assets then held under such trust created pursuant to this Trust
     Agreement to and with such other trust and thereupon and thereby to terminate the trust created
     pursuant to this Trust Agreement. The Trustee is further authorized to accept the assets of the
     other trust which may be transferred to the Trustee of the trust created hereunder and to
     administer and distribute such assets and properties so transferred in accordance with the
     provisions of this Trust Agreement. If the component trusts differ as to contingent beneficiaries
     and the contingency occurs, the funds may be distributed in such shares as the Trustee, in the
     Trustee's sole discretion, shall deem necessary to create a fair ratio between the various sets of
     remaindermen. If any trust created in this Trust Agreement is merged with any trust created
     under any other instrument, such merged trust shall not continue beyond the date on which the
     earliest maximum term of the trusts so merged would, without regard to such merger, have been
     required to expire. Settler further directs that, as to any property at any time a part of any trust
     estate (including ·a ·merged trust) as to which under the laws of any state applicable to said
     property that trust is required to be terminated at any time prior to its normal termination date,
     the trust as to that particular property shall terminate at the time required by the laws of said
     state.

              6.4    Certain Powers and Rights Limited. Settler intends that the trust created under
      Section 3 .1 hereof shall not be included in Jim's gross estate for estate tax purposes unless the
      Independent Trustee grants Jim a general power of appointment pursuant to paragraph 3.l(d).
      All issues applicable to the trust shall be resolved accordingly.

              6.5     GST Inclusion Ratio. If property not having an inclusion ratio for purposes of the
      generation-skipping transfer tax equal to zero is directed to be added to a trust which has an
      inclusion ratio equal to zero, the Trustee may decline to make the addition and may, instead,
      administer the property as a separate trust with provisions identical to the trust having an
      inclusion ratio equal to zero. If property having an inclusion ratio for purposes of the
      generation-skipping transfer tax equal to zero is directed to be added to a trust which has an
      inclusion ratio not equal to zero, the Trustee may decline to make the addition and may, instead,
      administer the property as a separate trust with provisions identical to the trust having an
      inclusion ratio not equal to zero.

             6.6     Out-of-State Properties. If any trust property is situated in a jurisdiction in which
     the Trustee is unable or unwilling to act, the Trustee may appoint an ancillary trustee for such
     jurisdiction and may confer upon the ancillary trustee such powers and discretions, exercisable
     without court order, to act with respect to such property as the Trustee deems proper. The
     ancillary trustee shall be responsible to the Trustee for all property it administers. The Trustee



                                                      -25-
                                                                                                APP 054
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39            Page 98 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10         Page 63 of 111




      may pay the ancillary trustee reasonable compensation for its services and may absolve it from
      any requirement to furnish bond or other security.

              6. 7    Management of Real Property. The Family Trustee (or the Independent Trustee
      pursuant to Section 6.2(c) hereof), acting alone, shall make any and all decisions regarding: (i)
      the acquisition, retention and disposal of real estate; (ii) the operation, maintenance, repair,
      rehabilitation, alteration, construction, erection, improvement, or removal of any improvements
      on real estate; (iii) the subdivision of real estate; (iv) the granting of easements, giving of
      consents, and entering into contracts relating to real estate or its use; (v) the release or dedication
      of any interest in real estate; and (vi) the payment of taxes, utilities, and maintenance expenses
      attributable to real estate owned by any trust created hereunder. The Family Trustee (or the
      Independent Trustee pursuant to Section 6.2(c) hereof) may, in its discretion, either exercise such
      powers or appoint an ancillary trustee to exercise such powers. The Trustee may pay the
      ancillary trustee reasonable compensation for its services and may absolve it from any
      requirement to furnish bond or other security.

              6.8     No Court Supervision. The Trustee shall not be required to qualify before or be
      appointed by any court; nor shall the Trustee be required to obtain the order or approval of any
      court in the exercise of any power or discretion.

              6.9    Division of Trusts. The Trustee may divide any trust established by this Trust
      Agreement into two or more separate trusts as provided in this section. Settler exonerates the
      Trustee from any liability arising from the exercise or failure to exercise any powers granted
      herein, provided the Trustee acts in good faith.

                     (a)     Division and Funding of Separate Trusts. The• Trustee may divide any
             trust established by this Trust Agreement, at any time, into two or more separate trusts so
             that the generation-skipping transfer tax inclusion ratio as defined in Section 2642(a) of
             the Code for each trust shall be either zero or one. Any such division shall be
             accomplished in accordance with applicable regulations under Chapter 13 of the Code.

                      (b)      Administration of Separate Trusts. Such separate trusts shall have the
              identical provisions as the original trust. However, with respect to each separate trust, the
              Trustee may: (1) make different tax elections, (2) expend principal and exercise any
              other discretionary powers with respect to such separate trusts differently, (3) invest such
              separate trusts differently, and (4) take all other actions consistent with such trusts being
              separate trusts.

                     (c)     Powers of Appointment. The donee of any power of appointment with
             respect to a trust so divided may exercise such power of appointment differently with
             respect to the separate trusts created by the division.

              6.10 Limitation of Powers. The following limitations, affecting the administration of
      the trusts created hereunder, apply notwithstanding any other provision of this Trust Agreement.
      For purposes of this Section 6.10, the term "Settler" shall include any individual who contributes
      property to the Trustee to be added to the trust estate.


                                                       -26-
                                                                                                 APP 055
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39            Page 99 of
                                         146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20          Entered 12/30/20 13:39:10        Page 64 of 111




                     (a)      Support Duty. Distributions from the trust estate shall not be made which
             discharge, in whole or in part, the personal legal obligations of a Settlor or a Trustee from
             time to time existing, to support or educate any of the trust beneficiaries. When
             determining these legal obligations, the existence of this trust and funds made available
             by it shall not be taken into consideration.

                    (b)     Adequacy of Consideration. No party may, through purchase, exchange,
             or otherwise, deal with or dispose of the corpus or the income of the trust estate for less
             than adequate consideration in money or money's worth.

                   (c)    Insurance. The Trustee shall not apply trust property to the payment of
             premiums on an insurance policy on the life of a Settlor, the Trustee or a spouse of either
             ofthem.

                   (d)      Borrow. The Trustee shall not allow a Settlor to borrow trust principal or
             income, directly or indirectly, without adequate interest or security.

                    (e)    Substitute Property. The Trustee shall not allow a Settlor to reacquire or
             exchange any property of the trust estate by substituting other property with an equivalent
             value.

                     (f)     Vote. A Settlor, acting as a Trustee, shall not be entitled to vote, directly
             or indirectly, shares of stock of a controlled corporation, as defined under Section 2036 of
             the Code, which is held as part of the trust estate.

              6.11 Dealing with Fiduciaries. The Trustee may enter into any transaction with the
      Trustee or beneficiaries of the trusts created hereunder, acting in their individual or in another
      fiduciary capacity, or with any person or entity related to the Trustee or a beneficiary in any
      manner, if such transaction is otherwise authorized under this Trust Agreement. Without
      limiting the generality of the foregoing authorization, the Trustee may enter into any transaction
      otherwise authorized hereunder on behalf of any trust created hereunder even though the other
      party to the transaction is: a trust of which a beneficiary or Trustee under this Trust Agreement
      is a beneficiary or trustee, including, but not limited to, any trust established by this Trust
      Agreement; an estate of which a beneficiary or Trustee under this Trust Agreement is a
      representative or beneficiary; or a business or charitable corporation of which a beneficiary or
      Trustee under this Trust Agreement is a director, officer, employee, or owner.

                                                ARTICLE VII

                                            IRREVOCABILITY

             This Trust Agreement and each of its provisions may not be revoked, amended, or
      modified.




                                                     -27-
                                                                                              APP 056
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39             Page 100
                                       of 146
    Case 20-03195-sgj Doc 7-1 Filed 12/30/20            Entered 12/30/20 13:39:10         Page 65 of 111




                                                ARTICLE VIII

                                     MISCELLANEOUS PROVISIONS

             8.1     Applicable Law. The trust created under this Trust Agreement shall be deemed a
     Delaware trust and all matters pertaining to the validity, construction, and application of this
     Trust Agreement or to the administration of the trust created hereunder shall, in all respects, be
     governed by the laws of the State of Delaware. However, if the Trustee, in its sole discretion,
     determines that a change of situs would be beneficial to the purposes of the trust established by
     this Trust Agreement, the Trustee shall have the discretion and authority to change the situs of
     any such trust to another state. No change of situs shall be authorized herein, however, which
     would result in a termination of the trust for federal tax purposes. Furthermore, the Trustee shall
     not be entitled to change the situs of the trust to a jurisdiction that has a rule against perpetuities
     or similar rule which limits the period during which property can be held in trust. Any
     proceeding involving the Trust must be brought in the State of Delaware for so long as the situs
     of the Trust shall be the State of Delaware.

              8.2    Perpetuities Provision. The trust created hereunder shall be perpetual to the
     fullest extent permitted by Delaware law. If the trust created hereunder is deemed to be subject
     to the law of a jurisdiction that has a rule against perpetuities or similar rule which limits the
     period during which property can be held in trust, then such trust shall terminate in all events
     upon the expiration of the longest period the property may be held in trust under this Agreement
     under the law of such jurisdiction (including any application periods in gross, such as 110 years,
     360 years, or 1,000 years); provided, however, that if the jurisdiction has a rule against
     perpetuities or similar rule which applies only to certain types of property, such as real property,
     the provisions of this Section shall apply only to such property. If under the law of such
     jurisdiction the longest period that property may be held in trust is determined with reference to
     the death of the last survivor of a group of individuals in being upon the date of this Trust
     Agreement, those individuals shall consist of Jim and Jim's Descendants who are in being on the
     date of this Trust Agreement. Upon termination of a trust pursuant to the provisions of this
     Section 8.2, the Trustee shall distribute such trust to its income beneficiaries determined at the
     time of distribution. If at that time rights to income are not fixed by the terms of the trust,
     distribution shall be made to the persons to whom the Trustee may then distribute income, in
     proportions determined in the Trustee's discretion, exercised consistently with the trust's
     purposes.

             In the event any trust created hereunder owns real property, and if such real property is
     subject to a rule against perpetuities or similar rule which limits the period during which property
     can be held in trust, then the Trustee shall take such action as is necessary to avoid termination of
     the trust with respect to that real property interest including, without limitation, selling the real
     property or contributing the real property to a business entity in exchange for ownership interests
     in such entity to be owned by the trust.

             8.3   Gestation. A child in gestation who is born alive shall be considered a child in
     being throughout the period of gestation.



                                                      -28-
                                                                                                APP 057
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39            Page 101
                                       of 146
    Case 20-03195-sgj Doc 7-1 Filed 12/30/20            Entered 12/30/20 13:39:10        Page 66 of 111




             8.4  Survivorship. Any person must survive by thirty (30) days for a gift made in this
     Trust Agreement which directly or indirectly requires such person's survival of another to be
     effective.

              8.5     Release of Powers and Interests. Any person, including a beneficiary and a
     Trustee, shall have the power to disclaim, release, or restrict, irrevocably, in whole or in part, any
     interest, right, power, or discretion granted to such person with respect to any trust by signed
     instrument delivered to the Trustee, or in any other manner permitted by law. Any person
     designated or appointed as a Trustee may, prior to accepting the trust, by written instrument
     decline to accept any right, power, or discretion with respect to the trust and may accept the trust
     without such right, power, or discretion.

            8.6     Powers of Appointment.

                   (a)      Capacity in Which Exercisable. Every power of appointment granted to a
            beneficiary under this Trust Agreement is exercisable by that beneficiary in the
            beneficiary's individual capacity, notwithstanding the fact that the beneficiary may also
            be serving as a Trustee of the trust.

                     (b)     Manner of Appointment. Every power of appointment granted herein:
            (i) shall be personal to the donee of such power and may not be exercised on behalf of the
            donee by any other person, including an attorney-in-fact, a guardian, or any other court
            appointed representative, and (ii) may be exercised in whole or in part and in favor of one
            or more potential beneficiaries to the exclusion of others. Appointment may be outright
            or in further trust, with all provisions determined by the donee of the power, and may
            confer a power of appointment upon the beneficiary or others, if within the constraints
            imposed by any applicable rule against perpetuities and any other law which is applicable
            to the appointment.

                   (c)      Exercise of Inter Vivos Power. An inter vivos power of appointment
            granted in this Trust Agreement may be exercised only by a written instrument, executed
            and acknowledged by the donee and delivered to the Trustee during the donee's lifetime,
            which specifically refers to the power of appointment and expresses the intention to
            exercise it. If no such instrument is delivered to the Trustee during the donee's lifetime,
            upon the donee's death the Trustee may distribute the property subject to the power in the
            manner provided in this Trust Agreement for distribution in default of exercise.

                    (d)     Determination of the Exercise of a Testamentary Power. The Trustee may
            rely upon any instrument admitted to probate as a will or codicil in determining whether a
            testamentary power of appointment granted herein has been exercised. If no will or
            codicil is brought to the Trustee's attention within ninety (90) days of a death to indicate
            the exercise of a testamentary power, the Trustee may distribute the property subject to
            the power according to the terms herein provided for distribution in default of exercise.
            The Trustee will be protected from liability for its actions as authorized in this
            subsection (d), but this subsection does not affect a beneficiary's rights in the property
            subject to the power of appointment.


                                                      -29-
                                                                                                APP 058
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 102
                                       of 146
    Case 20-03195-sgj Doc 7-1 Filed 12/30/20          Entered 12/30/20 13:39:10       Page 67 of 111




                   (e)     Tax Consequences. The exercise of a power of appointment may have
            important tax consequences. The donee of any power of appointment should consult with
            counsel before exercising such power of appointment.

            8.7    Liability of Third Party. No person paying money or delivering property to the
     Trustee need see to the application of such money or property. No person dealing with the
     Trustee need inquire into the propriety of any transaction or the Trustee's authority to enter into
     and consummate the same.

             8.8    Use of Words. As used in this Trust Agreement, the masculine, feminine, and
     neuter gender, and the singular or plural of any word each includes the others unless the context
     indicates otherwise.

            8.9    Unenforceable Provision.      If any prov1s10n of this Trust Agreement is
     unenforceable, the remaining provisions shall be given effect, unless to do so would produce an
     unreasonable result.

            8.10 Titles, Headings, and Captions. All titles, headings, and captions used in this
     Trust Agreement have been included for administrative convenience only and should not be
     construed in interpreting this Trust Agreement.

             8.11 Counterpart Signatures. This document may be executed in counterparts, and all
     counterparts so executed shall constitute a single document, notwithstanding that the interested
     parties are not or may not be signatories to the original or to the same counterpart.

             8.12 Trust Name. The trusts established under Article II of this Trust Agreement,
     collectively, shall be known as the 11 The Dugaboy Investment Trust".

             IN WITNESS WHEREOF, the Settler, the Family Trustee and the Administrative
     Trustee have hereunto set their hands on the day and year first above written in multiple
     originals. The Trustees agree to administer the trust estate in accordance with the terms of this
     Trust Agreement. The Independent Trustee shall begin serving as such upon delivery of a
     written acknowledged instrument to the Family Trustee in accordance with Section 5.2 hereof.




                                                    -30-
                                                                                             APP 059
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                      Entered 08/17/21 17:00:39                       Page 103
                                       of 146
    Case 20-03195-sgj Doc 7-1 Filed 12/30/20       Entered 12/30/20 13:39:10                            Page 68 of 111




                                                flfJ~~,
                                                ANA
                                                        &1,
                                                        SCOTTBREA LT,Settlor


     STATE OF TEXAS             §
                                §
     COUNTY OF DALLAS           §

            BEFORE ME, the undersigned authority, on this day personally appeared DANA
     SCOTT BREAULT, as Settler, known to me to be the person whose name is subscribed to the
     foregoing Trust Agreement and acknowledged to me that she executed the same for the purposes
     and consideration therein expressed.




                                                        I       ,,,,..,,,,,,             RAVI IYER
                                                            li,~-~-'
                                                                 ~¥~?.%         Notary Public, State of :rexas
                                                            ~   (           .: § My Commission Expires
                                                            -::.:,;,,;•• .,-;;.~.f
                                                               ,✓,,,f,~1~\\\. .,
                                                                                        June 12, 2013




                                                 -31-
                                                                                                                 APP 060
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21           Entered 08/17/21 17:00:39                  Page 104
                                       of 146
    Case 20-03195-sgj Doc 7-1 Filed 12/30/20      Entered 12/30/20 13:39:10               Page 69 of 111




                                                                                          stee


     STATE OF TEXAS             §
                                §
     COUNTY OF DALLAS           §

            BEFORE ME, the undersigned authority, on this day personally appeared JAMES D.
     DONDERO, as Family Trustee, known to me to be the person whose name is subscribed to the
     foregoing Trust Agreement and acknowledged to me that he executed the same for the purposes
     and consideration therein expressed.

            GIVEN UNDER MY HAND AND SE




                                              Notary Public



                                                              MELINDA SLOANE
                                                          Notary Public, State of Texas
                                                            My Commission Expires
                                                              October 19, 2011




                                                -32-
                                                                                                 APP 061
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                   Entered 08/17/21 17:00:39          Page 105
                                       of 146
    Case 20-03195-sgj Doc 7-1 Filed 12/30/20        Entered 12/30/20 13:39:10           Page 70 of 111




                                                  COMlv10NWEALTH TRUST COMPANY,
                                                  Administrative Trustee




                                                  By:    ff1Na
                                                        N~:
                                                                    /i) ~ :4'.ioya_.J
                                                                  Cynth~. M. Brown
                                                        Title:    President



     STATE OF DELAWARE                     §
                                           §
     COUNTY OF NEW CASTLE                  §

              BEFORE       :ME, the undersigned authority on this   day personally appeared
     Cynthia D. M. Brown              President      known  to me to be the person arid officer
     whose name is subscribed to the foregoing instrument and acknowledged to me that he/she
     executed the same for the purposes and consideration therein expressed as the act of
     COMMONWEALTH TRUST COMPANY and in the capacity therein expressed.                   I) A 1'
                                                                                          November [f}i'LV
              GIVEN UNDER MY HAND AND SEAL OF OFFICE this                     15th   day of @o~ 2010.




      5480300v.6 47609/1




                                                   -33-
                                                                                              APP 062
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 106
                                        of 146
 Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 71 of 111




                    EXHIBIT 5
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21             Entered 08/17/21 17:00:39                         Page 107
                                       of 146
      Case 20-03195-sgj Doc 7-1 Filed 12/30/20
 JAMES DONDERO'S RELATED INTERESTS
                                                     Entered 12/30/20 13:39:10              Page 72 of 111

                                         Entity                           Relationship to Related Interest
 1905 Wylie LLC                                              Indirect   Control
 2006 Milam East Partners GP, LLC                            Indirect   Control
 2006 Milam East Partners, L.P.                              Indirect   Control
 201 Tarrant Partners, LLC                                   Indirect   Control
 2014 Corpus Weber Road LLC                                  Indirect   Control
 2014 Galveston Jones Drive, LLC                             Indirect   Control
 2325 Stemmons Holdco, LLC                                   Indirect   Control
 2325 Stemmons Hotel Partners, LLC                           Indirect   Control
 2325 Stemmons TRS, Inc.                                     Indirect   Control
 3801 Shenandoah, L.P.                                       Indirect   Control
 3820 Goar Park LLC                                          Indirect   Control
 401 Ame, L.P.                                               Indirect   Control
 4201 Locust, L.P.                                           Indirect   Control
 5833 Woodland, L.P.                                         Indirect   Control
 Aberdeen Loan Funding, Ltd.                                 Indirect   Control
 Acis Capital Management GP, LLC                             Indirect   Control
 Acis Capital Management, L.P.                               Indirect   Control
 Acis CLO 2013-1 Chemical Holdings, LLC                      Indirect   Control
 Acis CLO 2013-1 Ltd.                                        Indirect   Control
 Acis CLO 2013-2 Ltd.                                        Indirect   Control
 Acis CLO 2014-3 Chemical Holdings, LLC                      Indirect   Control
 Acis CLO 2014-3 Ltd                                         Indirect   Control
 Acis CLO 2014-4 Chemical Holdings, LLC                      Indirect   Control
 Acis CLO 2014-4 Ltd                                         Indirect   Control
 Acis CLO 2014-5 Chemical Holdings, LLC                      Indirect   Control
 Acis CLO 2014-5 Ltd                                         Indirect   Control
 Acis CLO 2015-6 Chemical Holdings, LLC                      Indirect   Control
 Acis CLO 2015-6 Ltd                                         Indirect   Control
 Acis CLO 2015-7 Ltd                                         Indirect   Control
 Acis CLO Management GP, LLC                                 Indirect   Control
 Acis CLO Management Holdings, L.P.                          Indirect   Control
 Acis CLO Management Intermediate Holdings I, LLC            Indirect   Control
 Acis CLO Management Intermediate Holdings II, LLC           Indirect   Control
 Acis CLO Management, LLC                                    Indirect   Control
 Acis CLO Value Fund II (Cayman), L.P.                       Indirect   Control
 Acis CLO Value Fund II Charitable DAF Ltd.                  Indirect   Control
 Acis CLO Value Fund II GP, LLC                              Indirect   Control
 Acis CLO Value Fund II Incentive Holdings, LLC              Indirect   Control
 Acis CLO Value Fund II, L.P.                                Indirect   Control
 Acis CLO Value Master Fund II, L.P.                         Indirect   Control
 Acis Funding GP, Ltd.                                       Indirect   Control
 Acis Funding, L.P.                                          Indirect   Control
 Acis Loan Funding, Ltd.                                     Indirect   Control
 AHC Riverside Villas, LLC                                   Indirect   Control
 Allenby, LLC                                                Indirect   Control
 Ashford at Feather Sound, LLC                               Indirect   Control
 Ashmore Property Holdings, LLC                              Indirect   Control
 Bandera Strategic Credit Partners I GP, LLC                 Indirect   Control
 Bandera Strategic Credit Partners I SLP GP, LLC             Indirect   Control
 Bandera Strategic Credit Partners I SLP, L.P.               Indirect   Control
 Bandera Strategic Credit Partners I, L.P.                   Indirect   Control
 BayVK R2 Lux S.A., SICAV-FIS - Highland                     Indirect   Control
 BB Votorantim Highland Infrastructure, LLC                  Indirect   Control
 BH Willowdale Manager, LLC                                  Indirect   Control
 Brentwood CLO, Ltd.                                         Indirect   Control
 Brentwood Investors Corp.                                   Indirect   Control
 Brentwood Panda Holdings, Ltd.                              Indirect   Control
 Bristol Bay Funding, LTD.                                   Indirect   Control
 BVP Property LLC                                            Indirect   Control
 Cabi Holdco GP, LLC                                         Indirect   Control
 Cabi Holdco I, Ltd.                                         Indirect   Control

                                                                                                    APP 063
                                                                                                             DOC 01698978
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21            Entered 08/17/21 17:00:39          Page 108
                                       of 146
        Case 20-03195-sgj DocEntity
                              7-1 Filed 12/30/20   Entered 12/30/20Relationship
                                                                    13:39:10to Related
                                                                                 Page     73 of 111
                                                                                       Interest
 Cabi Holdco, L.P.                                           Indirect   Control
 Camelback Residential Partners, LLC                         Indirect   Control
 Charitable DAF Fund, L.P.                                   Indirect   Control
 Charitable DAF GP, LLC                                      Indirect   Control
 Charitable DAF Holdco, Ltd                                  Indirect   Control
 Claymore Holdings, LLC                                      Indirect   Control
 CLO Holdco, Ltd.                                            Indirect   Control
 Corbusier, Ltd.                                             Indirect   Control
 Dallas Lease and Finance, L.P.                              Indirect   Control
 De Kooning, Ltd.                                            Indirect   Control
 DFA/BH Autumn Ridge, LLC                                    Indirect   Control
 DFA/BH Midtown, LLC                                         Indirect   Control
 Dolomiti, LLC                                               Indirect   Control
 DrugCrafters, L.P.                                          Indirect   Control
 Dugaboy Management, LLC                                     Indirect   Control
 Dugaboy Project Management GP, LLC                          Indirect   Control
 Eames, Ltd.                                                 Indirect   Control
 Eastland CLO, Ltd.                                          Indirect   Control
 Eastland Investors Corp.                                    Indirect   Control
 Emory Property Holdings, LLC                                Indirect   Control
 Empower Dallas Foundation, Inc.                             Indirect   Control
 Entegra Strat Superholdco, LLC                              Indirect   Control
 Entegra-DCF Superholdco, LLC                                Indirect   Control
 Entegra-FRO Holdco, LLC                                     Indirect   Control
 Entegra-FRO Superholdco, LLC                                Indirect   Control
 Entegra-Granite Bay Holdco, LLC                             Indirect   Control
 Entegra-HOCF Holdco, LLC                                    Indirect   Control
 Entegra-NHF Holdco, LLC                                     Indirect   Control
 Entegra-NHF Superholdco, LLC                                Indirect   Control
 Entegra-RCP Holdco, LLC                                     Indirect   Control
 Estates on Maryland Holdco, LLC                             Indirect   Control
 Estates on Maryland Owners SM, Inc.                         Indirect   Control
 Estates on Maryland Owners, LLC                             Indirect   Control
 Estates on Maryland, LLC                                    Indirect   Control
 Falcon E&P Five, LLC                                        Indirect   Control
 Falcon E&P Four Holdings, LLC                               Indirect   Control
 Falcon   E&P One, LLC                                       Indirect   Control
 Falcon   E&P Opportunities Fund, L.P.                       Indirect   Control
 Falcon   E&P Opportunities GP, LLC                          Indirect   Control
 Falcon   E&P Six, LLC                                       Indirect   Control
 Falcon   E&P Three, LLC                                     Indirect   Control
 Falcon   E&P Two, LLC                                       Indirect   Control
 Falcon   Four Midstream, LLC                                Indirect   Control
 Falcon   Four Upstream, LLC                                 Indirect   Control
 Falcon   Incentive Partners GP, LLC                         Indirect   Control
 Falcon   Incentive Partners, LP                             Indirect   Control
 Falcon Six Midstream, LLC                                   Indirect   Control
 Flamingo Vegas Holdco, LLC                                  Indirect   Control
 FRBH Abbington, LLC                                         Indirect   Control
 FRBH Arbors, LLC                                            Indirect   Control
 FRBH Beechwood, LLC                                         Indirect   Control
 FRBH Cl Residential, LLC                                    Indirect   Control
 FRBH Courtney Cove, LLC                                     Indirect   Control
 FRBH CP, LLC                                                Indirect   Control
 FRBH   Duck Creek, LLC                                      Indirect   Control
 FRBH   Eaglecrest, LLC                                      Indirect   Control
 FRBH   Edgewater JV, LLC                                    Indirect   Control
 FRBH   Edgewater Owner, LLC                                 Indirect   Control
 FRBH   Frederick, LLC                                       Indirect   Control
 FRBH   JAX-TPA, LLC                                         Indirect   Control
 FRBH   Nashville Residential, LLC                           Indirect   Control
 FRBH   Regatta Bay, LLC                                     Indirect   Control
 FRBH   Sabal Park, LLC                                      Indirect   Control
 FRBH   Silverbrook, LLC                                     Indirect   Control
                                                                                        APP 064
                                                                                              DOC 01698978
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21            Entered 08/17/21 17:00:39          Page 109
                                       of 146
      Case 20-03195-sgj DocEntity
                            7-1 Filed 12/30/20     Entered 12/30/20Relationship
                                                                    13:39:10to Related
                                                                                 Page     74 of 111
                                                                                       Interest
 FRBH Timberglen, LLC                                        Indirect   Control
 FRBH Toscana, LLC                                           Indirect   Control
 FRBH Willow Grove, LLC                                      Indirect   Control
 FRBH Woodbridge, LLC                                        Indirect   Control
 Freedom Cl Residential, LLC                                 Indirect   Control
 Freedom Duck Creek, LLC                                     Indirect   Control
 Freedom Edgewater, LLC                                      Indirect   Control
 Freedom JAX-TPA Residential, LLC                            Indirect   Control
 Freedom La Mirage, LLC                                      Indirect   Control
 Freedom LHV LLC                                             Indirect   Control
 Freedom Lubbock LLC                                         Indirect   Control
 Freedom Miramar Apartments, LLC                             Indirect   Control
 Freedom Miramar SM, Inc.                                    Indirect   Control
 Freedom Overlook Manor, LLC                                 Indirect   Control
 Freedom Regatta Bay, LLC                                    Indirect   Control
 Freedom Sandstone, LLC                                      Indirect   Control
 Freedom Willowdale, LLC                                     Indirect   Control
 G-LA Resorts Holdings LLC                                   Indirect   Control
 Gardens of Denton II, L.P.                                  Indirect   Control
 Gardens of Denton Ill, L.P.                                 Indirect   Control
 Gleneagles CLO, Ltd.                                        Indirect   Control
 Governance Re, Ltd.                                         Indirect   Control
 Governance, Ltd.                                            Indirect   Control
 Granite Bay Advisors GP, LLC                                Indirect   Control
 Granite Bay Advisors, L.P.                                  Indirect   Control
 Granite Bay Long/Short Credit Fund, L.P.                    Indirect   Control
 Granite Bay Long/Short Credit Fund, Ltd.                    Indirect   Control
 Granite Bay Long/Short Credit GP, LLC                       Indirect   Control
 Granite Bay Long/Short Credit Master Fund, L.P.             Indirect   Control
 Grayson CLO, Ltd.                                           Indirect   Control
 Grayson Investors Corp.                                     Indirect   Control
 Greenbriar CLO, Ltd.                                        Indirect   Control
 Gunwale LLC                                                 Indirect   Control
 Hammark Holdings LLC                                        Indirect   Control
 Harko, LLC                                                  Indirect   Control
 Haygood, LLC                                                Indirect   Control
 HCBH 11611 Ferguson, LLC                                    Indirect   Control
 HCBH Buffalo Pointe II, LLC                                 Indirect   Control
 HCBH Buffalo Pointe, LLC                                    Indirect   Control
 HCBH Hampton Woods SM, Inc.                                 Indirect   Control
 HCBH Hampton Woods, LLC                                     Indirect   Control
 HCBH Overlook SM, Inc.                                      Indirect   Control
 HCBH Overlook, LLC                                          Indirect   Control
 HCBH Rent Investors, LLC                                    Indirect   Control
 HCM Holdco, LLC                                             Indirect   Control
 HCM Park West Guarantor, LLC                                Indirect   Control
 HCM Park West Office, LLC                                   Indirect   Control
 HCMS Falcon GP, LLC                                         Indirect   Control
 HCMS Falcon, LP.                                            Indirect   Control
 HCO Holdings, LLC                                           Indirect   Control
 HCOF Preferred Holdings, LP                                 Indirect   Control
 HCOF Preferred Holdings, Ltd.                               Indirect   Control
 HCRE Addison, LLC                                           Indirect   Control
 HCRE Hotel Partner, LLC                                     Indirect   Control
 HCRE Las Colinas, LLC                                       Indirect   Control
 HCRE Partners, LLC                                          Indirect   Control
 HCRE Plano, LLC                                             Indirect   Control
 HCREF-1 Holding Corp.                                       Indirect   Control
 HCREF-11 Holding Corp.                                      Indirect   Control
 HCREF-111 Holding Corp.                                     Indirect   Control
 HCREF-IV Holding Corp.                                      Indirect   Control
 HCREF-IX Holding Corp.                                      Indirect   Control
 HCREF-V Holding Corp.                                       Indirect   Control
 HCREF-VI Holding Corp.                                      Indirect   Control
                                                                                        APP 065
                                                                                              DOC 01698978
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                               Entered 08/17/21 17:00:39        Page 110
                                       of 146
      Case 20-03195-sgj DocEntity
                            7-1 Filed 12/30/20                      Entered 12/30/20Relationship
                                                                                     13:39:10to Related
                                                                                                  Page     75 of 111
                                                                                                        Interest
 HCREF-VII Holding Corp.                                                      Indirect   Control
 HCREF-VIII Holding Corp.                                                     Indirect   Control
 HCREF-XI Holding Corp.                                                       Indirect   Control
 HCREF-XII Holding Corp.                                                      Indirect   Control
 HCREP WP, LLC                                                                Indirect   Control
 HCSLR Camelback Investors (Cayman), Ltd.                                     Indirect   Control
 HCSLR Camelback Investors, LLC                                               Indirect   Control
 HCSLR Camelback, LLC                                                         Indirect   Control
 HCT Holdco 2, Ltd.                                                           Indirect   Control
 HE Capital 232 Phase I Property, LLC                                         Indirect   Control
 HE Capital 232 Phase I, LLC                                                  Indirect   Control
 HE Capital Asante, LLC                                                       Indirect   Control
 HE Capital Fox Trails, LLC                                                   Indirect   Control
 HE Capital KR, LLC                                                           Indirect   Control
 HE Capital, LLC                                                              Indirect   Control
 HE CLO Holdco, LLC                                                           Indirect   Control
 HE Mezz Fox Trails, LLC                                                      Indirect   Control
 HE Mezz KR, LLC                                                              Indirect   Control
 HE Peoria Place Property, LLC                                                Indirect   Control
 HE Peoria Place, LLC                                                         Indirect   Control
 Heron Pointe Investors, LLC                                                  Indirect   Control
 Hewett's Island CLO I-R, Ltd.                                                Indirect   Control
 HFP Asset Funding II, Ltd.                                                   Indirect   Control
 HFP Asset Funding Ill, Ltd.                                                  Indirect   Control
 HFP COO Construction Corp.                                                   Indirect   Control
 HFP GP, LLC                                                                  Indirect   Control
 Hibiscus HoldCo, LLC                                                         Indirect   Control
 Highland - First Foundation Income Fund                                      Indirect   Control
 Highland 401(k) Plan                                                         Indirect   Control
 Highland Acquisition Corporation                                             Indirect   Control
 Highland Argentina Regional Opportunity Fund, Ltd. (fka MBA Latin America    Indirect   Control
 Opportunity Fund, Ltd.)
 Highland Brasil, LLC                                                         Indirect   Control
 Highland Capital Brasil Gestora de Recursos                                  Indirect   Control
 Highland Capital Funds Distributor, Inc.                                     Indirect   Control
 Highland Capital Healthcare Advisors GP, LLC                                 Indirect   Control
 Highland Capital Healthcare Advisors, LP.                                    Indirect   Control
 Highland Capital Loan Fund, LP.                                              Indirect   Control
 Highland Capital Loan GP, LLC                                                Indirect   Control
 Highland Capital Management (Singapore) Pte Ltd                              Indirect   Control
 Highland Capital Management AG                                               Indirect   Control
 Highland Capital Management Fund Advisors, LP.                               Indirect   Control
 Highland Capital Management Korea Limited                                    Indirect   Control
 Highland Capital Management Latin America, LP.                               Indirect   Control
 Highland Capital Management Multi-Strategy Insurance Dedicated Fund, LP.     Indirect   Control
 Highland Capital Management Partners Charitable Trust #1                     Indirect   Control
 Highland Capital Management Services, Inc.                                   Indirect   Control
 Highland Capital Management, LP.                                             Indirect   Control
 Highland Capital Management, LP. Charitable Fund                             Indirect   Control
 Highland Capital Management, LP. Retirement Plan and Trust                   Indirect   Control
 Highland Capital Multi-Strategy Fund, LP                                     Indirect   Control
 Highland Capital of New York, Inc.                                           Indirect   Control
 Highland Capital Real Estate Fund GP, LLC                                    Indirect   Control
 Highland Capital Real Estate Fund, LP.                                       Indirect   Control
 Highland Capital Special Allocation, LLC                                     Indirect   Control
 Highland COO Holding Company                                                 Indirect   Control
 Highland COO Opportunity Fund GP, LP.                                        Indirect   Control
 Highland COO Opportunity Fund, LP.                                           Indirect   Control
 Highland COO Opportunity Fund, Ltd.                                          Indirect   Control
 Highland COO Opportunity GP, LLC                                             Indirect   Control
 Highland COO Opportunity Master Fund, LP.                                    Indirect   Control
 Highland CLO Gaming Holdings, LLC                                            Indirect   Control
 Highland Commingled Holding Company                                          Indirect   Control
 Highland Credit Opportunities COO Asset Holdings GP, Ltd.                    Indirect   Control
                                                                                                         APP 066
                                                                                                               DOC 01698978
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                    Entered 08/17/21 17:00:39          Page 111
                                       of 146
      Case 20-03195-sgj DocEntity
                            7-1 Filed 12/30/20             Entered 12/30/20Relationship
                                                                            13:39:10to Related
                                                                                         Page     76 of 111
                                                                                               Interest
 Highland Credit Opportunities CDO Asset Holdings, L.P.              Indirect   Control
 Highland Credit Opportunities CDO Financing, LLC                    Indirect   Control
 Highland Credit Opportunities CDO, Ltd.                             Indirect   Control
 Highland Credit Opportunities Holding Corporation                   Indirect   Control
 Highland Credit Opportunities Japanese Feeder Sub-Trust             Indirect   Control
 Highland Credit Strategies Fund, L.P.                               Indirect   Control
 Highland Credit Strategies Fund, Ltd.                               Indirect   Control
 Highland Credit Strategies Holding Corporation                      Indirect   Control
 Highland Credit Strategies Master Fund, L.P.                        Indirect   Control
 Highland Dallas Foundation, Inc.                                    Indirect   Control
 Highland Diversified Credit Fund GP, L.P.                           Indirect   Control
 Highland Diversified Credit Fund, L.P.                              Indirect   Control
 Highland Diversified Credit GP, LLC                                 Indirect   Control
 Highland Employee Retention Assets LLC                              Indirect   Control
 Highland Energy Holdings, LLC                                       Indirect   Control
 Highland Energy MLP Fund                                            Indirect   Control
 Highland ERA Management, LLC                                        Indirect   Control
 Highland Financial Corp.                                            Indirect   Control
 Highland Financial Partners, L.P.                                   Indirect   Control
 Highland Fixed Income Fund                                          Indirect   Control
 Highland Floating Rate Opportunities Fund                           Indirect   Control
 Highland Fund Holdings, LLC                                         Indirect   Control
 Highland Funds I                                                    Indirect   Control
 Highland Funds II                                                   Indirect   Control
 Highland GAF Chemical Holdings, LLC                                 Indirect   Control
 Highland Gemini Program (Castor), L.P.                              Indirect   Control
 Highland Gemini Program (Pollux), L.P.                              Indirect   Control
 Highland Gemini Program , L.P.                                      Indirect   Control
 Highland Gemini Program GP, LLC                                     Indirect   Control
 Highland General Partner, LP                                        Indirect   Control
 Highland Global Allocation Fund                                     Indirect   Control
 Highland GP Holdings, LLC                                           Indirect   Control
 Highland iBoxx Senior Loan ETF                                      Indirect   Control
 Highland Kansas City Foundation, Inc.                               Indirect   Control
 Highland Latin America Consulting, Ltd.                             Indirect   Control
 Highland Latin America GP, Ltd.                                     Indirect   Control
 Highland Latin America LP, Ltd.                                     Indirect   Control
 Highland Legacy Limited                                             Indirect   Control
 Highland LF Chemical Holdings, LLC                                  Indirect   Control
 Highland Life Settlement Program, LP                                Indirect   Control
 Highland Loan Fund, Ltd.                                            Indirect   Control
 Highland Loan Funding V, Ltd.                                       Indirect   Control
 Highland Loan Master Fund, L.P.                                     Indirect   Control
 Highland Long/Short Equity Fund                                     Indirect   Control
 Highland Long/Short Healthcare Fund                                 Indirect   Control
 Highland LS GP, LLC                                                 Indirect   Control
 Highland Marcal Holding, Inc.                                       Indirect   Control
 Highland Merger Arbitrage Fund                                      Indirect   Control
 Highland Multi Strategy Credit Fund GP, L.P.                        Indirect   Control
 Highland Multi Strategy Credit Fund, L.P.                           Indirect   Control
 Highland Multi Strategy Credit Fund, Ltd.                           Indirect   Control
 Highland Multi Strategy Credit GP, LLC                              Indirect   Control
 Highland Multi-Strategy Fund GP, LLC                                Indirect   Control
 Highland Multi-Strategy Fund GP, LP                                 Indirect   Control
 Highland Multi-Strategy IDF GP, LLC                                 Indirect   Control
 Highland Multi-Strategy Master Fund, LP                             Indirect   Control
 Highland Multi-Strategy Onshore Master SubFund II, LLC              Indirect   Control
 Highland Multi-Strategy Onshore Master Subfund, LLC                 Indirect   Control
 Highland Offshore Partners, L.P.                                    Indirect   Control
 Highland Opportunistic Credit Fund                                  Indirect   Control
 Highland Park CDO 1, Ltd.                                           Indirect   Control
 Highland Premier Growth Equity Fund                                 Indirect   Control
 Highland Prometheus Feeder Fund I, L.P.                             Indirect   Control
 Highland Prometheus Feeder Fund II, L.P.                            Indirect   Control
                                                                                                APP 067
                                                                                                      DOC 01698978
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39          Page 112
                                       of 146
       Case 20-03195-sgj DocEntity
                             7-1 Filed 12/30/20        Entered 12/30/20Relationship
                                                                        13:39:10to Related
                                                                                     Page     77 of 111
                                                                                           Interest
 Highland Prometheus Master Fund, LP.                            Indirect   Control
 Highland Receivables Finance I, LLC                             Indirect   Control
 Highland Restoration Capital Partners GP, LLC                   Indirect   Control
 Highland Restoration Capital Partners Master, LP.               Indirect   Control
 Highland Restoration Capital Partners Offshore, LP.             Indirect   Control
 Highland Restoration Capital Partners, LP.                      Indirect   Control
 Highland Santa Barbara Foundation, Inc.                         Indirect   Control
 Highland Select Equity Fund GP, L.P.                            Indirect   Control
 Highland Select Equity Fund, LP.                                Indirect   Control
 Highland Select Equity GP, LLC                                  Indirect   Control
 Highland Select Equity Master Fund, LP.                         Indirect   Control
 Highland Small-Cap Equity Fund                                  Indirect   Control
 Highland Special Opportunities Holding Company                  Indirect   Control
 Highland SunBridge GP, LLC                                      Indirect   Control
 Highland Tax-Exempt Fund                                        Indirect   Control
 Highland TCI Holding Company, LLC                               Indirect   Control
 Highland Total Return Fund                                      Indirect   Control
 Highland's Roads Land Holding Company, LLC                      Indirect   Control
 Hirst, Ltd.                                                     Indirect   Control
 HMCF IB Investors, LLC                                          Indirect   Control
 HMCF PB Investors, LLC                                          Indirect   Control
 HMCF RV Investors, LLC                                          Indirect   Control
 Hockney, Ltd.                                                   Indirect   Control
 HRT North Atlanta, LLC                                          Indirect   Control
 HRT Timber Creek, LLC                                           Indirect   Control
 HRTBH Arbors, LLC                                               Indirect   Control
 HRTBH Knolls, LLC                                               Indirect   Control
 HRTBH North Atlanta, LLC                                        Indirect   Control
 HRTBH Timber Creek, LLC                                         Indirect   Control
 HRTBH Wood Bridge, LLC                                          Indirect   Control
 HRTBH Wood Station, LLC                                         Indirect   Control
 HWS Investors Holdco, LLC                                       Indirect   Control
 Jewelry Ventures I, LLC                                         Indirect   Control
 JMIJM, LLC                                                      Indirect   Control
 Keelhaul LLC                                                    Indirect   Control
 Kuilima Montalban Holdings, LLC                                 Indirect   Control
 Kuilima Resort Holdco, LLC                                      Indirect   Control
 Las Vegas Land Holdings, LLC                                    Indirect   Control
 Lautner, Ltd.                                                   Indirect   Control
 Liberty Cayman Holdings, Ltd.                                   Indirect   Control
 Liberty CLO Holdco, Ltd.                                        Indirect   Control
 Liberty CLO, Ltd.                                               Indirect   Control
 Life Settlements Prospects GP, LLC                              Indirect   Control
 Life Settlements Prospects, LP.                                 Indirect   Control
 LM Houston Apartments, LLC                                      Indirect   Control
 Longhorn Credit Funding, LLC                                    Indirect   Control
 Maple Avenue Holdings, LLC                                      Indirect   Control
 Markham Fine Jewelers, LP.                                      Indirect   Control
 Meritage Residential Partners, LLC                              Indirect   Control
 MGM Studios Holdco, Ltd.                                        Indirect   Control
 ML CLO XIX Sterling (Cayman), Ltd.                              Indirect   Control
 NCI Apache Trail LLC                                            Indirect   Control
 NCI Assets Holding Company LLC                                  Indirect   Control
 NCI Country Club LLC                                            Indirect   Control
 NCI Fort Worth Land LLC                                         Indirect   Control
 NCI Front Beach Road LLC                                        Indirect   Control
 NCI Minerals LLC                                                Indirect   Control
 NCI Royce City Land LLC                                         Indirect   Control
 NCI Stewart Creek LLC                                           Indirect   Control
 NCI Storage, LLC                                                Indirect   Control
 Neutra, Ltd.                                                    Indirect   Control
 Nevada Land Group, LLC                                          Indirect   Control
 New Jersey Tissue Company Holdco, LLC                           Indirect   Control
 NexBank Capital Trust I                                         Indirect   Control
                                                                                            APP 068
                                                                                                  DOC 01698978
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                     Entered 08/17/21 17:00:39          Page 113
                                       of 146
      Case 20-03195-sgj DocEntity
                            7-1 Filed 12/30/20              Entered 12/30/20Relationship
                                                                             13:39:10to Related
                                                                                          Page     78 of 111
                                                                                                Interest
 NexBank Capital, Inc.                                                Indirect   Control
 NexBank Land Advisors, Inc.                                          Indirect   Control
 NexBank Securities, Inc.                                             Indirect   Control
 NexBank SSB                                                          Indirect   Control
 NexBank Title, Inc. (dba NexVantage Title Services)                  Indirect   Control
 NexPoint Advisors GP, LLC                                            Indirect   Control
 NexPoint Advisors, LP.                                               Indirect   Control
 NexPoint Capital, Inc.                                               Indirect   Control
 NexPoint Credit Strategies Fund                                      Indirect   Control
 NexPoint Discount Yield Fund                                         Indirect   Control
 NexPoint Energy and Materials Opportunities Fund                     Indirect   Control
 NexPoint Healthcare Opportunities Fund                               Indirect   Control
 NexPoint Hospitality Trust, Inc.                                     Indirect   Control
 NexPoint Hospitality, LP.                                            Indirect   Control
 NexPoint Latin American Opportunities Fund                           Indirect   Control
 NexPoint Merger Arbitrage Fund                                       Indirect   Control
 NexPoint Multifamily Capital Trust, Inc.                             Indirect   Control
 NexPoint Multifamily Operating Partnership, LP.                      Indirect   Control
 NexPoint Opportunistic Credit Fund                                   Indirect   Control
 NexPoint Real Estate Advisors GP, LLC                                Indirect   Control
 NexPoint Real Estate Advisors II, LP.                                Indirect   Control
 NexPoint Real Estate Advisors Ill, LP.                               Indirect   Control
 NexPoint Real Estate Advisors, LP.                                   Indirect   Control
 NexPoint Real Estate Capital, LLC                                    Indirect   Control
 NexPoint Real Estate Opportunities LLC                               Indirect   Control
 NexPoint Real Estate Strategies Fund                                 Indirect   Control
 NexPoint Residential Trust Inc.                                      Indirect   Control
 NexPoint Residential Trust Operating Partnership GP, LLC             Indirect   Control
 NexPoint Residential Trust Operating Partnership, LP.                Indirect   Control
 NexWash on 380 LLC                                                   Indirect   Control
 NHF CCD, Inc.                                                        Indirect   Control
 NLA Assets LLC                                                       Indirect   Control
 NMRT TRS, Inc.                                                       Indirect   Control
 Northland Floresta, LLC                                              Indirect   Control
 NREA Casa Investors, LLC                                             Indirect   Control
 NREA Gardens DST Manager, LLC                                        Indirect   Control
 NREA Gardens Investment Co, LLC                                      Indirect   Control
 NREA Gardens Leaseco Manager, LLC                                    Indirect   Control
 NREA Gardens Leaseco, LLC                                            Indirect   Control
 NREA Gardens Springing LLC                                           Indirect   Control
 NREA Gardens Springing Manager, LLC                                  Indirect   Control
 NREA Gardens, DST                                                    Indirect   Control
 NREA Keystone Investors, LLC                                         Indirect   Control
 NREA SOV Investors, LLC                                              Indirect   Control
 NREC AR Investors, LLC                                               Indirect   Control
 NREC BM Investors, LLC                                               Indirect   Control
 NREC BP Investors, LLC                                               Indirect   Control
 NREC EAH Investors, LLC                                              Indirect   Control
 NREC HG Investors, LLC                                               Indirect   Control
 NREC Latitude Investors, LLC                                         Indirect   Control
 NREC Latitude Investors, LLC                                         Indirect   Control
 NREC MOM, LLC                                                        Indirect   Control
 NREC Nashville Investors, LLC                                        Indirect   Control
 NREC NF Investors, LLC                                               Indirect   Control
 NREC Richmond Investors, LLC                                         Indirect   Control
 NREC VAH Investors, LLC                                              Indirect   Control
 NREC WO Investors, LLC                                               Indirect   Control
 NREC WW Investors, LLC                                               Indirect   Control
 NREC YC Investors, LLC                                               Indirect   Control
 NRESF REIT Sub, LLC                                                  Indirect   Control
 NXRT AZ2, LLC                                                        Indirect   Control
 NXRT Barrington Mill, LLC                                            Indirect   Control
 NXRT Bayberry, LLC                                                   Indirect   Control
 NXRT Cornerstone, LLC                                                Indirect   Control
                                                                                                 APP 069
                                                                                                       DOC 01698978
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21           Entered 08/17/21 17:00:39          Page 114
                                       of 146
      Case 20-03195-sgj DocEntity
                            7-1 Filed 12/30/20    Entered 12/30/20Relationship
                                                                   13:39:10to Related
                                                                                Page     79 of 111
                                                                                      Interest
 NXRT H2 TRS, LLC                                           Indirect   Control
 NXRT Hollister TRS LLC                                     Indirect   Control
 NXRT Hollister, LLC                                        Indirect   Control
 NXRT McMillan, LLC                                         Indirect   Control
 NXRT Nashville Residential, LLC                            Indirect   Control
 NXRT North Dallas 3, LLC                                   Indirect   Control
 NXRT Old Farm, LLC                                         Indirect   Control
 NXRT Radbourne Lake, LLC                                   Indirect   Control
 NXRT Rockledge, LLC                                        Indirect   Control
 NXRT Rockledge, LLC                                        Indirect   Control
 NXRT Sabal Palms, LLC                                      Indirect   Control
 NXRT Steeplechase, LLC                                     Indirect   Control
 NXRT Stone Creek, LLC                                      Indirect   Control
 NXRT Vanderbilt, LLC                                       Indirect   Control
 NXRTBH AZ2, LLC                                            Indirect   Control
 NXRTBH Barrington Mill Owner, LLC                          Indirect   Control
 NXRTBH Barrington Mill SM, Inc.                            Indirect   Control
 NXRTBH Barrington Mill, LLC                                Indirect   Control
 NXRTBH Bayberry, LLC                                       Indirect   Control
 NXRTBH Cityview, LLC                                       Indirect   Control
 NXRTBH Colonnade, LLC                                      Indirect   Control
 NXRTBH Cornerstone Owner, LLC                              Indirect   Control
 NXRTBH Cornerstone, LLC                                    Indirect   Control
 NXRTBH Dana Point SM, Inc.                                 Indirect   Control
 NXRTBH Dana Point, LLC                                     Indirect   Control
 NXRTBH Foothill SM, Inc.                                   Indirect   Control
 NXRTBH Foothill, LLC                                       Indirect   Control
 NXRTBH Heatherstone SM, Inc.                               Indirect   Control
 NXRTBH Heatherstone, LLC                                   Indirect   Control
 NXRTBH Hollister Tenant, LLC                               Indirect   Control
 NXRTBH Hollister, LLC                                      Indirect   Control
 NXRTBH Madera SM, Inc.                                     Indirect   Control
 NXRTBH Madera, LLC                                         Indirect   Control
 NXRTBH McMillan, LLC                                       Indirect   Control
 NXRTBH North Dallas 3, LLC                                 Indirect   Control
 NXRTBH Old Farm II, LLC                                    Indirect   Control
 NXRTBH Old Farm Tenant, LLC                                Indirect   Control
 NXRTBH Old Farm, LLC                                       Indirect   Control
 NXRTBH Radbourne Lake, LLC                                 Indirect   Control
 NXRTBH Rockledge, LLC                                      Indirect   Control
 NXRTBH Rockledge, LLC                                      Indirect   Control
 NXRTBH Sabal Palms, LLC                                    Indirect   Control
 NXRTBH Steeplechase, LLC                                   Indirect   Control
 NXRTBH Stone Creek, LLC                                    Indirect   Control
 NXRTBH Vanderbilt, LLC                                     Indirect   Control
 NXRTBH Versailles SM, Inc.                                 Indirect   Control
 NXRTBH Versailles, LLC                                     Indirect   Control
 Off-the-Strip Land Holding Company, LLC                    Indirect   Control
 Oldenburg, Ltd.                                            Indirect   Control
 Pam Capital Funding GP Co. Ltd.                            Indirect   Control
 Pam Capital Funding, LP.                                   Indirect   Control
 Park Central Residential, LLC                              Indirect   Control
 Park West 1700 Valley View Holdco, LLC                     Indirect   Control
 Park West 2021 Valley View Holdco, LLC                     Indirect   Control
 Park West Holdco, LLC                                      Indirect   Control
 Park West Portfolio Holdco, LLC                            Indirect   Control
 PCMG Trading Partners XXIII, LP.                           Indirect   Control
 Penant Management GP, LLC                                  Indirect   Control
 Penant Management LP                                       Indirect   Control
 PensionDanmark Pensionsforsikringsaktieselskab             Indirect   Control
 Pharmacy Ventures I, LLC                                   Indirect   Control
 Pharmacy Ventures II, LLC                                  Indirect   Control
 Pollack, Ltd.                                              Indirect   Control
 PWMl Holdings, LLC                                         Indirect   Control
                                                                                       APP 070
                                                                                             DOC 01698978
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39          Page 115
                                       of 146
       Case 20-03195-sgj DocEntity
                             7-1 Filed 12/30/20        Entered 12/30/20Relationship
                                                                        13:39:10to Related
                                                                                     Page     80 of 111
                                                                                           Interest
 PWMl, LLC                                                       Indirect   Control
 Radco NREC Bay Park Holdings, LLC                               Indirect   Control
 Ramarim, LLC                                                    Indirect   Control
 Red River CLO, Ltd.                                             Indirect   Control
 Red River Investors Corp.                                       Indirect   Control
 Restoration Funding CLO, Ltd.                                   Indirect   Control
 Richmond Cummins, LP                                            Indirect   Control
 Rockwall CDO II Ltd.                                            Indirect   Control
 Rockwall CDO II Panda Holdings, Ltd.                            Indirect   Control
 Rockwall CDO, Ltd.                                              Indirect   Control
 Rockwall Investors Corp.                                        Indirect   Control
 Rothko, Ltd.                                                    Indirect   Control
 RTT Hollister, LLC                                              Indirect   Control
 RTT Rockledge, LLC                                              Indirect   Control
 Rundberg Residential Partners, LLC                              Indirect   Control
 Sevilla Residential Partners, LLC                               Indirect   Control
 Southfork Cayman Holdings, Ltd.                                 Indirect   Control
 Southfork CLO, Ltd.                                             Indirect   Control
 Specialty Financial Products Limited                            Indirect   Control
 Spiritus Life, Inc.                                             Indirect   Control
 Starck, Ltd.                                                    Indirect   Control
 Sterling Capital Long/Short Equity Fund                         Indirect   Control
 Stonebridge-Highland Healthcare Private Equity Fund             Indirect   Control
 Strand Advisors Ill, Inc.                                       Indirect   Control
 Strand Advisors IV, LLC                                         Indirect   Control
 Strand Advisors IX, LLC                                         Indirect   Control
 Strand Advisors V, LLC                                          Indirect   Control
 Strand Advisors XIII, LLC                                       Indirect   Control
 Strand Advisors XVI, Inc.                                       Indirect   Control
 Strand Advisors, Inc.                                           Indirect   Control
 Stratford CLO, Ltd.                                             Indirect   Control
 SV TIC Residential Partners, LLC                                Indirect   Control
 The Dondero Insurance Rabbi Trust                               Indirect   Control
 The Dugaboy Investment Trust                                    Indirect   Control
 The Get Good Non-Exempt Trust No. 1                             Indirect   Control
 The Get Good Non-Exempt Trust No. 2                             Indirect   Control
 The Get Good Trust                                              Indirect   Control
 The SLHC Trust                                                  Indirect   Control
 Thread 55, LLC                                                  Indirect   Control
 Tihany, Ltd.                                                    Indirect   Control
 Triple R Eastwood Holdings, LLC                                 Indirect   Control
 Valhalla CLO, Ltd.                                              Indirect   Control
 VB Holding, LLC                                                 Indirect   Control
 Venue at Home Town, LTD.                                        Indirect   Control
 Wake LV Holdings II, Ltd.                                       Indirect   Control
 Wake LV Holdings, Ltd.                                          Indirect   Control
 Walter Holdco GP, LLC                                           Indirect   Control
 Walter Holdco I, Ltd.                                           Indirect   Control
 Walter Holdco, LP.                                              Indirect   Control
 Warhol, Ltd.                                                    Indirect   Control
 Westchester CLO, Ltd.                                           Indirect   Control
 Wright, Ltd.                                                    Indirect   Control
 Yellow Metal Merchants, Inc.                                    Indirect   Control




                                                                                            APP 071
                                                                                                  DOC 01698978
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21          Entered 08/17/21 17:00:39                 Page 116
                                       of 146
      Case 20-03195-sgj DocEntity
                            7-1 Filed 12/30/20   Entered 12/30/20Relationship
                                                                  13:39:10to Related
                                                                               Page     81 of 111
                                                                                     Interest
 Portfolio Companies
 American BanknoteCorporation                              Board M ember
 CCS Medical, Inc.                                         Board Member with >10% voting    securities
 Cornerstone Healthcare Group Holding, Inc.                Board Member with >10% voting    securities
 Metro-Goldwyn-Mayer, Inc.                                 Board Member with >10% voting    securities
 NexBank Capital, Inc.                                     Board Member w ith >10% voting   securities
 NexBank, SSB                                              Board Member with >10% voting    securities
 Big Springs Partners, LLC                                 >25% voting securities
 Carey Holdings, Inc.                                      >25% voting secu rities
 Genesys Limited                                           >25% voting securities
 JHT Holdings, Inc.                                        >25% voting securities
 Romacorp                                                  >25% voting securities
 Trussway Industries, Inc.                                 >25% voting securities
 Turtle Bay Holdings, LLC                                  >25% voting securities




                                                                                            APP 072
                                                                                                    DOC 01698978
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 117
                                         of 146
 Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 82 of 111




                    EXHIBIT 6
  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                                    Entered 08/17/21 17:00:39                      Page 118
                                         of 146
      Case 20-03195-sgj Doc 7-1 Filed 12/30/20                            Entered 12/30/20 13:39:10                Page 83 of 111
                           2016 Highland Dallas Foundation Unanimous Consent 12.28.16.pdf



                                         . ••H1GI-ILANn DALLAS i16ur:i:nA-rtoN>1Nc.
                                            .··. Uuani~~Us Written·•C~rtsent bf Oireclofa, . .
       ______......._................__·_·....
                                          >:'.....~ -  ~nl,leuofMeeH~g. ; ;~·.·.· ..:·..,.· ,>···· .... ,,,.____-....--,---•-~-··      --
         . i.··•·· ..   .· ••·· Tl1E UNP~I{SlGNED, beir~gall• of· the directors of H:i~hla.ncf Dallas· FottndatfortJ. :·
       . Inc. (1/Foµrtdatiqh/;), a D~laware . nonprofit nonsfockcorporatiott; do•hereby cons·ertt. fo •· ..·
      . the adoption of~ .and. do hereby<adopt, :the.following r~solutionspiirsuantto Se<:Uorr
        •141(£) ofEhe GeneralCorporationl.aw9ftheSta~·ofDelaware,a11d hereby~itetrthaf··
         ··this Writte.11.•··.consent ~e . lUed•··with:the· minUteii·.·.of the proceedh1gs•of···the··Boiltd . of
          l)ltectors ofthe Foundatiom · . .                 . ..    .           .       . .                 ..

               .·• wHl!REAs, t~ Pouridirt!~has!eteiVed •and Itetet,y acc~pts a giftfttlm 'fhe•Get ·
      ..·.··<GoottNortexernptTrustcreated ·bJTrustAgreeinerttdatedJune 29, 2001 (the '11'rust") .
        .·. c~1,sfath1g ofthe assets listed on ~hi.bit A.atta~hed hereto (colledively, ·the ·~Guteil .                  1

       . lnterests11 ), effecttva Decemher.281 2016)arid ·.                              . .                   .               .

            · • >·. . wflaREAfl, •· the •1'6$datlon c,menny owns 1()0 Pat!iapatlng                                  $1\att& ih .
          Clla.ritable DAF .HoldCo,Ltd. {''DAF Holdco;,); a Cayman·Islartds exempted c9lllpany, ·.·
          ·whkh shares:.represe.nt one. tlu:rd·oftl1e econ.omicvalue ofDAF HoldCo;.·~nd · ·
               · • . . WJ®<EAS, tfu, F<,t1nd.atton's ln'resi l1t DAP J-loldt6 l\~s prodtleed sigtu£1ca11t ·
       / •· rettir11s :fof the Poundatio1, that ate .u$ed b'i: furthetance of 1t$ exempt purposes ahd ·
        ·• Hwse oflts supported e>rgattization; and                              .        .. . . . .
                         ·.·••WHEREAS,··th~.•:di.tetfora•:ofithe. ·.pou11d~tfon,·•·•af~er·•caleful.•c~risiderati611, . he1leve.•ft
        :. Jsjrt lhe best interests oflhe Found.~ti6~ attci its sttpp(frted ot·ganizalibn to toritribute
            the• Gilt:edlfaterests bj DAF HoldCo;     . . .· . .             .    . . .                .

      .· ·•· :Now~·.:;ffiJREFdRE,·be. it•·lierehy
                           .             ..                 .     .




            ·• . . ·.· ·. . . • .•· RESOLVED)thaflhe Board cifDir~dors oithe.Founclation•hereby ~pproJ.es and·.: .
           autho:dzes ·•the FoundaHcin t.6 contribute the Glfted Assets •to OAF Hold.Co1                               effective
        ' •December 2Br20l6;. ··                                ·· · ·        ··· ·   ·                                     ·· · ·

                        .• FlJRTae1fRE5t>tvllD)~f tk•oilicetsof tk1'oundOtion ~1\~ aulhOtlzed ·
           tO ·execute .and deliver such doc1.nnertts, .•· and to >take .such.· other adions:. as· are·. •
           appropriate to implement the purposes of the foregoing resolution, 1Nith such
           addition~1 terms and conditions, consistent therewith, as 11,ay be approved by such
            officers; and

                    FURTHER RESOLVED, that this Wr.itten Conser'lt may be validly executed by
             electronic means to the fullest extent permitted by Delaware law,




                                                                                                                            APP 073
CONFIDENTIAL-PEO                                                                                                   Highland/PE 0-032603
    Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39           Page 119
                                           of 146
          Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 84 of 111
                  2016 Highland Dallas Foundation Unanimous Consent 12.28.16.pdf




              .    JN WITNESS WHEREOP 1 the und!:!rsigtied> being all ·afthe ditectots of the
             .Fou11d.ettion,.have .cat1sedUrls•U:nanhnous WdttenC011se:ntto be executed_ effective··as 6£ •
----···-··:Q.et:entber 28, 2016.·




                                                                                                  APP 074
CONFIDENTIAL-PEO                                                                              Highland/PE 0-032604
  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21          Entered 08/17/21 17:00:39          Page 120
                                         of 146
      Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 85 of 111
              2016 Highland Dallas Foundation Unanimous Consent 12.28.16.pdf




         HIGHLAND OAU,AS FOUNDATION, INC. - UNANIMOUS WRITTEN CONSENT OF DIRECTORS IN LIBU
                                             OF MEETING




                                                                                      APP 075
CONFIDENTIAL-PEO                                                                  Highland/PEO-032605
             Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                        Entered 08/17/21 17:00:39                   Page 121
                                                    of 146

    0                     Case 20-03195-sgj Doc 7-1 Filed 12/30/20        Entered 12/30/20 13:39:10         Page 86 of 111
    0
    z
    "Tl
    0
    m
    z
    -I
                                                                         Exhibit A
    •r
    '
    7J    $2,032,183.24 (based on 11/30/16 NAY) Series A Interests: of Highland Capital Loan Fund., L.P. (as defined in fe Limited
    m     Partnership Agreement of Highland Capital Loai'1. Fund, LP~ dated March 28, 2013, as amended from time ti) time). i                                              I\.)
    0                                                                                                                                                                      0
                                                                                                                                                                           ......
                                                                                                                                                  !                        (J)
          The: following call optior>.s of American Airlines Group~ Inc., a Delaware corporation:                                                 I!                       :r:
                                                                                                                                                                         {Q
                                                                                                                                                                           ::::,
                                                                                                                                   Amowi!'        /-rmal Esll•,'W          Q)
          Am.,ril:ru; Airlines (:,di Options                                                        # Coo'J"~     rnnw;: f,1\l     Assigned       I    Assigned            ::::,
           CALL AAL JAN 40 !120117                                                                       10,000     g;7lOJJOO 00   !CO.C.')00%   S\     &;'1'10JX'Xl00     a.
                                                                                                                                                                           0
                                                                                                                                                  I                        Q)
            A participatio? interest and a tracking ~'1terest in ce~in participating shares of Highland Crusader Fund, LP. and Highlapd Crusader                           Q)
          · Fund II, Ltd., in each case, as more paruculatly descnbed on Schajule l attached hereto.      ·                          j                                     (/}

                                                                                                                                                                           "Tl
                                                                                                                                                                          0
                                                                                                                                                                          C
                                                                                                                                                                          ::::,
                                                                                                                                                                          a.
                                                                                                                                                                          &:
                                                                                                                                                                          0
                                                                                                                                                                          :::J
                                                                                                                                                                          C
                                                                                                                                                                          ::::J
                                                                                                                                                                          Q)
                                                                                                                                                                          ::::,
                                                                                                                                                                          3
                                                                                                                                                                          0
                                                                                                                                                                          C
                                                                                                                                                                          (/)

                                                                                                                                                                          0
                                                                                                                                                                          0
                                                                                                                                                                          :::J
                                                                                                                                                                          (/}
                                                                                                                                                                          (I)
                                                                                                                                                                          ::::J
                                                                                                                                                                          .-+
                                                                                                                                                                          .......
                                                                                                                                                                          N
                                                                                                                                                                          N
                                                                                                                                                                         00
::r:                                                                                                                                                                     .......
cc·                                                                                                                                                                      (J)

:::J'"'
Q)



-
::::,
a.
7J
                                                                                                                                                                         -
                                                                                                                                                                         ""O
                                                                                                                                                                         a.


m
0I
0
(.u
N
0)
0
0)                                                                                                                                                     APP 076
               Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                                          Entered 08/17/21 17:00:39                   Page 122
                                                      of 146

    0                      Case 20-03195-sgj Doc 7-1 Filed 12/30/20                     Entered 12/30/20 13:39:10             Page 87 of 111
    0
    z
    "Tl
    0
    m
    z
    -I                                                                                Schedule I
    •r
     '
    7J                                                          The Participation Interest and the Tra,ckmg Interest
    m                                                                                                                                                                                                   I\.)
    0                                                                                                                                                                                                   0
                                                                                                                                                                                                        ......
                   The following sets forth the terms and conditions ·with respect to (i) a participation interest (the "Participati                                           n Interesf")             (J)
           granted by Highla."'ld Capital Management, LP. "'HCMLP") in certain participating shares of Highland Cn1sader Fu                                                    d. L.P. {the             :r:
           ''Onshore Crusader Fund"") and Highland Crusader Fund U, Ltd. (the "Offshore Crusader Fund", and such partici                                                        ting shares           {Q
                                                                                                                                                                                                        ::::,
           collectively, the •~Participating Shares"), and (ii) a tracking interest (the "'Tm.eking Interest") in certain participating                                         ares of the             Q)
           Onshore Crusader Fund (the <!·Tracking Shares"').                                                                                                                                            ::::,
                                                                                                                                                                                                        0...
                                                                                                                                                                                                        0
           Participation and Tracking Interest                                                                                                                                                          Q)

                                                                                                                                                                                                        Q)
                                                                                                                                                                                                        (/}

                                                                                                                                                                                                        "Tl
                                                                                                                         1t·J:O:lo!>iAV         -~                        Tlltli:KA\'
                                                                                                                                                                                    .
                                                                                                                                                                                                       0
                                                                                                                                                                                                       C
            .:i,ccoum K:mie          Legal 01\net                                f~er .F'l;tlld InYe.runem               p~ 5%:a.t=em:         Pan:icipated.             -~ai            ate.<!        ::::,
                                                                                                                                                                                                       0...
            HC?JLP tcmip             Hi,...mtand Q:pital 11.anagerr'..ent, 1.Y   C~,.sade Fimd n; Lt-d..             s      3,185, 11.U-l          I00.0-0%          s          3,1 ss. 72854
                                                                                                                                                                                                       &:
            HOll.Pprlrn              Highland c ~ Management, LP                 C:r-clSaoer-.Ftmd II, I.tc.
                                                                                 .               . .
                                                                                                                            !..,15R6J 3, 19-       100.0t)"/4                    l,l5S,~:,73.l9        0
            Eames, Ltii              tatt'..e!', Ltd,                            Cr'JS~ Ftm4 LP                             6,5S1,fiH.01           lQ(t.00':/2                  6,5 Sl c4-'i, m        :::J

            RC.11.P{l)               ~ C:,;pital :iranagement, LP                CtJSadet Fi.ma, lP                           396,467.5"!-          11Jl6~,.,                       5-0,9-68.60        C
                                                                                                                                                                                                       ::::J
           EC'.\Il.P (2)             l t ~ C':,pitz.l I\!ima~,ent, LP            CriL'sadtr fund, LP                        l.,302,SSi Hi           tl.S6'%                    lti7,49451              Q)
                                                                                                                                                                                                       ::::,
            Totals                                                                                                   s     12,1525,395.44                            s     1,144-,.507.85
                                                                                                                                                                                                       3
                                                                                                                                                                                                       0
            Tt:u:k"'i;;g interests                                                                                                                                                                     C
                                                                                                                                                                                                       (/)
                                                                                                                     1ViO'l6 X"AV               Tracking                 T aITrackw
                                                                                 Frede:;- Fun& Inv-esnnem-                                      Amo>-Jnt
                                                                                                                                                                                                       0
           Ac,:;ountNa:me            I.c~w Owr!t'.f                                                                      1zi=r statcmau                                        lntt'.'l"eit            0
                                     Eig:.,i.fand Capital.1~gernent, LP          CroS;).derF~ LP                              196,467.~             87,14%                        345,49$54            ::::,
           HC.Ml..P(l)                                                                                                                                                                                 (/}
           HCMLl'(2)                 Hu;,Ji1and Capua/. Manait=em:, l.P          Ci:us-2der Fund.. LP                       1,302,ilS:i-.16         1HJA%                 if 1,13-5,3-8!Hi5            (I)
                                                                                                                                                                                                       ::::J
           T~                                                                                                        $      1,699$50, 70                             s     l,~0,887.59                 .-+
                                                                                                                                                                                                       .......
                                                                                                                                                                                                      I\.)
           Tn~~ ofCrns~P:.rti~ a.udTn.:.1q,dbrcr~= _                                                                                                             S                                    I\.)
                                                                                                                                                                          ;:         '     ·,     '   00

            . Evidence of Participations arid the Tracking IriteresL HClvll,P:shalttnain~n records of aUpaynients .receN¢d ·•m orowed
::r:                                                                                                                                                                                                  .......
                                                                                                                                                                                                      (J)
cc'        by the bolder o:f the Participation IntereSt and the !tacking lnterest im,.d. all ~euts made o(owed -by HCMLP to the old~oftbe
::y
Q)



--
::::,
a.
7].
          - Participation interest arid the Trackingintetest                                                                     -     --           --           -
                                                                                                                                                                                                      -
                                                                                                                                                                                                      ""O
                                                                                                                                                                                                      a.


m·
0I
0
(.u
I\,)
0)
0
-...i                                                                                                                                                                              APP 077
            Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                                                                 Entered 08/17/21 17:00:39                    Page 123
                                                   of 146

    0                 Case 20-03195-sgj Doc 7-1 Filed 12/30/20                                                Entered 12/30/20 13:39:10                       Page 88 of 111
    0
    z
  ""Tl
  0
  m
  z
  -I
  )>
                 Payments bv and to HCMLP v.1ith respect to the Participation Interest and the Tracking Interest Subject to any a piicab1e tax
  rI     v.-itbboiding. HCMLP shall promptly pay to the hoider of the Participation Interest an runoum equal to such holder's s ar~ of each
  -0     amount received and applied by HC.MLP (or Eames, Ltd., a "'nolly"."o;,vned subsidiary of HCMLP~ if applicable) in payment of
  m      distributions, Plan Claims (as defined in the Joint Plan of Distribution of the Crusader funds adopted by High2and Crusa er Offshore
                                                                                                                                                                                                   t0
                                                                                                                                                                                                   0
 0                                                                                                                                                                                                 -'-


                                                                                                                                    ~~
         Partners, L.P., the Onshore Crusader rund, High.land Crusader Fund, Ltd. and the Offshore Crusader Fllf!d, .and: th~Scheme of                                                             0)

         A:mm.g:m.e.·.n! ?etween th
                                  .. ·~ Offsho~e.Cn.isader·F. un? and its Scheme_ Creditors. . al:plicable} and·p.roceeds of any sale~ . igrun
                                                                                                                                            .. ent o. r                                            :r:
         other d1spos1t1on of any interest,, m each case, Wlth :respect to or m the Part1c1patmg Shares (such holder's share of S'! h amounts;                                                    co
                                                                                                                                                                                                   =,
         collectiveiy, the "Pa::7:icipation Proceeds"} Fending such payment of Participation Proceeds by HCivlLP to thei               hlder of the                                                ru
         Participation Interest, HCMLP wm hold the Participation Proceeds in trust for the benefit of such holder and will not co         bgle such                                                :J
                                                                                                                                                                                                   0..
         amou~ts.· with. oth.•.er·p.roperty.·. o.f HC. ~1LP- . Subje.ct to anJ.'. applicable. ~ withh.olding.,_ HC._ MLP. shal1 p.to~pt~. p~.y to·. the.. o.!d~r of tbe                            0
                                                                                                                                                                                                   ru
         Tracking Interest an amount equal to each amount rece1ved and applied by HCMLP m pa;yment of distributions.. Plan Claims and
         proceeds of any sale, assignment ot otller disposition of any intere.st;, in each case, with respect to or in the Underl ring Shares.                                                     O}
                                                                                                                                                                                                   (j)
         Notwithstanding anything herein to the contrary, except for the right to receive an1ounts specified in th1Sparagraph" no 1 older shall                                                    ""Tl
                                                                                                                                                                                                   0
         have, by reason of the Participation Interest or the Tracking Interest~ any rights ,.vith respect to the Participating Shares or e Tracking                                               C
                                                                                                                                                                                                   :J
         Shares.                                                                                                                                                                                   0..
                                                                                                                                                                                                   ~
                                                                                                                                                                                                   0
                  Non.recourse Pa..'iicipatic11 Interest and Tracking Jnterest. The Interest and the Tracking Interest are held by the h Ider thereof                                              :J
         vlit11out recourse to HCMLP (except jn respect of the HCIVILP's express obligations as set forth herein) and for such holder:~s vm ac.oount                                               C
                                                                                                                                                                                                   :J
         and risk. HCMLP makes no representation. or warranty as to, and shall have no responsibility for the valu~ legality, genuine ss, validity~                                                ru
         sufficiency or enforceability of the Participating lnteres~ the Tracking 1."'lterest or any of the rights attaching tQ them; any repr · ration or                                         :J

         warranty made by, or the accuracy, completeness, correctness or sufficiency of any in.formation {or the validity, c-0:mpletenes or adequate                                               3
                                                                                                                                                                                                   0
         disclosure of assumptions u.."'lderlying any estimates, forecasts or projections contained in such information) providoo.(directly or indirectty                                          C
                                                                                                                                                                                                   (J)
         through ~CMLP).'~y any perso.n; the pert.:Ormance or ob.servan    .. ·~ by. any pers
                                                                                           . · on (at a..'1}.'ti.me~ whether prio:r_ t.o or a.fter tb.·e   he,reof)~o~         ilif~.              0
         the financial condition of the Onshore Crusader Fund or tlle Offshore CITLo:ader fund; or ( except as othefwi.se expressly pmipded heremJ                                                 0
                                                                                                                                                                                                   :J
         any other matter relating to any person, the Participating Interest or the Tracking Interest                                                    /                                         (j)
                                                                                                                                                                                                   (I)
                                                                                                                                                                                  i




         =. ·~. ~.~.:. ~e.~~=.}.;!::r~rce.te!
                                                                                                                                                                                                  :J
                                                                                                                                                                                                  .-+
                 Standard of Care. Notwithsta.ndirig anything conrai."led herein to the contrary,, HCMLP shall administer the Partfoip~on Interest                                                -"



                                                                                                                                                          :=~Jmc.~ar~s~"s.~t
                                                                                                                                                                                                   t0

                                                                                1 •.;!th.·~.:··.=;;!·t···aru··~wn.·.c.i:. . un.. -~~ p.SZu.·~.cf;tmg.•?~.•.         ~. . ~~~ie•l./·;~:;!:.        I\)
                                                                         ~.-.:.1~:.
         acrout1t with no obliganon to nsake or teedve payments 1rt respect ofthe Partie1pmon Interest or tbc Tracking Interest                                                f· ·
                                                                                                                                                                               .. ·
                                                                                                                                                                                                  o:>
                                                                                                                                                                                                  -"
::r:                                                                                                                                                                                              0)
cc·
 =,
Q)
::::,
e:'
-0
         ·mlof~~~~~cr=~~t~~j•~perinrtbodhass~Mf•<anim•                                                                                                                                            -
                                                                                                                                                                                                  ""O
                                                                                                                                                                                                  C.




m
0I
0
(.,.)
I\):
0)'
0
o:>                                                                                                                                                                                     APP 078
                                                 ...·... :,, ... ,...-....·.. ::,.;.·._':·..:..
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 124
                                         of 146
 Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 89 of 111




                    EXHIBIT 7
  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 125
                                         of 146
      Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 90 of 111
                 Assignment and Assumption Agreement (Fully Executed).pdf



                                   OMNIBUS ASSIGNMENT AGREEMENT

                OMNIBUS ASSIGNMENT AGREEMENT (this "Agreement"), dated as of December 28,
        2016 (the "Effective Date"), by and among Charitable DAF Holdco, Ltd, an exempted company
        incorporated in the Cayman Islands ("Charitable DAF HoldCo"), Charitable DAF Fund, LP, an
        exempted limited partnership in the Cayman Islands ("Charitable DAF Fund"), and CLO HoldCo,
        Ltd., an exempted company in the Cayman Islands ("CLO HoldCo"). Each of Charitable DAF
        HoldCo, Charitable DAF Fund and CLO HoldCo are sometimes referred to herein individually as
        a "Party", and together as the "Parties".

                                                   RECITALS

               WHEREAS, (i) Charitable DAF HoldCo is the sole limited partner of Charitable DAF
        Fund, and (ii) Charitable DAF Fund is the sole shareholder of CLO Hold Co; and

               WHEREAS, the Parties desire to enter into a series of transfers and assignments of the
        Assets (as defined herein) as of the Effective Date, on the terms set forth in this Agreement.

                                                 AGREEMENT

              NOW THEREFORE, in consideration of the premises and the mutual covenants and the
        agreements herein set forth, the Parties hereby agree as follows:

               Section l. Transfers and Assignments. On the Effective Date:

               (a)    Charitable DAF HoldCo hereby irrevocably transfers and assigns to Charitable
        DAF Fund all of Charitable DAF HoldCo's right, title and interest in and to the assets listed on
        Exhibit A (the "Assets"), and Charitable DAF Fund hereby accepts the Assets (the "Charitable
        DAF HoldCo Transfer").

                (b)     Immediately following the Charitable DAF HoldCo Transfer, Charitable DAF
       Fund hereby irrevocably transfers and assigns to CLO HoldCo all of Charitable DAF Fund's right,
       title and interest in and to the Assets, and CLO HoldCo hereby accepts the Assets (the "Charitable
       DAF Fund Transfer").

                (c)     As consideration for the transfers and assignments contemplated by this Section 1,
        each ofthe Foundation, Charitable DAF HoldCo, Charitable DAF Fund and CLO HoldCo hereby
        agree to be fully bound by, and subject to, all of the covenants, terms and conditions of the Multi
        Strat Governing Documents for all purposes hereof.

               Section 2. Miscellaneous.

               (a)    Fees and Expenses. All costs and expenses incLmed in connection with this
        Agreement and the consummation of the transactions contemplated herein will be paid by the Party
        incmring such expense.




                                                                                                APP 079
CONFIDENTIAL-PEO                                                                            Highland/PEO-032686
  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                   Entered 08/17/21 17:00:39              Page 126
                                         of 146
      Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 91 of 111
                 Assignment and Assumption Agreement (Fully Executed).pdf



               (b)    Entire Agreement, Counterparts; Amendments. This Agreement constitutes the
       entire agreement of the Parties and supersedes all prior written or oral and all contemporaneous
       oral agreements, understandings and negotiations with respect to the subject matter hereof. This
       Agreement may be executed in one or more counterparts, each of which will be deemed an original,
       but all of which taken together will constitute one and the same instrnment. Transmission by
       facsimile or other form of electronic transmission of an executed counterpart of this Agreement
       will be deemed to constitute due and sufficient delivery of such counterpart. This Agreement may
       not be amended or modified except in writing by all of the Parties hereto and no condition herein
       (express or implied) may be waived except in writing by the Paity whom the condition was meant
       to benefit.

               (c)     Survival; Successors ai1d Assigns. All representations, warranties, covenai1ts ai1d
       other provisions made hy the Parties will survive the execution, delivery, and pert'ormance of this
       Agreement. T11is Agreement will inure to the benefit of and be binding upon the Parties ai1d their
       respective successors ai1d no other person will have any right or obligation hereunder. Each Party
       is expressly permitted to assign or transfer any or all of its rights or obligations hereunder without
       the consent of the other Party.

              (d)    Severability. The invalidity or unenforceability of m1y term or provision of this
       Agreement will not affect the validity or enforceability of any other term or provision hereof. If
       any term or provision of this Agreement is for a11y reason determined to be invalid or
       unenforceable, there will be deemed to be made such changes (and only such changes) as are
       necessary to make it valid mid enforceable.

               (e)     Governing Law. This Agreement will be governed by, and constmed in accordance
       with, the laws of the State of Texas (without reference to any conflicts of law provision) applicable
       to agreements made in and to be pert'orn1ed entirely within such state.

               (f)     Arbitration. In the event there is a11 unresolved legal dispute between the parties
       and/or any of their respective officers, directors, partners, employees, agents, affiliates or other
       representatives that involves legal rights or remedies arising from this Agreement, the parties agree
       to submit their dispute to binding arbitration under the authority of the Federal Arbitration Act;
       provided, however, that either party or such applicable affiliate thereof may pursue a temporary
       restraining order and/or preliminary injunctive relief in connection with any confidentiality
       covenants or agreements binding on the other party, with related expedited discovery for the
       parties, in a court of law, a11d, thereafter, require arbitration of all issues of final relief. The
       arbitration will be conducted by the Americai1 Arbitration Association, or another, mutually
       agreeable arbitration service. A panel of three arbitrators will preside over the arbitration and will
       together deliberate, decided ai1d issue the final award. The arbitrators shall be duly licensed to
       practice law in the State of Texas. T11e arbitrators shall be required to state in a written opinion all
       facts and conclusions of law relied upon to support any decision rendered. The arbitrators will not
       have the authority to render a decision that contains an outcome determinative error of state or
       federal law, or to fashion a cause of action or remedy not otherwise provided for under applicable
       state or federal law. Any dispute over whether the arbitrators have failed to comply with the
       foregoing will be resolved by summary judgment in a court of law. In all other respects, the
       arbitration process will be conducted in accordance with the American Arbitration Association's

                                                          2



                                                                                                   APP 080
CONFIDENTIAL-PEO                                                                               Highland/PEO-032687
  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                   Entered 08/17/21 17:00:39              Page 127
                                         of 146
      Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 92 of 111
                 Assignment and Assumption Agreement (Fully Executed).pdf



       dispute resolution rules or other mutually agreeable, arbitration service rules. Tiie party initiating
       arbitration shall pay all arbitration costs and arbitrator's fees, subject to a final arbitration award
       on who should bear costs and fees. All proceedings shall be conducted in Dalla5, Texas, or another
       mutually agreeable site. Each party shall bear its own attorneys' fees, costs and expenses,
       including any costs of experts, witnesses and/or travel, subject to a final arbitration award on who
       should bear costs and fees. T11e duty to arbitrate described above shall survive the termination of
       this Agreement. Except as otherwise provided above, the parties hereby waive trial in a court of
       law or by jury. All other rights, remedies, statutes of limitation and defenses applicable to claims
       asse1ted in a court of law will apply in the arbitration.

              (g)     Further Assurances. Each Party agrees to (i) execute and deliver, or to cause to be
       executed and delivered, all such agreements, documents and instruments and (ii) take or cause to
       be taken all such actions as the other Party may reasonably request to effectuate the intent and
       purposes, and to cany out the tem1s, of this Agreement.

                (h)     Equitable Remedy. Each Party acknowledges that a breach or threatened breach
       by such Party of any of its obligations under this Agreement would give rise to irreparable ham1
       to the other Party for which monetary damages may not he an adequate remedy and hereby agrees
       that in the event of a breach or a threatened breach by such Party of any such obligations, the other
       Party shall, in addition to m1y and all other rights and remedies that may he available to it in respect
       of such breach, be entitled to equitable relief, including a temporary restraining order, an
       injunction, specific performance and any other relief that may be available from a court of
       competent jurisdiction (without any requirement to post bond).



                                                [Signatures on next page]




                                                          3



                                                                                                   APP 081
CONFIDENTIAL-PEO                                                                               Highland/PEO-032688
  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39                            Page 128
                                         of 146
      Case 20-03195-sgj Doc 7-1 Filed 12/30/20        Entered 12/30/20 13:39:10                      Page 93 of 111
                   Assignment and Assumption Agreement (Fully Executed).pdf


               IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
       the date first written above.




                                                        By: Charitable DAF ~~LC, its General
                                                        Partner          ~-             / ·/
                                                                   _,.,..ii"" l     /     l
                                                                                  -""     '
                                                        By; ---1:'+~--;....."'_:·~_:=_,:.:-_.~_f_"'"_"''"_""'·_·- - - - -
                                                        Name: GJ:' t Scott
                                                        Title: ~aging Member




                             SlGNi\TURE PAGB TO OMNIBUS AS:SlONMENT AGREEMENT




                                                                                                             APP 082
CONFIDENTIAL-PEO                                                                                       Highland/PE 0-032689
                 Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                  Entered 08/17/21 17:00:39                   Page 129
                                                        of 146

0                          Case 20-03195-sgj Doc 7-1 Filed 12/30/20     Entered 12/30/20 13:39:10           Page 94 of 111
0
z
""Tl
0
m
z                                                                    Exhibit A
--l
)>
r       $2,032,183.24 (based on 11/30/16 NAV) Series A Interests of Highland Capital Loan Fund, L.P. (as defined in the Limited Partnership
 '
-u
m       Agreement of Highland Capital Loan Fund, L.P, dated March 28, 2013, as amended from time to time).
0
        The following call options of American Airlines Group, Inc., a Delaware corporation:

                                                                                                                                 Amount      Total Est. rvrv
        Am~rican Airlines Call Options                                                           # Cootracts    12127/161\N      Assigned.     Assigned
        CALL AAL JAN" 40 1/20/17                                                                       10,000     8,710,000.00   100.0000% $     8,710,000.00
                                                                                                                                                                ID
                                                                                                                                                                ::::i
        A participation interest and a tracking interest in certain participating shares of Highland Crusader Fund, L.P. and Highland Crusader                  o..
        Fund II, Ltd., in each case, as more particularly described on Schedule I attached hereto.                                                              ~
                                                                                                                                                                (f)
                                                                                                                                                                C
                                                                                                                                                                3
                                                                                                                                                                "O
                                                                                                                                                                 ,+

                                                                                                                                                                o"
                                                                                                                                                                ::::i
                                                                                                                                                                )>
                                                                                                                                                                ...,
                                                                                                                                                                (C
                                                                                                                                                                (D
                                                                                                                                                                (D

                                                                                                                                                                3
                                                                                                                                                                (D
                                                                                                                                                                ::::i
                                                                                                                                                                ,+
                                                                                                                                                                ~

                                                                                                                                                                ""Tl
                                                                                                                                                                C
                                                                                                                                                                '<
                                                                                                                                                                m
                                                                                                                                                                X
                                                                                                                                                                (D
                                                                                                                                                                0
                                                                                                                                                                C
                                                                                                                                                                ,+
                                                                                                                                                                (D
                                                                                                                                                                0..
                                                                                                                                                                ~




I
cc·
:::r
ID
                                                                                                                                                                -
                                                                                                                                                                "O
                                                                                                                                                                0..



::::i

--m
0..
-u
0
0'
(,v
I\.)
0:,
co                                                                                                                                              APP 083
0
                   Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                                               Entered 08/17/21 17:00:39                  Page 130
                                                          of 146

0                             Case 20-03195-sgj Doc 7-1 Filed 12/30/20                           Entered 12/30/20 13:39:10            Page 95 of 111
0
z
71
0
m
z
-I
)>                                                                                           Schedule I
rI
""'D
m                                                                The Participation Interest mid the Tracking Interest
0                                                                                                                                                                                                                           )>
                                                                                                                                                                                                                            U)
                 The follmving sets forth the tenns and conditions \Vith respect to (i) a pmticipation interest (the ''Participation Interest") granted                                                                     ~-
          by Highland Capital :tvlanagement, LP. "HCMLP") in certain participating shares of Highland Crusader Ftmd, L.P. {the "'Onshore                                                                                   co
                                                                                                                                                                                                                            :::J
          Crusader Fund") and Highlm1d Crusader Fund II, Ltd. (the "Offshor.:; Crusader Fund", and such pmiicipating shares collectively, the                                                                               3
                                                                                                                                                                                                                            (D
          "Pmiicipating Shares''), and (ii) a tracking interest (the "Tracking Interest") in certain participating shares of the Onshore Crusader Fund
          (the "Tracking Shares").                                                                                                                                                                                          --
                                                                                                                                                                                                                            :::J

                                                                                                                                                                                                                            ID
                                                                                                                                                                                                                            :::J
                                                                                                                                                                                                                            a.
          P~uticipation and Tracking Interest                                                                                                                                                                               )>
                                                                                                                                                                                                                            U)
                                                                                                                                                                                                                            U)
                                                                                                                                                                                                                            C
                                                                                                                                                                                                                            3
                                                                                                                                                                                                                           "O
                                                                                                                                                                                                                            !:!".
                                                                                                                                                                                                                            0
                                                                                                                                                                                                                            :::J
          HC'~fLP l~•}fllj)                             _:-12,n;rs,t>ff[!'!!l   i:. P
                                                                                                                                                                                                                            )>
          HC)a!LP pri-.:ir                              :;,,1ana2·em.cnt :LP                                                                                                                                               co
                                                                                                                                                                                                                            .....
                                                                                                                                                                                                                            (D
                                                                                                                                                                                                                            ID
                                                                                                                                                                                                                            3
                                                                                                                                                                                                                            ID

                                                                                                                                                                                                                            --
                                                                                                                                                                                                                            ::::I

                                                                                                                                                                                                                            71
                                                                                                                                                                                                                            C
                                                                                                                              ! [ :31[} lt ?-·;~.1~\~   Trlbk:in;_g                         T{r!al Traeked                 '<
                                                                                                                               per g:'a.rflrHttl        ~~•Jttr::t                              lnrt~::r~:1t
                                                                                                                                                                                                                            m
                                                                                                                                                                                                                            X
                                                                                                                                                                                                                            ID
          HC~>-1P                  1-iig_h141'1:: C~atiti1 ),r:~.n~ge1ne1r~ :?          Cnt,ader Fu,_1,;!; LP                                                                                                               ()
                                   }fightlt1d c·apiti1 ),f.a11aietne-rn:, t?            C::\1"'ad~ Fund LP

                                                                                                                                                                                 .                                     .
                                                                                                                                                                                                                            --
                                                                                                                                                                                                                            C
                                                                                                                                                                                                                            (1)
                                                                                                                                                                                                                            a.
                                                                                                                                                                                                                           -.....,



                                                                                                                                                                                                                            -
                                                                                                                                                                                                                           -0
                                                                                                                                                         ........... ······· .. ,........                      . ...   :



I                                                                                                                                                                              JS            12,625,:3!)5.4.. :             a.
(C
-:::J""
m                 Evidence of Paiticipations and the Tracking Interest. HCMLP shall maintain records of all payments received from or owed by

-
::::,
c..       the holder of the Participation Interest and the Tracking Interest and all payments made or owed by HCMLP to the holder of the
""'D      Participation Interest and the Tracking Interest.
m
0I
0
(.,.)
l'V
0)
(0
~
                                                                                                                                                                                                 APP 084
                Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                        Entered 08/17/21 17:00:39               Page 131
                                                       of 146

0                         Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10          Page 96 of 111
0
z
""Tl
0
m
z
--l
)>              Payments by and to HCMLP with respect to the Participation Interest and the Tracking Interest. Subject to any applicable tax
r       withholding, HCMLP shall promptly pay to the holder of the Participation Interest an amount equal to such holder's share of each
 '
-u
m       amount received and applied by HCMLP (or Eames, Ltd., a wholly-owned subsidiary of HCMLP, if applicable) in payment of
0       distributions, Plan Claims ( as defined in the Joint Plan of Distribution of tl1e Crusader Ftmds adopted by Highland Crusader Offshore
        Partners, L.P., the Onshore Crusader Fund, Highland Crusader Fund, Ltd. and the Offshore Crusader Ftmd, and ilie Scheme of
        Arrangement between the Offshore Crnsader Fund and its Scheme Creditors, as applicable) and proceeds of any sale, assignment or
        oilier disposition of any interest, in each case, with respect to or in the Participating Shares (such holder's share of such amounts,
        collectively, the "Participation Proceeds"). Pending such payment of Participation Proceeds by HCMLP to the holder of the Participation
        Interest, HCMLP will hold the Participation Proceeds in bust for the benefit of such holder and will not commingle such amounts with                Ql
                                                                                                                                                            ::::,
        other property of HCMLP. Subject to any applicable tax withholding, HCMLP shall promptly pay to tl1e holder of tl1e Tracking Interest               0..
        an amount equal to each amount received and applied by HCMLP in payment of distJ·ibutions, Plan Claims and proceeds of any sale,                    i);'
        assignment or other disposition of any interest, in each case, with respect to or in the Underlying Shares. Notwithstanding anything                (f)
                                                                                                                                                            C
        herein to the conti-ary, except for the right to receive amounts specified in this paragraph, no holder shall have, by reason of the                3
        Participation Interest or the Tracking Interest, any riglits with respect to the Participating Shares or the Tracking Shares.                       'O
                                                                                                                                                             ,+

                                                                                                                                                            5"
                                                                                                                                                            ::::,
                Nonrecourse Participation Interest and Tracking Interest. The Interest and the Tracking Interest are held by the holder thereof             )>
                                                                                                                                                            (C
        without recourse to HCMLP (except in respect ofilie HCMLP's express obligations as set forth herein) and for such holder's own account              -,
                                                                                                                                                            (D
        and risk. HCMLP makes no representation or warranty a~ to, and shall have no responsibility for the value, legality, genuineness, validity,         (D

        sufficiency or enforceability of the Participating Interest, the Tracking Interest or any of the riglits attaching to them; any representation or   3
                                                                                                                                                            (D
        wammty made by, or ilie accuracy, completeness, correctness or sufficiency of any infonnation ( or the validity, completeness or adequate           ::::,
                                                                                                                                                            ,+

        disclosure of assumptions underlying any estimates, forecm,-ts or projections contained in such information) provided (directly or indirectly       ~

                                                                                                                                                            ""Tl
        througli HCMLP) by any person; tlie pertorrnance or observance by any person (at any time, whether prior to or after tlie date hereof) of the       C

        financial condition of the Onshore Crusader Fund or the Offshore Crusader Fund; or (except as otl1erwise expressly provided herein) any             '<
                                                                                                                                                            m
        other matter relating to any person, the Participating Interest or the Tracking Interest.                                                           X
                                                                                                                                                            (D
                                                                                                                                                            0
                                                                                                                                                            C
                                                                                                                                                            ,+
                Standard of Care. Notwithstanding an11hing contained herein to the contrary, HCJ\1LP shall administer the Paiiicipation Interest            (D
                                                                                                                                                            0..
        and the Tracking Interest and enforce its rigl1ts, with respect to the Participating Shares and the Tracking Shares in the same manner as if it     ~




I
cc·
:::r
Ql
        had not granted tlie Participation Interest or tl1e Tracking Interest but owned the Participating Shares the Tracking Shares solely for its own
        account witl1 no obligation to make or receive payments in respect ofthe Participation Interest or the Tracking Interest.                           -
                                                                                                                                                            'O
                                                                                                                                                             0..



::::,            Assignment. Each holder of the Participation Interest or ilie Tracking Interest is expressly permitted to assign or transfer ai1y or
--m
0..
-u
        all of its riglits with respect thereto without the consent of HCMLP.

0
0'
(,v
I\.)
0:,
                                                                                                                                             APP 085
        87737.000001 ENIF US 63370384v£
co
I\.)
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 132
                                         of 146
 Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 97 of 111




                    EXHIBIT 8
  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                                                   Entered 08/17/21 17:00:39                                                             Page 133
                                         of 146
      Case 20-03195-sgj Doc 7-1 Filed 12/30/20                             Entered 12/30/20 13:39:10                                                           Page 98 of 111
                               Donative Assignment of Interests (Fully Executedl).pdf


                                        '    .·
                                                               .
                                                                                                   .        ~.
                                                                                                                              .
                                                                                                                                  .



                                            DONATIVE ASSIGNMENT OFINTERESTS

                                                         ···R:Ec1TALS
                    WHEREAS, The Get Good Nonexempt Trust (the "Trust'') is a Texas trust created
       . undet a Trust Agreement dated June 29, 2001 (the "Partnership Agreement"); and

                         WHEREAS~ the Trust owns all of the assets listed on Exhibit A attached hereto; and ·
                   . WHEREAS, Grant James Scott, in the exercise of his discretion as Trustee of the
            Trust. has approved the distribution of the assets listed on E_xhibit A as .a charitable contribution
        to Highland Dallas Foundation, Inc., a permissible beneficiary of the Trust which is a tax exempt
        public charity that is a supporting organization described in Section 509(a)(3) of the Internal
      · · Revenue Code of 1986, as amended (the ~·code"); and
                                                                                                       .·                                     .                                  .       .   .


        .          .· . . WHEREAS, the Trustee        of the Trust wishes to give and assign. the assets listed on . ·
            Exhi.bit A to Highland Dallas Foundation, Inc. effective December id'; 2016;

                                                  TRANSFERAND ASSIGNMENT                                                                                            .        .           .




                     ·Now, ~EREFORE, the Trustee of the Trust hereby gives, '10tiates and assigns the
       · assets listed on Exhibit A to Highland Dallas Foundation, Inc;
                                                                                                             .                            .



                         This donative assignment isfo be effective as 5:00 p.m. CST. December ';lci'.2016. ··

                                                                       . THE GET goo~,r~NEXEMJ?t TRUST
                                                                                             , , - ' ")          .i         i                            .
                                                                           .·        ..
                                                                                      f
                                                                                          /'       .        /'        ... · • · . · ~ ~           .···       .. ·   . . . . . . ····.·

                                                                   '            ..    "\..     .
                                                                       By: "•.;.;.,..
                                                                                     G




                                                                       l
            78673.000002 EMF_US 6335S876vl




                                                                                                                                                                            APP 086
CONFIDENTIAL-PEO                                                                                                                                                    Highland/PEO-032698
  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21              Entered 08/17/21 17:00:39          Page 134
                                         of 146
      Case 20-03195-sgj Doc 7-1 Filed 12/30/20        Entered 12/30/20 13:39:10       Page 99 of 111
                           Donative Assignment of Interests (Fully Executedl).pdf



        .                                                               of
                The undersigned hereby acknowledges that h (1) is aware this donative ass1gn111erit of
       ·interests from The Get Good Nonexempt Trust to Highland Dallas Foundation, Inc., and (ii)
        agrees to be bound by this donative assignment.


                                                   HIGHLAND CAPITAL MANAGEMENT,L.P.




                                                     2

       78673.000002 EMF_US 63355876vl

                                                                                            APP 087
CONFIDENTIAL-PEO                                                                       Highland/PE 0-032699
                        Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                 Entered 08/17/21 17:00:39                       Page 135
                                                               of 146

0                                Case 20-03195-sgj Doc 7-1 Filed 12/30/20     Entered 12/30/20 13:39:10           Page 100 of 111
0
z
71
0
m
z
-I
)>                                                                       Exhibit A
rI
""'D
m        S2,032,183.24 (based on 11 '30/16 NAV) Series A Intere:c.1s of Highland Capital Loan Fund. LP. (as defined in the Limited Pminership
0        Agreement of Highland Capital Loan Fund, LP. dated March 2:t 2013. as amended from time to time).

         111.: following call options of American Airlines Group, Inc., a Delaware corporation:

                                                                                                                                     Amrnmt           Total fat. l\fV
         American Airline, Call Options                                                           # Contracts     12/2"'1161\fV      Assigned            A~signed
         CALL AAL JAN 40 J,]0/17                                                                        l•J.00)     s,~10.oco ()()   lOC,.OrnJO%- $       8. 710,(HJO 00


         A participation interest and a tracking interest in certain participating shares of Highland Crusader Fund, L.P. and Highland Crusader Fund
         II, Ltd., in each case, as more particularly described on Schedule I attached hereto.

                                                                                                                                                                           0
                                                                                                                                                                           -h

                                                                                                                                                                           ::::,
                                                                                                                                                                           ......
                                                                                                                                                                           (D
                                                                                                                                                                           .....
                                                                                                                                                                           (D
                                                                                                                                                                           (fl
                                                                                                                                                                           ......
                                                                                                                                                                           (fl
                                                                                                                                                                           ,_
                                                                                                                                                                            71
                                                                                                                                                                           C
                                                                                                                                                                           '<
                                                                                                                                                                           m
                                                                                                                                                                           ><
                                                                                                                                                                           (D
                                                                                                                                                                           0
                                                                                                                                                                           C
                                                                                                                                                                           ......
                                                                                                                                                                           (D
                                                                                                                                                                           Q.

                                                                                                                                                                           "'O
                                                                                                                                                                           a.
                                                                                                                                                                           -h


I
(C
-:::J"
m

-
::::,
c..
""'D
m
0I
0
(.,.)
l'V
-..J                                                                          3
0        78673.000002EMF US 63355876v1                                                                                                                         APP 088
0
                       Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                       Entered 08/17/21 17:00:39                  Page 136
                                                              of 146

0                              Case 20-03195-sgj Doc 7-1 Filed 12/30/20            Entered 12/30/20 13:39:10            Page 101 of 111
0
z
71
0
m
z                                                                             Schedule I
-I
)>
rI                                                    The Participation Interest and the Tracking Interest
""'D
m
0                 TI1e follo"'ring sets forth the tenns and conditions with respect to (i) a paiticipation interest (the ·'Participation Interest") granted by
          Highland Capital Ivianagement, LP. '·HC_!,,ILP'') in certain participating shares of Highland Crusader Fund. LP. (the "Onshore Crusader
          Fund") and Highland Crusader Fund IL Ltd. (the "'Oftshore Crusader Fund". and such participating shares collectively, the "Participating
          Shares''), and (ii) a tracking interest (the "Tracking Interest") in certain participating shares of the Onshore Crusader Fund (the "Tracking
          Shares'').

          Participation and Tracking Interest




                                                                          ~ fLDi LIL   a.                     'i   !, l lS,7aLS:-!   LO!Ur~~ S        J,115,7:21.54 .   0
                                                                                                                                                                        -h
                                                                         · ~ F u n a,,t:t                          l,l,U::'Uf        l~)Ul~"          1.1~r1,H          ::::,
                                                                         .~ flllfa, Uft
                                                                                                                                                                        ......
                                      ~.uL.                                                                        USl,6i,U!l        lO,l!.m!i!       d,!SlJr,»Jll      (D
                                                                                                                                                                        .....
                                    .~C-l~LP
                                     HWm.iCpl~LP
                                                                         .~him.LP
                                                                          ~=Lm.d.lP
                                                                                                                   J'4M1,j,5
                                                                                                                   UQ!.l!I
                                                                                                                                                        "'-~~
                                                                                                                                                        Hli,ffl,:H
                                                                                                                                                                        (D
                                                                                                                                                                        (fl
                                                                                                                                                                        ......
                                                                                                                                                                        (fl
                                                                                                                                                                        ,_
                                                                                                                                                                         71
                                                                                                                                                                        C
                                                                                                                                                                        '<
                                                                                                               U l!j liXA\"                                             m
                                                                                                                                                                        ><
                                                                                                                   F·~                                                  (D
                                                                                                                                                                        0
            HO!LP(ll                  ~. c ~ J i ~ . L P                  .~hat.LP                                  lM,~:i\j-1       S1lr.l~'4l        1-if.~:.N . •    C
                                                                                                                                                                        ......
            •HO!LPQ;}                 ~Cpl~LP                             Cmmhr !'Lai. tp                          U!ls!!U@          ~.,1'4,ii:       11U:J,s,;,d:i:    (D
                                                                                                                                                                        Q.
                                                                                                                                                  s


I
(C                Evidence of Participations and the Tracking Interest. HCMLP shall maintain records of all payments received from or owed by the
-:::J'"
m         holder of the Participation Interest and the Tracking Interest and all payments made or owed by HCMLP to the holder of the Participation

-
::::,
c..       Interest and the Tracking Interest.
""'D
m
0I
0
(.,.)                                                                              4
l'V
-..J
0
~
          78673.000002EMF US 63355876v1                                                                                                                  APP 089
                      Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                      Entered 08/17/21 17:00:39               Page 137
                                                             of 146

0                              Case 20-03195-sgj Doc 7-1 Filed 12/30/20          Entered 12/30/20 13:39:10         Page 102 of 111
0
z
""Tl
0
m
z               Payments by and to HCMLP with respect to the Participation Interest and the Tracking Interest. Subject to any applicable tax
--l
)>      withholding, HCMLP shall promptly pay to the holder of the Patiicipation Interest an amount equal to such holder's share of each amount
r       received and applied by HCMLP (or Eames, Ltd., a wholly-owned subsidiary ofHCl\1LP, if applicable) in payment of distributions, Plan
 '
-u
m       Claims (as defined in the Joint Plan of Distribution of the Crusader Funds adopted by Highland Crusader Offshore Partners, L.P., the
0       Onshore Crusader Fund, Highland Crusader Fund, Ltd. and the Offshore Crusader Fund, and the Scheme of Arrangement between the
        Offshore Crusader Fund and its Scheme Creditors, as applicable) and proceeds of any sale, assignment or other disposition of any interest,
                                                                                                                                                                0
        in each case, with respect to or in the Pa1ticipating Shares (such holder's share of such amounts, collectively, the "Participation Proceeds").         0
                                                                                                                                                                ::::,
        Pending such payment of Patiicipation Proceeds by HCMLP to the holder of the Participation Interest, HCMLP will hold the Patiicipation
                                                                                                                                                                ~
        Proceeds in trust for the benefit of such holder and will not commingle such amounts with other property of HCMLP. Subject to any                       <"
                                                                                                                                                                CD
        applicable tax withholding, HCMLP shall promptly pay to the holder of the Tracking Interest an amount equal to each amount received
        and applied by HCMLP in payment of distributions, Plat1 Claims and proceeds of any sale, assignment or other disposition of any interest,               ~
                                                                                                                                                                (/)
        in each case, with respect to or in the Underlying Shares. Notwithstanding anything herein to the contrary, except for the rigl1t to receive           cc·
                                                                                                                                                                ::::,
        amounts specified in this paragraph, no holder shall have, by reason of the Participation Interest or the Tracking Interest, a11y rights with           3
        respect to the Participating Shares or the Tracking Shares.                                                                                             CD
                                                                                                                                                                ::::,


                                                                                                                                                                -
                                                                                                                                                                r+
                                                                                                                                                                0
                Nonrecourse Participation Interest at1d Tracking Interest. The Interest at1d the Tracking Interest are held by the holder thereof without
                                                                                                                                                                ::::,
        recourse to HCMLP (except in respect of the HCMLP's express obligatiorn as set fotih herein) and for such holder's own account at1d risk.               r+
                                                                                                                                                                CD
        HCMLP makes no representation or warra11ty as to, and shall have no responsibility for the value, legality, genuineness, validity, sufficiency or       --,
                                                                                                                                                                CD
        enforceability of the Participating Interest, the Tracking Interest or any of the rights attaching to them; any representation or warranty made by,
        or the accuracy, completeness, correctness or sufficiency of any information (or the validity, completeness or adequate disclosure of                  ~
                                                                                                                                                                m-
                                                                                                                                                                ""Tl
        assumptions underlying any estimates, forecasts or projections contained in such infotmation) provided (directly or indirectly through                  C
        HCMLP) by any person; the performance or observance by a11y person (at any time, whether prior to or after the date hereof) of the finai1cial          '<
        condition of the Ornhore Cmsader Fund or the Offshore Crusader Fund; or (except as otherwise expressly provided herein) any other matter                m
                                                                                                                                                                X
        relating to a11y person, the Patiicipating Interest or the Tracking Interest.                                                                           CD
                                                                                                                                                                0
                                                                                                                                                                C
                                                                                                                                                                r+
                                                                                                                                                                CD
                Stat1dard of Care. Notwithstanding anything contained herein to the contrai-y, HCMLP shall administer the Participation Interest at1d           0..
                                                                                                                                                               ~

        the Tracking Interest and enforce its rights, with respect to the Patticipating Shares and the Tracking Shai·es in the saine manner as if it had not


I
cc·
        grai1ted the Participation Interest or the Tracking Interest but owned the Patiicipating Shares the Tracking Shares solely for its own account
        with no obligation to make or receive payments in respect of the Participation Interest or the Tracking Interest.                                       -
                                                                                                                                                               "O
                                                                                                                                                                0..




:::r            Assignment. Each holder of the Participation Interest or the Tracking Interest is expressly petmitted to assign or transfer any or all
Ql
::::,   ofits rights with respect thereto without the consent ofHCMLP.
--m
0..
-u
0
0'
(,v
I\.)
-.J                                                                              5
0
I\.)
        78673 .000002 EMF US 63355876v1                                                                                                          APP 090
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 138
                                         of 146
 Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 103 of 111




                     EXHIBIT 9
  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                    Entered 08/17/21 17:00:39              Page 139
                                         of 146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 104 of 111
          Exercise of Discretion by Trustee - The Get Good Trust (Fully Executed).pdf



                        EXERCISE OF DISCRETION BY TRUSTEE WITH RESPECT TO
                             DISTRIBUTION TO CHARITABLE BENEFICIARY

                                              THE GET GOOD NONEXEMPT TRUST


                  The Get Good Nonexempt Tmst (the "Tmst") was created by Tmst Agreement dated

        June 29, 2001 (the "Tmst Agreement"). Grant James Scott is the currently acting Trustee of the

        Trust. Pursuant to Section V.B. of the Trust Agreement, the permissible class of beneficiaries

       has previously been expanded by adding Highland Dallas Foundation, Inc., a tax exempt public

        charity that is a supporting organization described in Section 509(a)(3) of the Internal Revenue

        Code of 1986, as amended (the "Code"), as a permissible beneficiary of The Get Good

       Nonexempt Tmst created under the Tmst Agreement.

                  Grant James Scott, in his capacity as Trustee of The Get Good Nonexempt Tmst, has

        detennined in tbe exercise of his sole discretion that it is appropriate to distribute, and hereby

        approves the distribution of, all of that trust's interests in the assets listed on Exhibit A attached

       hereto to Highland Dallas Foundation, Inc. effective as of December 28, 2016.




        87i37 .000001 EMF... US 633 i0396v2



                                                                                                    APP 091
CONFIDENTIAL-PEO                                                                                Highland/PEO-032707
  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39          Page 140
                                         of 146
     Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10       Page 105 of 111
            Exercise of Discretion by Trustee - The Get Good Trust (Fully Executed).pdf




                                                                  ott, Trustee of The Get Good
                                                             ptTrust




                      EXERCISE (.)f' DISCRETION BY l'RUSTEE WITH RESPECT TO DlSTRIBtirroN
                        TO CHARITABLE BENEHCIARY - THE GET GOOD NONEXEMPT TRUST
        ll77nOO0OOI EMP_US 63370396v2




                                                                                                APP 092
CONFIDENTIAL-PEO                                                                            Highland/PEO-032708
                    Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                     Entered 08/17/21 17:00:39               Page 141
                                                           of 146

0                               Case 20-03195-sgj Doc 7-1 Filed 12/30/20    Entered 12/30/20 13:39:10        Page 106 of 111
0
z
""Tl
0
 m
z
--l
)>                                                                         Exhibit A                                                                                 m
r                                                                                                                                                                    X
                                                                                                                                                                     (D
 '
-u                                                                                                                                                                   0
 m      $2,032,183.24 (based on 11/30/16 NAV) Series A Interests of Highland Capital Loan Fund, L.P. (as defined in the Limited Partnership
0
                                                                                                                                                                     w·
        Agreement of Highland Capital Loan Fund, L.P, dated March 28, 2013, as amended from time to time).

                                                                                                                                                                     -
                                                                                                                                                                     (D

                                                                                                                                                                     0

        The following call options of American Airlines Group, Inc., a Delaware corporation:

                                                                                                                                   Amount        Total Est. I\1V
        AJlle_ri~ __ Ai_rliJres _ C_all Options_                                                   # Cootracts    12/27/16 I\1V    Assigne~       __ Assigned
        CALL AAL J.AfJ 40 1/20/17                                                                        1_opoo     s,110,000.00   100.000(1H, $      s,110.000.00


        A participation interest and a tracking interest in certain participating shares of Highland Crusader Fund, L.P. and Highland Crusader
        Fund II, Ltd., in each case, as more particularly described on Schedule I attached hereto,


                                                                                                                                                                     --l
                                                                                                                                                                     ::::,
                                                                                                                                                                     (D

                                                                                                                                                                     G)
                                                                                                                                                                     (D
                                                                                                                                                                     ,+

                                                                                                                                                                     G)
                                                                                                                                                                     0
                                                                                                                                                                     0
                                                                                                                                                                     a.
                                                                                                                                                                     --l
                                                                                                                                                                     --,
                                                                                                                                                                     C
                                                                                                                                                                     ~
                                                                                                                                                                     ~

                                                                                                                                                                     ""Tl
                                                                                                                                                                     C
                                                                                                                                                                     '<
                                                                                                                                                                     m
                                                                                                                                                                     X
                                                                                                                                                                     (D
                                                                                                                                                                     0
I                                                                                                                                                                    C
                                                                                                                                                                     ,+

cc'
::::,
                                                                                                                                                                     (D
                                                                                                                                                                     a.
                                                                                                                                                                     ~




                                                                                                                                                                     -
Ql                                                                                                                                                                   -0
::::,
                                                                                                                                                                     a.
--m
a.
-u
0
0 '
(,v
I\.)    8773 7 .000001 EMF US 633 70396v2
-,,J
0                                                                                                                                                  APP 093
co
                  Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                      Entered 08/17/21 17:00:39              Page 142
                                                         of 146

0                           Case 20-03195-sgj Doc 7-1 Filed 12/30/20        Entered 12/30/20 13:39:10          Page 107 of 111
0
z
71
0
m
z                                                                        Schedule I
-I
)>                                                                                                                                                        m
rI                                               The Participation Interest and the Tracking Interest                                                     ><
                                                                                                                                                          ID
""'D
m                                                                                                                                                         0
0               111e following sets frxth the terms and conditions with respect to (i) a participation interest (the '"Participation Interest") granted
                                                                                                                                                          w·
                                                                                                                                                          ro
        by Highland Capital I1vianagernent, L.P. "HCivfLP") in certain participating shares of Highland Crusader Fund, L.P. (the '"(_)nshore
        Crusader Fund") and Highland Crusader Fund II, Ltd. (the "Offshore Crnsader Fund", and such participating shares collectively, the
        ""Participating Shares''), and (ii) a tracking interest (the "Tracking Interest") in ce1iain participating shares of the Onshore Crnsader Fund
                                                                                                                                                          -
                                                                                                                                                          D

                                                                                                                                                          0
                                                                                                                                                          w·
                                                                                                                                                          .,
                                                                                                                                                          ()
        (the "Tracking Shares"').                                                                                                                         ro
                                                                                                                                                          d:
                                                                                                                                                          D
                                                                                                                                                          ::::,
        Participation and Tracking Interest                                                                                                               CT"
                                                                                                                                                          '<
                                                                                                                                                           .,
                                                                                                                                                           -I
                                                                                                                                                          C
                                                                                                                                                          CJ)
                                                                                                                                                          .-+
                                                                                                                                                          ro
                                                                                                                                                          ro
        HC:?•i,ILP 11niJr                                                                                                                                 -I
                                                                                                                                                          :y
        Ean1e2~ i. td_                                                                                                                                    ro
        HC~\iLP 1J                                                                                                                                        G)
                                                                                                                                                          ro
                                                                                                                                                          .-+

                                                                                                                                                          G)
                                                                                                                                                          D
                                                                                                                                                          D
                                                                                                                                                          CL
                                                                                                                                                          .,
                                                                                                                                                          -I
                                                                                                                                                          C
                                                                                                                                                          ~
                                                                                                                                                          71
                                                                                                                                                          C
                                                                                                                                                          '<
                                                                                                                                                          m
                                                                                                                                                          X
                                                                                                                                                          ro
                                                                                                                                                          ()
I                                                                                                                                                         C
                                                                                                                                                          r+



                                                                                                                                                          -
                                                                                                                                                          (I)
(C
:y
                Evidence of Patticipations and the Tracking Interest. HCMLP shall maintain records of all payments received from or owed by               CL
m       the holder of the Participation Interest and the Tracking Interest and all payments made or owed by HCMLP to the holder of the

-
::::,
c..
""'D
m
0I
        Participation Interest and the Tracking Interest.
                                                                                                                                                          -
                                                                                                                                                          ""O
                                                                                                                                                          CL




0
(.,.)
l'V     8773 7 .000001 EMF US 633 70396v2
-..J
~
                                                                                                                                            APP 094
0
                 Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                        Entered 08/17/21 17:00:39               Page 143
                                                        of 146

0                         Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10          Page 108 of 111
0
z
""Tl
0
m
z               Payments bv and to HCMLP with respect to the Participation Interest and the Tracking Interest. Subject to any applicable tax
--l
)>      withholding, HCMLP shall promptly pay to the holder of the Participation Interest an amount equal to such holder's share of each                     m
r       amount received and applied by HCMLP (or Ean1es, Ltd., a wholly-owned subsidiary of HCMLP, if applicable) in payment of                              X
                                                                                                                                                             (D
 '
-u                                                                                                                                                           0
m       distributions, Plan Claims ( as defined in the Joint Plan of Distribution of the Crusader Ftmds adopted by Highland Crusader Offshore
0
                                                                                                                                                             w·
        Partners, LP., the Onshore Crusader Fund, Highland Crusader Fund, Ltd. and the Offshore Cnt5ader Fund, and the Scheme of

                                                                                                                                                             -
                                                                                                                                                             (D

        Arrangement between the Offshore Crusader Fund and its Scheme Creditors, as applicable) and proceeds of any sale, assignment or                      0

        other disposition of any interest, in each case, with respect to or in the Participating Shares (such holder's share of such amounts,
        collectively, the "Participation Proceeds"). Pending such payment of Participation Proceeds by HCMLP to the holder of the Participation
        Interest, HCMLP will hold the Paiiicipation Proceeds in trust for the benefit of such holder and will not commingle such ammmts with
        other property of HCMLP. Subject to ai1y applicable tax withholding, HCMLP shall promptly pay to the holder of the Tracking Interest
        an amount equal to each atnount received and applied by HCMLP in payment of distributions, Plan Claims and proceeds of any sale,
        assignment or other disposition of any interest, in each case, with respect to or in the Underlying Shares. Notwithstanding ai1ything
        herein to the contrary, except for the right to receive amounts specified in this paragraph, no holder shall have, by reason of the
        Participation Interest or the Tracking Interest, any rigilts with respect to the Participating Shares or the Tracking Shares.

                 Nonrecourse Participation Interest and Tracking Interest. The Interest a11d the Tracking Interest ai·e held by the holder thereof
                                                                                                                                                             --l
        without recourse to HCMLP (except in respect of the HCMLP's express obligation5 as set forth herein) and for such holder's own account               :::r
                                                                                                                                                             (D
        a11d ri5k. HCMLP makes no representation or warra11ty as to, and shall have no responsibility for the value, legality, genuineness, validity,        G)
        sufficiency or enforceability of the Participating Interest, the Tracking Interest or a11y of the rigilts attaching to them; any representation or   (D
                                                                                                                                                             ,+

        wan-ai1ty made by, or the accuracy, completeness, correctness or sufficiency of a11y infonnation ( or the validity, completeness or adequate         G)
        disclosure of assumptions underlying any estimates, forecasts or projections contained in such information) provided (directly or indirectly         0
                                                                                                                                                             0
        througil HCMLP) by a11y person; the perforrnai1ce or observance by any person (at a11y time, whether prior to or after the date hereof) of the       0..
                                                                                                                                                             --l
        fina11cial condition of the On5hore Crusader Fund or the Offshore Crusader Fund; or (except as otherwise expressly provided herein) any              -,
                                                                                                                                                             C
        otl1er matter relating to any person, the Participating Interest or the Tracking Interest.                                                           ~
                                                                                                                                                             ~

                                                                                                                                                             ""Tl
                Standard of Care. Notwithstanding a11y1hing contained herein to the contrary, HC!\1LP shall administer the Paiiicipation Interest            C

        and the Tracking Interest and enforce its rigilts, with respect to the Paiiicipating Shares and the Tracking Shares in the sa111e manner as if it    '<
                                                                                                                                                             m
        had not granted the Participation Interest or the Tracking Interest but mmed the Participating Shares the Tracking Shares solely for it5 own         X
                                                                                                                                                             (D
        account with no obligation to make or receive payments in respect ofthe Participation Interest or the Tracking Interest.                             0
                                                                                                                                                             C
I                                                                                                                                                            ,+
cc·                                                                                                                                                          (D
                                                                                                                                                             0..
:::r    Assignment. Each holder of the Participation Interest or the Tracking Interest is expressly permitted to a5sign or trai1sfer any or all of           ~




                                                                                                                                                             -
Ql                                                                                                                                                           -0
::::,   its rights with respect thereto without the consent of HCMLP.
--m
0..                                                                                                                                                          0..
-u
0
0'
(,v
I\.)    8773 7 .000001 EMF US 633 70396v2
-.J
~

~
                                                                                                                                              APP 095
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21 Entered 08/17/21 17:00:39 Page 144
                                         of 146
 Case 20-03195-sgj Doc 7-1 Filed 12/30/20 Entered 12/30/20 13:39:10 Page 109 of 111




                   EXHIBIT 10
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                        Entered 08/17/21 17:00:39              Page 145
                                       of 146
  Case 20-03195-sgj Doc 7-1 Filed 12/30/20                  Entered 12/30/20 13:39:10            Page 110 of 111



   SIDLEY AUSTIN LLP
   Penny P. Reid
   Paige Holden Montgomery
   Juliana L. Hoffman
   2021 McKinney Avenue
   Suite 2000
   Dallas, Texas 74201
   Telephone: (214) 981-3300
   Facsimile: (214) 981-3400

   Matthew A. Clemente (admitted pro hac vice)
   Dennis M. Twomey (admitted pro hac vice)
   Alyssa Russell (admitted pro hac vice)
   One South Dearborn Street
   Chicago, Illinois 60603
   Telephone: (312) 853-7000
   Facsimile: (312) 853-7036

   Counsel for the Official Committee of Unsecured Creditors

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

       In re:
                                                              Chapter 11
       HIGHLAND CAPITAL MANAGEMENT,
       L.P., 1                                                Case No. 19-34054-sgj11
                        Debtor.

       OFFICIAL COMMITTEE OF UNSECURED
       CREDITORS,

                                  Plaintiff,                  Adversary Case No. 20-03195

                 v.

       CLO HOLDCO, LTD.

                                  Defendant.

                                  DECLARATION IN SUPPORT OF
                              MOTION FOR PRELIMINARY INJUNCTION



   1
         The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
         address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
   DECLARATION IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               Page 1
   ACTIVE 263773813v.1

                                                                                                         APP 096
Case 19-34054-sgj11 Doc 2735-16 Filed 08/17/21                Entered 08/17/21 17:00:39           Page 146
                                       of 146
  Case 20-03195-sgj Doc 7-1 Filed 12/30/20           Entered 12/30/20 13:39:10       Page 111 of 111



            I, Mustafa Abdul-Jabbar, pursuant to 28 U.S.C. § 1746, hereby declare:

                 1. I am an attorney at Sidley Austin LLP (“Sidley”), located at 2021 McKinney

   Avenue, Suite 2000, Dallas, TX 75201. I am over twenty-one (21) years of age, am of

   sound mind, have personal knowledge of the facts stated herein, and these facts are true

   and correct. Sidley serves as Counsel for The Official Committee of Unsecured Creditors

   (the “Committee”) of Highland Capital Management, L.P. (the “Debtor”), in the above-

   captioned matter (the “Bankruptcy Case”). As a result of my employment at Sidley, I am

   familiar with the documents produced in discovery by Debtor to date.

                 2. I submit this Declaration in support of the Motion for Preliminary

   Injunction (the “Motion”) filed contemporaneously herewith by the Committee.

                 3. Each of the documents cited in the Motion and specifically contained in the

   separately filed Appendix in Support of Motion for Preliminary Injunction were received

   by the Committee or its representatives, from the Debtor in the Bankruptcy Case pursuant

   to requests for production or, alternatively, pursuant to order of the Court.



            I declare under penalty of perjury under the laws of the United States that the

   foregoing statements are true and correct.



                                                         /s/ Mustafa Abdul-Jabbar
                                                         Mustafa Abdul-Jabbar




                                                                                                  Page 2
   ACTIVE 263773813v.1

                                                                                            APP 097
